Exhibit 10.2

 

EXECUTION VERSION

 

[g129171ki01i001.gif]

 

SECOND AMENDMENT AGREEMENT TO HILL INTERNATIONAL N.V. CREDIT AGREEMENT

 

SECOND AMENDMENT AGREEMENT TO CREDIT AGREEMENT, dated as of May 5, 2017 (this
“Second Amendment Agreement”) among HILL INTERNATIONAL N.V. (the “Borrower”),
HILL INTERNATIONAL, INC. (the “Parent”), certain Lenders party hereto, and
SOCIÉTÉ GÉNÉRALE, as Administrative Agent and L/C Issuer.

 

The Borrower, certain International Loan Parties, certain Lenders parties
thereto and Société Générale, as Administrative Agent, International Collateral
Agent and L/C Issuer, entered into the Credit Agreement, dated as of
September 26, 2014 (as amended by the First Amendment Agreement dated as of
December 23, 2014, and as further amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).

 

The Borrower has requested that the Administrative Agent (on behalf of the
Required Lenders), the International Collateral Agent and the L/C Issuer agree
to amend the Credit Agreement and one or more of the International Loan
Documents, and the Administrative Agent, the International Collateral Agent and
the L/C Issuer are willing to do so, on the terms and subject to the conditions
contained herein.

 

The Borrower, the Lenders party hereto and the Administrative Agent, the
International Collateral Agent Collateral Agents and the L/C Issuer wish now to
amend the Credit Agreement and one or more of the International Loan Documents
in certain respects, and accordingly, in consideration of the mutual covenants
set forth in this Second Amendment Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
parties hereto hereby agree as follows:

 

SECTION 1.                            Capitalized Terms; Other Definitional
Provisions.  Capitalized terms used and not otherwise defined herein shall for
all purposes of this Second Amendment Agreement, including the preceding
recitals, have the respective meanings specified therefor in the Credit
Agreement.  The rules of interpretation set forth in Section 1.5 of the Credit
Agreement shall be incorporated herein mutatis mutandis. All references herein
to Articles and Sections mean Articles and Sections of the Credit Agreement.

 

SECTION 2.                            Amendments.  Subject to the satisfaction
of the conditions precedent specified in Section 5 below, but effective as of
the date hereof, the Credit Agreement shall be amended as follows:

 

(a)                                 References Generally.  References in the
Credit Agreement (including references to the Credit Agreement as amended
hereby) to “this Agreement” (and indirect

 

--------------------------------------------------------------------------------


 

references such as “hereunder”, “hereby”, “herein” and “hereof”) shall be deemed
to be references to the Credit Agreement as amended hereby.

 

(b)                                 Other Amendments.  The Credit Agreement is
hereby amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the bold and
double-underlined text (indicated textually in the same manner as the following
example:  bold and double-underlined text) as set forth on the pages of the
Credit Agreement attached as Annex A hereto.

 

SECTION 3.                            Continuing Effectiveness.  Except as
expressly provided in this Second Amendment Agreement, all of the terms and
conditions of the Credit Agreement remain in full force and effect and are
hereby ratified and confirmed.

 

SECTION 4.                            Representations and Warranties.  Each of
the International Loan Parties represents and warrants that, after giving effect
to the amendments, waivers and consents which are the subject of this Second
Amendment Agreement (i) this Second Amendment Agreement has been duly
authorized, executed and delivered by it and this Second Amendment Agreement and
the Credit Agreement constitute its legal, valid and binding obligations,
enforceable in accordance with their terms; (ii) no Default under the
International Loan Documents has occurred and is continuing on the Second
Amendment Effective Date (as defined below) and immediately after giving effect
to the occurrence thereof; (iii) the representations and warranties contained in
this Second Amendment Agreement and in each of the International Loan Documents,
are true and correct in all material respects on and as of the Second Amendment
Effective Date and immediately after giving effect to the occurrence thereof,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties were true and
correct in all material respects as of such earlier date; provided that, in each
case, such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof; and (iv) all information contained in and furnished in connection with
this Second Amendment Agreement is true and complete in all material respects
and no reports, financial statements, certificates or other information
furnished by or on behalf of the Borrower to the Administrative Agent or any
Lender in connection therewith contains any misstatement of material fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

 

SECTION 5.                            Effectiveness of Amendment.  This Second
Amendment Agreement shall become effective upon satisfaction of the following
conditions on or before May 5, 2017 (such date on which the amendments become
effective, the “Second Amendment Effective Date”) (failing which satisfaction on
or before said date this Second Amendment Agreement shall terminate and have no
further force or effect), each of which shall be reasonably satisfactory to the
Administrative Agent (and to the extent specified below, to each Lender) in form
and substance:

 

2

--------------------------------------------------------------------------------


 

(a)                                 Second Amendment Agreement: The
Administrative Agent shall have received (i) counterparts of this Second
Amendment Agreement duly executed by the Borrower, each of the other
International Loan Parties, the Administrative Agent, the International
Collateral Agent, the L/C Issuer and the Lenders party hereto and (ii) consents
hereto from each Lender that is not a party hereto as a Lender.

 

(b)                                 Security Documentation:

 

(i)                                     an English law supplemental security
deed between Hill International N.V., Hill International (UK) Limited, Knowles
Limited and HKA Global Limited as chargors and Société Générale as International
Collateral Agent, along with customary directors certificates, resolutions and
an English law legal opinion in respect thereof; and

 

(ii)                                  a Dutch law security confirmation
agreement between Hill International N.V. Hill International, Inc and Société
Générale as International Collateral Agent, along with customary certificates,
resolutions and a Dutch law legal opinion in respect thereof

 

(c)                                  Corporate Documentation. Closing
certificates, borrowing base computations, resolutions, lien searches, solvency
certificates, legal opinions and other documents and instruments with respect to
the International Revolving Credit Facility, all of which shall incorporate (and
be substantially consistent with) the terms of the Commitment Letter and
otherwise reasonably satisfactory to the Administrative Agent and the Arranger.

 

(d)                                 Sale: The sale by the Borrower and the
International Borrower of their construction claims business shall have been
consummated pursuant to the terms of the Stock Purchase Agreement dated as of
December 20, 2016 without giving effect to any modifications, amendments,
consents or waivers that in the aggregate are material and adverse to the
Administrative Agent or the Lenders, without the written consent of the
Administrative Agent.

 

(e)                                  Fees: The Administrative Agent shall have
received all fees due and payable thereto or to the Arranger or any Lender on or
prior to the Second Amendment Effective Date and, to the extent invoiced, all
other amounts due and payable pursuant to the Commitment Letter dated as of
February 21, 2017 (the “Commitment Letter”) or the Fee Letter dated as of
February 21, 2017 on or prior to the Second Amendment Effective Date.

 

(f)                                   PATRIOT Act: The Borrower and each of the
International RCF Guarantors shall have provided no less than five business days
prior to the Second Amendment

 

3

--------------------------------------------------------------------------------


 

Effective Date the documentation and other information to the Lenders that are
reasonably requested by the Lenders under the applicable “know-your-customer”
rules and regulations, including the PATRIOT Act.

 

SECTION 6.                            International Account Control
Agreements.   Notwithstanding any provision of the International Guaranty and
Security Agreement to the contrary including, without limitation, Section 3.09
(International Account Control Agreements) thereof, the parties hereto agree
that no International Loan Party shall be required to execute or deliver an
International Account Control Agreement in respect of any deposit account,
securities account or commodity account of any such International Loan Party.

 

SECTION 7.                            Acknowledgment and Consent.

 

(a)                                 Each International Loan Party hereby
acknowledges that it has reviewed the terms and provisions of the Credit
Agreement and this Second Amendment Agreement and consents to the amendment of
the Credit Agreement effected pursuant to this Second Amendment Agreement.  Each
International Loan Party hereby confirms that each International Loan Document
to which it is a party or otherwise bound and all International Collateral
encumbered thereby will continue to guarantee or secure, as the case may be, to
the fullest extent possible in accordance with the International Loan Documents
the payment and performance of all “International Secured Obligations” under
each of the International Loan Documents to which is a party (in each case as
such terms are defined in the applicable International Loan Document) as amended
hereby.

 

(b)                                 Each International Loan Party acknowledges
and agrees that any of the International Loan Documents to which it is a party
or otherwise bound shall continue in full force and effect and that all of its
obligations thereunder shall be valid and enforceable and shall not be impaired
or limited by the execution or effectiveness of this Second Amendment Agreement.

 

(c)                                  Each International Loan Party (other than
the Borrower) acknowledges and agrees that (i) notwithstanding the conditions to
effectiveness set forth in this Second Amendment Agreement, such International
Loan Party is not required by the terms of the Credit Agreement or any other
International Loan Document to consent to the amendments to the Credit Agreement
effected pursuant to this Second Amendment Agreement and (ii) nothing in the
Credit Agreement, this Second Amendment Agreement or any other International
Loan Document shall be deemed to require the consent of such International Loan
Party to any future amendments to the Credit Agreement.

 

SECTION 8.                            Intercreditor Agreement. Each of the
International Loan Parties, the Administrative Agent, the International
Collateral Agent, the L/C Issuer and the Lenders hereby

 

4

--------------------------------------------------------------------------------


 

acknowledges and agrees that the Intercreditor Agreement shall continue in full
force and effect until the first to occur of any two of the Term Loan
Obligations Payment Date, the U.S. Revolver Obligations Payment Date and the
International Obligations Payment Date and that all of its obligations
thereunder shall be valid and enforceable and shall not be impaired or limited
by the execution or effectiveness of this Second Amendment Agreement.  The U.S.
Secured Parties are intended third-party beneficiaries of this Section 8.

 

SECTION 9.                            Release of Liens and
Collateral.                    The Lenders hereby direct and authorize the
Administrative Agent to enter into release documentation in form and substance
satisfactory to the Administrative Agent, on behalf of the Lenders, in order to
release certain Liens and collateral, and release certain Guarantors from their
guaranty of the International Secured Obligations, as required in connection
with the 2017 Sale and Restructuring.

 

SECTION 10.                     Governing Law; Miscellaneous.  THIS SECOND
AMENDMENT AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
SECOND AMENDMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO
PRINCIPLES OF CONFLICTS OF LAWS OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW IF SUCH PROVISIONS WOULD LEAD TO THE APPLICATION OF
LAW OTHER THAN THE STATE OF NEW YORK.  The provisions of Sections 11.14 through
11.16 (inclusive) of the Credit Agreement shall be incorporated herein mutatis
mutandis.

 

SECTION 11.                     Severability. Any provision of this Second
Amendment Agreement being held illegal, invalid or unenforceable in any
jurisdiction shall not affect any part of such provision not held illegal,
invalid or unenforceable, any other provision of this Second Amendment Agreement
or any part of such provision in any other jurisdiction.

 

SECTION 12.                     Headings.  The section headings used in this
Second Amendment Agreement are for convenience of reference only and are not to
affect the construction hereof or be taken into consideration in the
interpretation hereof.

 

SECTION 13.                     Counterparts.  This Second Amendment Agreement
may be executed in any number of counterparts and by different parties in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart. Delivery of an executed signature page of
this Second Amendment Agreement by facsimile transmission or Electronic
Transmission shall be as effective as delivery of a manually executed
counterpart hereof.

 

SECTION 14.                     Loan Document.  For the avoidance of doubt, from
and after the Second Amendment Effective Date, this Agreement shall constitute
an International Loan Document for all purposes of the Credit Agreement and the
other International Loan Documents.

 

5

--------------------------------------------------------------------------------


 

SECTION 15.                     Concerning the Administrative Agent.  The
Administrative Agent assumes no responsibility for the correctness of the
recitals contained herein, and the Administrative Agent shall not be responsible
or accountable in any way whatsoever for or with respect to the validity,
execution or sufficiency of this Second Amendment Agreement and makes no
representation with respect thereto.  In entering into this Second Amendment
Agreement, the Administrative Agent shall be entitled to the benefit of every
provision of the Credit Agreement relating to, without limitation, the rights,
exculpations or conduct of, affecting the liability of or otherwise affording
protection to the Administrative Agent.

 

[remainder of page intentionally left blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Second Amendment Agreement has been executed as of the
day and year first above written.

 

 

BORROWER

 

 

 

 

 

HILL INTERNATIONAL N.V.

 

 

 

 

 

By:

/s/ Petrus H. Bosse

 

Name:

Petrus H. Bosse

 

Title:

Authorized Signatory

 

SIGNATURE PAGE TO HILL — SECOND AMENDMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

OTHER INTERNATIONAL LOAN PARTIES

 

 

 

HILL INTERNATIONAL N.V.,

 

 

 

as Borrower and International Loan Party

 

 

 

By:

/s/ Petrus H. Bosse

 

 

Name: Petrus H. Bosse

 

 

Title: Authorized Signatory

 

 

 

HILL INTERNATIONAL, INC.,

 

 

 

as Parent and International Loan Party

 

 

 

By:

/s/ William H. Dengler, Jr.

 

 

Name: William H. Dengler, Jr.

 

 

Title: Executive Vice President

 

 

 

MYLCM SOLUTIONS, INC.,

 

 

 

as International Loan Party

 

 

 

By:

/s/ Raouf Ghali

 

 

Name: Raouf Ghali

 

 

Title: Director

 

 

 

HILL INTERNATIONAL (NEW ENGLAND), INC.,

 

 

 

as International Loan Party

 

 

 

By:

/s/ Raouf Ghali

 

 

Name: Raouf Ghali

 

 

Title: Director

 

SIGNATURE PAGE TO HILL N.V.  — SECOND AMENDMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

HILL INTERNATIONAL (UK) LIMITED,

 

 

 

as International Loan Party

 

 

 

By:

/s/ Raouf Ghali

 

 

Name: Raouf Ghali

 

 

Title: Director

 

 

 

KNOWLES LIMITED,

 

 

 

as International Loan Party

 

 

 

By:

/s/ Renny Borhan

 

 

Name: Renny Borhan

 

 

Title: Director

 

 

 

HILL INTERNATIONAL ENGINEERING CONSULTANCY, LLC,

 

 

 

as International Loan Party

 

 

 

By:

/s/ Raouf Ghali

 

 

Name: Raouf Ghali

 

 

Title: Authorized Manager

 

 

 

BINNINGTON COPELAND AND ASSOCIATES (PTY) LTD.,

 

 

 

as International Loan Party

 

 

 

By:

/s/ Raouf Ghali

 

 

Name: Raouf Ghali

 

 

Title: Director

 

SIGNATURE PAGE TO HILL N.V.  — SECOND AMENDMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BCA TRAINING (PTY) LTD.,

 

 

 

as International Loan Party

 

 

 

By:

/s/ Raouf Ghali

 

 

Name: Raouf Ghali

 

 

Title: Director

 

 

 

HILL INTERNATIONAL (NORTH AFRICA) LTD.,

 

 

 

as International Loan Party

 

 

 

By:

/s/ Raouf Ghali

 

 

Name: Raouf Ghali

 

 

Title: Director

 

 

 

HILL INTERNATIONAL (LIBYA) LTD.,

 

 

 

as International Loan Party

 

 

 

By:

/s/ Raouf Ghali

 

 

Name: Raouf Ghali

 

 

Title: Director

 

 

 

HILL INTERNATIONAL SP. Z.O.O.,

 

 

 

as International Loan Party

 

 

 

By:

/s/ Raouf Ghali

 

 

Name: Raouf Ghali

 

 

Title: Director

 

 

 

HILL INTERNATIONAL (SPAIN) S.A.,

 

 

 

as International Loan Party

 

 

 

By:

/s/ William H. Dengler, Jr.

 

 

Name: William H. Dengler, Jr.

 

 

Title: Director

 

SIGNATURE PAGE TO HILL N.V.  — SECOND AMENDMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

HILL INTERNATIONAL BRASIL PARTICIPACOES LTDA,

 

 

 

as International Loan Party

 

 

 

By:

/s/ Eliana Santa Rosa

 

 

Name: Eliana Santa Rosa

 

 

Title: Manager

 

 

 

HILL INTERNATIONAL DE MEXICO, S.A.,

 

 

 

as International Loan Party

 

 

 

By:

/s/ William H. Dengler, Jr.

 

 

Name: William H. Dengler, Jr.

 

 

Title: Director

 

 

 

HILL INTERNATIONAL (MIDDLE EAST) LTD.,

 

 

 

as International Loan Party

 

 

 

By:

/s/ Raouf Ghali

 

 

Name: Raouf Ghali

 

 

Title: Director

 

SIGNATURE PAGE TO HILL N.V.  — SECOND AMENDMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT AND INTERNATIONAL COLLATERAL AGENT

 

 

 

SOCIÉTÉ GÉNÉRALE

 

as Administrative Agent and as International Collateral Agent

 

 

 

By:

/s/ Carol Radice

 

Name:

Carol Radice

 

Title:

Director

 

SIGNATURE PAGE TO HILL N.V.  — SECOND AMENDMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

L/C ISSUER

 

 

 

SOCIÉTÉ GÉNÉRALE

 

as L/C Issuer

 

 

 

By:

/s/ Carol Radice

 

Name:

Carol Radice

 

Title:

Director

 

SIGNATURE PAGE TO HILL N.V.  — SECOND AMENDMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

LENDERS

 

 

 

SOCIÉTÉ GÉNÉRALE as a Lender

 

 

 

By:

/s/ Carol Radice

 

Name:

Carol Radice

 

Title:

Director

 

SIGNATURE PAGE TO HILL N.V.  — SECOND AMENDMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

ANNEX A

 

ANNEX A — SECOND AMENDMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

[g129171ki05i001.jpg]

 

HILL INTERNATIONAL N.V.

CREDIT AGREEMENT

 

Dated as of September 26, 2014

 

as amended by a First Amendment Agreement dated as of December 23, 2014 and as
further amended by a Second Amendment Agreement dated as of May 5, 2017

 

among

 

HILL INTERNATIONAL N.V.,

as Borrower,

 

HILL INTERNATIONAL, INC.,

as Parent,

 

THE LENDERS PARTY HERETO,

 

THE INTERNATIONAL LOAN PARTIES,

 

SOCIÉTÉ GÉNÉRALE,
as Administrative Agent, International Collateral Agent and L/C Issuer,

 

♦ ♦ ♦

 

SG AMERICAS SECURITIES, LLC,
as Sole Bookrunner and Lead Arranger

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

 

ARTICLE 1 DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

1

 

 

 

Section 1.1

Defined Terms

1

Section 1.2

UCC Terms

35

Section 1.3

Accounting Principles

35

Section 1.4

Payments

35

Section 1.5

Interpretation

35

Section 1.6

Dutch terms

36

Section 1.7

Currency Conversion

37

Section 1.8

Adjustments to Certain Financial Terms

37

 

 

 

ARTICLE 2 THE INTERNATIONAL FACILITY

38

 

 

 

Section 2.1

The Commitments

38

Section 2.2

Borrowing Procedures

38

Section 2.3

International Revolving Borrowing Base

41

Section 2.4

Letters of Credit

43

Section 2.5

Reduction and Termination of the Commitments

47

Section 2.6

Repayment of Loans

48

Section 2.7

Optional Prepayments

48

Section 2.8

Mandatory Prepayments

48

Section 2.9

Interest

49

Section 2.10

Continuation Options

50

Section 2.11

Fees

50

Section 2.12

Application of Payments

51

Section 2.13

Payments and Computations

52

Section 2.14

Evidence of Debt

53

Section 2.15

Suspension of EURIBOR Rate Option

55

Section 2.16

Breakage Costs; Increased Costs; Capital Requirements

56

Section 2.17

Taxes

58

Section 2.18

Substitution of Lenders

60

Section 2.19

Increased Commitments

61

 

 

 

ARTICLE 3 CONDITIONS TO LOANS AND LETTERS OF CREDIT

63

 

 

 

Section 3.1

Conditions Precedent to Closing

63

Section 3.2

Conditions Precedent to Each Loan or Issuance

66

 

 

 

ARTICLE 4 REPRESENTATIONS AND WARRANTIES

67

 

 

 

Section 4.1

Corporate Existence; Compliance with Law

67

Section 4.2

International Loan Documents and Related Documents

68

Section 4.3

Group Ownership

69

Section 4.4

Financial Condition

69

 

i

--------------------------------------------------------------------------------


 

Section 4.5

Material Adverse Effect

70

Section 4.6

Solvency

70

Section 4.7

Litigation

70

Section 4.8

Taxes

70

Section 4.9

Margin Regulations

71

Section 4.10

No Defaults

71

Section 4.11

Investment Company Act

71

Section 4.12

Labor Matters

71

Section 4.13

Benefit Plans

71

Section 4.14

Environmental Matters

72

Section 4.15

Intellectual Property

72

Section 4.16

Title; Property

72

Section 4.17

Full Disclosure

73

Section 4.18

OFAC; Anti-Money Laundering; Corrupt Practices

73

Section 4.19

Use of Proceeds

75

Section 4.20

Indebtedness; Liens

75

Section 4.21

Immunity

75

Section 4.22

Availability and Transfer of Foreign Currency

75

Section 4.23

Center of Main Interests and Establishments

76

 

 

 

ARTICLE 5 FINANCIAL COVENANTS

76

 

 

 

Section 5.1

Maximum Consolidated Net Leverage Ratio

76

 

 

 

ARTICLE 6 REPORTING COVENANTS

76

 

 

 

Section 6.1

Financial Statements

77

Section 6.2

Other Events

79

Section 6.3

ERISA Matters

79

Section 6.4

Environmental Matters

79

Section 6.5

Other Information

80

 

 

 

ARTICLE 7 AFFIRMATIVE COVENANTS

80

 

 

 

Section 7.1

Maintenance of Corporate Existence

80

Section 7.2

Compliance with Laws, Etc.

80

Section 7.3

Payment of Obligations

80

Section 7.4

Maintenance of Property

81

Section 7.5

Maintenance of Insurance

81

Section 7.6

Keeping of Books

81

Section 7.7

Access to Books and Property; Lender Meetings

81

Section 7.8

Environmental Compliance

82

Section 7.9

Use of Proceeds

82

Section 7.10

Additional Guaranties

82

Section 7.11

L/C Cash Collateral Account

83

Section 7.12

Further Assurances

83

Section 7.13

Performance of Obligations

85

 

ii

--------------------------------------------------------------------------------


 

Section 7.14

Other Matters

85

Section 7.15

Material Subsidiaries

85

 

 

 

ARTICLE 8 NEGATIVE COVENANTS

86

 

 

 

Section 8.1

Indebtedness

86

Section 8.2

Liens

87

Section 8.3

Investments

89

Section 8.4

Asset Sales

92

Section 8.5

Restricted Payments

93

Section 8.6

Prepayment of Indebtedness

94

Section 8.7

Fundamental Changes

94

Section 8.8

Change in Nature of Business; Limited Activities of the Borrower

95

Section 8.9

Transactions with Affiliates

95

Section 8.10

Third-Party Restrictions on Indebtedness, Liens, Investments or Restricted
Payments

95

Section 8.11

Modification of Certain Documents

96

Section 8.12

Accounting Changes; Fiscal Year

96

Section 8.13

Compliance with ERISA and Foreign Plans

96

Section 8.14

OFAC

97

 

 

 

ARTICLE 9 EVENTS OF DEFAULT

97

 

 

 

Section 9.1

Definition

97

Section 9.2

Remedies

100

Section 9.3

Actions in Respect of Letters of Credit

100

 

 

 

ARTICLE 10 THE AGENTS

100

 

 

 

Section 10.1

Appointment and Duties; Appointment of Administrative Agent and International
Collateral Agent

100

Section 10.2

Binding Effect

102

Section 10.3

Use of Discretion

102

Section 10.4

Delegation of Rights and Duties

102

Section 10.5

Reliance and Liability

103

Section 10.6

The Agents Individually

104

Section 10.7

Lender Credit Decision

104

Section 10.8

Expenses; Indemnities

104

Section 10.9

Resignation of Agent or L/C Issuer

106

Section 10.10

Release of International Collateral

106

Section 10.11

Lead Arranger

107

Section 10.12

Parallel Debt

107

 

 

 

ARTICLE 11 MISCELLANEOUS

108

 

 

 

Section 11.1

Amendments, Waivers, Etc.

108

Section 11.2

Assignments and Participations; Binding Effect

110

 

iii

--------------------------------------------------------------------------------


 

Section 11.3

Costs and Expenses

113

Section 11.4

Indemnities

114

Section 11.5

Survival

114

Section 11.6

Limitation of Liability for Certain Damages

114

Section 11.7

Lender-Creditor Relationship

114

Section 11.8

Right of Setoff

114

Section 11.9

Sharing of Payments, Etc.

115

Section 11.10

Marshaling; Payments Set Aside

115

Section 11.11

Notices

116

Section 11.12

Electronic Transmissions

116

Section 11.13

Governing Law

117

Section 11.14

Jurisdiction

117

Section 11.15

WAIVER OF JURY TRIAL

118

Section 11.16

Waiver of Immunities

118

Section 11.17

Severability

119

Section 11.18

Execution in Counterparts

119

Section 11.19

Entire Agreement

119

Section 11.20

Use of Name

119

Section 11.21

Non-Public Information; Confidentiality

119

Section 11.22

Judgment Currency

121

Section 11.23

PATRIOT Act Notice

121

Section 11.24

Effectiveness

121

Section 11.25

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

121

Section 11.26

2017 Sale and Restructuring

122

 

Exhibits:

 

Exhibit A:

 

Form of Assignment

Exhibit B:

 

Form of Note

Exhibit C:

 

Form of Notice of Borrowing

Exhibit D:

 

Form of L/C Request

Exhibit E:

 

Form of Notice of Continuation

Exhibit F:

 

Form of Compliance Certificate

Exhibit G:

 

Form of Guaranty and Security Agreement

Exhibit H:

 

Form of Solvency Certificate

Exhibit I:

 

Form of Accounts Detail Report

Exhibit J:

 

Form of Accounts Report

 

ANNEXES:

 

Annex I

 

Commitments

Annex II

 

Guarantors

Annex III

 

Notices

Annex IV

 

Excluded and Immaterial Subsidiaries

Annex V

 

Material Subsidiaries

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES:

 

Schedule 4.3

 

Ownership

Schedule 4.7

 

Litigation

Schedule 4.8A

 

Taxes

Schedule 4.8B

 

Cash Balance and Tax Withholding

Schedule 4.14

 

Environmental

Schedule 4.15

 

Intellectual Property

Schedule 4.16D

 

Real Property

Schedule 4.18

 

Sanctioned Country

Schedule 6.1(g)

 

Permitted Countries

Schedule 8.1

 

Indebtedness

Schedule 8.2

 

Liens

Schedule 8.3

 

Investments

 

v

--------------------------------------------------------------------------------


 

This Credit Agreement, dated as of September 26, 2014 (the “date hereof”), is
entered into among HILL INTERNATIONAL N.V., a Dutch public company limited by
shares (the “Borrower”), HILL INTERNATIONAL, INC., a Delaware corporation (the
“Parent”), the International Loan Parties signatory hereto, the lenders
signatory hereto, and SOCIÉTÉ GÉNÉRALE, as administrative agent and
international collateral agent for the Lenders and the L/C issuers (in such
capacities, the “Administrative Agent” and the “International Collateral
Agent”).

 

The Borrower has requested, and the Lenders have agreed to make available to the
Borrower hereunder, the International Revolving Credit Facility upon and subject
to the terms and conditions set forth in this Agreement to be used for the
purposes set forth in Section 7.9.

 

Accordingly, in consideration of the mutual agreements, provisions and covenants
contained herein, the parties hereto agree as follows:

 

ARTICLE 1
 DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

 

Section 1.1                                    Defined Terms. As used in this
Agreement, the following terms have the following meanings:

 

“2017 Sale and Restructuring” means the sale by the Borrower and the Parent,
directly or indirectly, of their respective construction claims businesses
pursuant to the terms of the Stock Purchase Agreement dated as of December 20,
2016, as amended, the restructuring transactions effected in contemplation
thereof (e.g., including the relevant Investments, Dispositions, and Restricted
Payments) and the discontinuance of certain operations relating thereto.

 

“Accounting Principles” means (a) in respect of the Parent and its Subsidiaries
incorporated or otherwise organized in the United States, the generally accepted
accounting principles in the United States of America, as in effect from time to
time, set forth in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants, in the
statements and pronouncements of the Financial Accounting Standards Board and in
such other statements by such other entity as may be in general use by
significant segments of the accounting profession that are applicable to the
circumstances as of the date of determination, and (b) in respect of any
Subsidiary of the Parent not incorporated or otherwise organized in the United
States (including the Borrower), the generally accepted accounting principles in
such jurisdiction of its organization in effect from time to time.

 

“Accounts Detail Report” means a report in form and substance similar to
Exhibit I setting forth the amount of Receivables of the International Loan
Parties showing, by Client, the aggregate amount of Receivables due by aging
bucket and including reasonable detail on chargebacks, open credit and returns
memoranda, and amounts due and unpaid by 30-day aging categories and showing all
Receivables unpaid more than 90 days after the original due date or 150 days
after the original invoice date and segregating such Receivables based on the
jurisdiction of domicile of the relevant U.S. Loan Party, and which Receivables
are subject to the Lien of the U.S. Security Documents or the International
Security Documents, as applicable.

 

1

--------------------------------------------------------------------------------


 

“Accounts Report” means a valuation report in form and substance similar to
Exhibit J detailing the aggregate amount of Eligible International Receivables
of the International Loan Parties pledged as International Collateral for the
International Revolving Credit Facility, after applying the criteria for
Eligible International Receivables set forth herein to the Receivables set forth
on the Accounts Detail Report.

 

“Administrative Agent” has the meaning specified in the Preamble.

 

“Affected Interest Period” has the meaning specified in Section 2.15(a).

 

“Affected Lender” has the meaning specified in Section 2.18.

 

“Affiliate” means, with respect to any Person, each officer, director, general
partner or joint-venturer of such Person and any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person; provided, however, that none of the Agents nor any Lender shall be or be
deemed to be an Affiliate of the Borrower.  For purpose of this definition,
“control” means the possession of either (a) the power to vote, or the
beneficial ownership of, 10% or more of the Voting Stock of such Person or
(b) the power to direct or cause the direction of the management and policies of
such Person, whether by contract or otherwise.

 

“Agents” means the Administrative Agent, the International Collateral Agent, the
Documentation Agent, the Syndication Agent, or any or all of them, as the case
may be.

 

“Aggregate Excess Funding Amount” has the meaning specified in
Section 2.2(c)(iv).

 

“Anti-Corruption Laws” means (a) the United States Foreign Corrupt Practices Act
of 1977 (Pub. L. No. 95 213, §§101 104); (b) the United Kingdom Bribery Act
of 2010 and (c) any other legal requirement having the force of law and relating
to bribery, kickbacks or similar business practices.

 

“Anti-Money Laundering Laws” means any Requirement of Law related to money
laundering, including (a) 18 U.S.C. §§ 1956 and 1957; and (b) the Bank Secrecy
Act, 31 U.S.C. §§ 5311 et seq., as amended by the Patriot Act, and its
implementing regulations (collectively, the “Bank Secrecy Act”).

 

“Anti-Terrorism Laws” means any Requirement of Law related to terrorism
financing, including the Trading With the Enemy Act (50 U.S.C. § 1 et seq.), the
International Emergency Economic Powers Act (50 U.S.C. §1701 et seq.) and
Executive Order 13224 (effective September 24, 2001), and their implementing
regulations.

 

“Applicable Fronting Exposure” means, with respect to any L/C Issuer at any
time, the sum of (a) the aggregate amount of all Letters of Credit issued by
such L/C Issuer that remains available for drawing at such time and (b) the
aggregate amount of all payments made by such L/C Issuer pursuant to all Letters
of Credit that have not yet been reimbursed by or on behalf of the Borrower at
such time.

 

2

--------------------------------------------------------------------------------


 

“Applicable Margin” means (i) at any time on, and after, the Closing Date but
prior to the Second Amendment Effective Date, a percentage per annum equal
to 4.00% and (ii) at any time on, and after, the Second Amendment Effective
Date, a percentage per annum equal to 4.50%.

 

“Approved Fund” means, with respect to any Lender, any Person (other than an
individual Person) that (a) is or will be engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the ordinary course of its business and (b) is advised or managed by (i) such
Lender, (ii) any Affiliate of such Lender or (iii) any Person (other than an
individual) or any Affiliate of any Person (other than an individual) that
administers or manages such Lender.

 

“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 11.2 (with the consent of any party whose consent is required by
Section 11.2), acknowledged and recorded by the Administrative Agent, in
substantially the form of Exhibit A, or any other form approved by the
Administrative Agent.

 

“Available Amount” means, on any date of determination, an amount equal to
(a) the sum, without duplication, of (i) for any date of determination after
March 31, 2016, the aggregate amount (which shall not be less than zero) of
Excess Cash Flow that has been certified to the Administrative Agent prior to
such date of determination pursuant to Section 6.1(d) on a cumulative basis and
that is not required to be applied to the repayment or prepayment of the term
loans under the U.S. Credit Agreement, plus (ii) the aggregate amount of
proceeds received in cash after the Execution Date and on or prior to such date
of determination from any issuance or placement of Qualified Capital Stock of,
or capital contribution to, the Parent or any of its Wholly-Owned Subsidiaries
plus (iii) an amount equal to all cash returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by the Parent or any of its Subsidiaries that
is a U.S. Loan Party or an International Loan Party in respect of any cash
Investments previously made solely in reliance on the Available Amount, minus
(b) the aggregate amount of all Investments, Restricted Payments, Liens and
prepayments, redemptions, repurchases, defeasances and other satisfactions of
Indebtedness made by the Parent or any of its Subsidiaries pursuant to
Sections 8.2(m), 8.3(p) and 8.5(b)(iii) of this Agreement or the U.S. Credit
Agreement, respectively, solely in reliance on the Available Amount on or prior
to such date of determination.

 

“Available Cash” means, after giving pro forma effect to the Borrowing made on
the Closing Date, any borrowing of the term or revolving loans pursuant to
Section 2.1 of the U.S. Credit Agreement made on the date of initial funding
thereunder and the Equity Contribution, in respect of the Parent and its
Subsidiaries, (a) cash on deposit in demand deposit accounts in the United
States and (b) cash on deposit in demand deposit accounts outside of the United
States net of any estimated costs of the conversion of such cash into Dollars or
of the repatriation of such cash to the United States (whether in the form of
dividends or interest), including applicable Taxes (it being understood that the
relevant withholding tax rate for each relevant Person shall be deemed to be
20%), as reported in the certificate delivered pursuant to Section 3.1(e); and
in the case of each of clauses (a) and (b), such cash is not subject to any
Liens (other than customary bank rights of set-off that are not currently
exercisable against such cash and the Liens created pursuant to the U.S. Loan
Documents or International Loan Documents),

 

3

--------------------------------------------------------------------------------


 

or to any contractual arrangement requiring the maintenance or segregation of,
such cash for a specified use.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means title 11 of the United States Code.

 

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
the Parent or any of its Subsidiaries incurs or otherwise has any Liability.

 

“Borrower” has the meaning specified in the Preamble.

 

“Borrowing” means a borrowing hereunder by the Borrower on a given date and
having the same Interest Period.

 

“Business Day” means any day that is not a Saturday, Sunday or a day on which
banks are required or authorized to close in New York City and, when determined
in connection with a Borrowing of, a payment or prepayment of principal of or
interest on, or an Interest Period for a Loan, that is also a TARGET Banking
Day.

 

“Business Line” means, with respect to any Person, Properties constituting an
identifiable line or division of business operations conducted by such Person.

 

“BVI Deed of Pledge” means the deed of pledge governed by the law of the British
Virgin Islands, in form and substance reasonably satisfactory to the
International Collateral Agent, to be entered into by and among the Borrower,
Hill International (Middle East) Ltd., and the International Collateral Agent,
which purports to grant, as security for the International Secured Obligations
in favor of the International Collateral Agent for the benefit of the First Lien
International Secured Parties, Liens on the Property described therein.

 

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).  For purposes of this definition, (a) the
purchase price of equipment that is purchased substantially contemporaneously
with the trade-in or sale of existing equipment or with insurance proceeds shall
be included in Capital Expenditures only to the extent of the gross amount by
which such purchase price exceeds the credit granted to such Person for the
equipment being traded in by the seller of such new equipment, the proceeds of
such sale or the amount of the insurance proceeds, as the case may be and
(b) any expenditure under this definition shall be deemed a Capital Expenditure
upon the acquisition of title to such asset notwithstanding the actual date of
payment therefor.

 

4

--------------------------------------------------------------------------------


 

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any Property by such Person as lessee
that has been or should be accounted for as a capital lease on a balance sheet
of such Person prepared in accordance with the Accounting Principles.

 

“Capitalized Lease Obligations” means, at any time, with respect to any Capital
Lease, the amount of all obligations of such Person that is (or that would be,
if such synthetic lease or other lease were accounted for as a Capital Lease)
capitalized on a balance sheet of such Person prepared in accordance with the
Accounting Principles.

 

“Cash Equivalents” means, at any time, (a) readily marketable obligations issued
or directly and fully guaranteed or insured by the United States or any agency
or instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States is pledged in support thereof, (b) time or demand deposits with,
or insured certificates of deposit or bankers’ acceptances of, any commercial
bank that (i) (A) is a Lender or (B) is organized under the laws of the United
States, any state thereof or the District of Columbia or is the principal
banking subsidiary of a bank holding company organized under the laws of the
United States, any state thereof or the District of Columbia, and is a member of
the United States Federal Reserve System, (ii) has a long-term rating of BBB+ or
higher from S&P and Baa1 or higher from Moody’s and (iii) has combined capital
and surplus of at least $500,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof, (c) (i) commercial paper
issued by any Person organized under the laws of any state of the United States
and rated at least “Prime-1” (or the then equivalent grade) by Moody’s or at
least “A-1” (or the then equivalent grade) by S&P and (ii) up to $5,000,000 in
the aggregate at any time outstanding of commercial paper issued by any Person
organized under the laws of any state of the United States and rated at least
“Prime-2” (or the then equivalent grade) by Moody’s or at least “A-2” (or the
then equivalent grade) by S&P, in the case of each type of commercial paper in
clauses (i) and (ii) with maturities of not more than 180 days from the date of
acquisition thereof, (d) fully collateralized repurchase agreements with a term
of not more than 30 days for securities described in clause (a) above (without
regard to the limitation on maturity contained in such clause) and entered into
with a financial institution satisfying the criteria, at the time of acquisition
thereof, described in clause (c) above or with any primary dealer and having a
market value at the time that such repurchase agreement is entered into of not
less than 100% of the repurchase obligation of such counterparty entity with
whom such repurchase agreement has been entered into and (e) Investments,
classified in accordance with the Accounting Principles as current assets of the
Parent or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, the portfolios of which are
limited solely to Investments of the character, quality and maturity described
in clauses (a), (b), (c) and (d) of this definition.

 

“Cash Netting” means, for any date of determination, unrestricted cash and Cash
Equivalents determined in accordance with the methodology set forth in the
Parent’s balance sheet as filed with the United States Securities and Exchange
Commission, at such date.

 

“Change of Control” means the occurrence of any of the following after the
Execution Date:

 

5

--------------------------------------------------------------------------------


 

(a)                                 any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act, but excluding
any employee benefit plan of such person or its Subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) other than the Permitted Management Shareholders
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 25%
or more of the Voting Stock or economic power of the Equity Interests of the
Parent on a fully-diluted basis (and taking into account all such securities
that such “person” or “group” has the right to acquire pursuant to any option
right);

 

(b)                                 during any period of 12 consecutive months,
a majority of the members of the board of directors or other equivalent
governing body of the Parent ceases to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors);

 

(c)                                  any Person or two or more Persons (other
than the Permitted Management Shareholders) acting in concert shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of the Parent, or control over the
Voting Stock or economic power of the Equity Interests of the Parent on a
fully-diluted basis (and taking into account all such securities that such
Person or Persons have the right to acquire pursuant to any option right)
representing 25% or more of such Voting Stock or economic power of the Equity
Interests; or

 

(d)                                 the Parent shall cease to be the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act)
of 100% of the aggregate direct or indirect Voting Stock or economic power of
the Equity Interests of each Wholly-Owned Subsidiaries of the Parent (other than
in connection with a transaction permitted pursuant to Section 8.7), free and
clear of all Liens (other than to the extent provided in the International
Security Documents).

 

“Client” means the account debtor with respect to any Receivable or prospective
purchaser of goods, services or both with respect to any contract or contract
right, or any party who enters into or proposes to enter into any contract or
other arrangement with the Parent or any of its Subsidiaries, pursuant to which
the Parent or such Subsidiary is to deliver any personal property to perform any
services.

 

6

--------------------------------------------------------------------------------


 

“Closing Date” means September 26, 2014.

 

“Code” means the U.S. Internal Revenue Code of 1986.

 

“Commitment” has the meaning specified in Section 2.1.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit F.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated” means, with respect to any Person, the accounts of such Person
and its Subsidiaries consolidated in accordance with the Accounting Principles.

 

“Consolidated Current Assets” means, with respect to any Person as of any date
of determination, all amounts (other than cash and Cash Equivalents) that would
be set forth opposite the caption “total current assets” (or any like caption)
on a Consolidated balance sheet of the Parent at such date on the most recent
financial statements delivered or that should have been delivered pursuant to
Sections 6.1(b) and (c).

 

“Consolidated Current Liabilities” means, with respect to any Person as of any
date of determination, all amounts that would be set forth opposite the caption
“total current liabilities” (or any like caption) on a Consolidated balance
sheet of the Parent at such date on the most recent financial statements
delivered or that should have been delivered pursuant to Sections 6.1(b) and
(c).

 

“Consolidated EBITDA” means, for any period, an amount equal to Consolidated Net
Income plus: (a) the following for such period to the extent deducted in
calculating such Consolidated Net Income: (i) Consolidated Interest Expense,
(ii) the provision for Taxes, (iii) depreciation and amortization expense,
(iv) Non-Cash Charges (provided that if any such Non-Cash Charges represent an
accrual or reserve for potential cash items in any future period, the sum of
cash paid in respect thereof in such future period shall be subtracted from the
calculation Consolidated EBITDA for such future period), (v) any deductions
attributable to minority interests of third parties in non-Wholly Owned
Subsidiaries of the Parent, except to the extent of cash dividends declared or
paid on Equity Interests of such Subsidiaries held by third parties, (vi) cash
expenses relating to earn-outs and similar obligations incurred in connection
with Permitted Acquisitions, (vii) any transaction costs and expenses incurred
in connection with the Loans or Equity Contribution referred to herein incurred
(and reasonably backup documentation is provided to the Administrative Agent and
satisfactory to the Administrative Agent in its reasonable discretion),
(viii) stock-based compensation expenses, (ix) any non-cash write-downs effected
during such period for Receivables outstanding on the Closing Date payable by
Clients located in Libya, (x) transaction or restructuring-related costs and
expenses (to include, among other things, costs and expenses incurred in
connection with the negotiation and execution of the Second Amendment) and costs
and expenses incurred in order to implement, or relating to the implementation
of, cost-cutting measures and (xi) non-recurring

 

7

--------------------------------------------------------------------------------


 

proxy (or proxy-related) litigation expenses and charges in the aggregate amount
not to exceed $2,000,000 (in each of clauses (i) through (xi), of or by any
Person and its Subsidiaries on a Consolidated basis); minus (b) the following to
the extent included in calculating such Consolidated Net Income: (i) Federal,
state, local and foreign income tax credits, (ii) all gains from investments
recorded using the equity method, except to the extent of cash dividends or
distributions received by such Person or any other Subsidiary in respect of such
investments and (iii) all non-cash items increasing Consolidated Net Income (in
each of clauses (i) through (iii), of or by such Person and its Subsidiaries on
a Consolidated basis); provided that (A) in the event the Parent or any of its
Subsidiaries consummates the acquisition of any Person (or Properties
constituting a division or line of business of any business entity, division or
line of business) during any period, then the Parent shall include on a Pro
Forma Basis in its Consolidated EBITDA for such period prior to such
consummation the Consolidated EBITDA of such acquired Person (or attributable to
such acquired Properties), assuming for such purpose that such consummation
occurred on the first day of such period included; provided, however, that if
the Consolidated EBITDA proposed to be included would be in excess of
$5,000,000, no amounts attributable to such acquisition may be so included
unless the relevant amounts are satisfactorily described in a quality of
earnings report prepared by an independent registered accounting firm reasonably
satisfactory to the Administrative Agent; and (B) the Consolidated EBITDA of any
Person or properties constituting a division or line of business of any business
entity, division or line of business, in each case, sold, transferred or
otherwise disposed of by the Parent or any of its Subsidiaries during such
period shall be excluded for such period (assuming for such purpose that the
consummation of such sale or disposition or such designation, as the case may
be, occurred on the first day of such period.

 

“Consolidated Interest Expense” means, for any period, (a) the sum, for such
period, of (i) all interest, premium payments, debt discount, fees, charges and
related expenses in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest, (ii) all interest paid or payable with
respect to discontinued operations and (iii) the portion of rent expense under
Capital Leases that is treated as interest, minus (b) the sum, for such period,
of (i) paid-in-kind interest expenses or other non-cash interest expense,
(ii) the amortization or write-off of any financing fees paid by the Parent and
(iii) the amortization of debt discounts; in each case of clauses (a) and (b),
of or by the Parent and its Subsidiaries on a Consolidated basis.

 

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Parent and its Subsidiaries on a Consolidated basis for such period; provided
that Consolidated Net Income shall exclude extraordinary gains and extraordinary
losses and gains or losses from discontinued operations for such period.

 

“Consolidated Net Leverage Ratio” means, for any date of determination, the
ratio of (a) Consolidated Total Debt (net of Cash Netting) as at such date, to
(b) Consolidated EBITDA for the most recently completed Test Period on or prior
to such date.

 

“Consolidated Total Assets” means, for any date of determination, the
Consolidated amount of all assets of the Parent and its Subsidiaries as at such
date reflected on the financial statements most recently delivered or that
should have been delivered under Section 6.1(b) or (c),

 

8

--------------------------------------------------------------------------------


 

as the case may be, or, on any date prior to the delivery of financial
statements under Section 6.1(b) or (c), the financial statements referred to in
Section 4.4(a).

 

“Consolidated Total Debt” means, for any date of determination, all Indebtedness
(excluding obligations consisting of undrawn letter of credit backing
liabilities already reflected on the balance sheet or backing obligations that
would be considered an expense item when calculating Consolidated EBITDA) of the
Parent and its Subsidiaries on a Consolidated basis as at such date.

 

“Consolidated Working Capital” means, for the Parent and its Subsidiaries and
for any period, (a) Consolidated Current Assets as at the last day of such
period minus (b) Consolidated Current Liabilities as at the last day of such
period.

 

“Constituent Documents” means, with respect to any Person, collectively and, in
each case, together with any modification of any term thereof, (a) the articles
of incorporation, certificate of incorporation, constitution, certificate of
formation or other equivalent organizational document of such Person, (b) the
bylaws, operating agreement or joint venture agreement of such Person, (c) any
other constitutive, organizational or governing document of such Person, whether
or not equivalent, and (d) any other document setting forth the manner of
election or duties of the directors, officers or managing members of such Person
or the designation, amount or relative rights, limitations and preferences of
any Equity Interest of such Person.

 

“Contractual Obligation” means, as applied to any Person, any provision of any
indenture, mortgage, deed of trust, contract, undertaking, agreement or other
instrument to which that Person is a party or by which it or any of its
properties is bound or to which it or any of its properties is subject.

 

“Corporate Chart” means a document delivered pursuant to Section 6.1(e) setting
forth, as of a date set forth therein, for each of the Parent and its
Subsidiaries, (a) the full legal name of such Person, (b) the jurisdiction of
organization and any organizational number and tax identification number of such
Person, (c) the location of such Person’s chief executive office (or, if
applicable, sole place of business) and (d) the name of the holders of each
Equity Interest of such Person and the ownership percentage thereof.

 

“Corresponding Obligations” means any amount owed by an International Loan Party
to an International Secured Party under or in connection with the International
Loan Documents.

 

“Customary Permitted Liens” means, with respect to any Person, any of the
following:

 

(a)                                 (i) Liens with respect to the payment of
Taxes, assessments or other governmental charges for amounts that are not yet
due, or (ii) statutory or common law Liens of landlords, suppliers, carriers,
materialmen, warehousemen, workmen or mechanics and other similar Liens, or
other customary Liens (other than in respect of Indebtedness) in favor of
landlords, in each case arising in the ordinary course of business for amounts
that are not more than 45 days past due and remain payable without penalty, or,
in each case under clause (i) or (ii) above, that are being contested in good
faith by appropriate proceedings diligently conducted and with respect

 

9

--------------------------------------------------------------------------------


 

to which adequate reserves or other appropriate provisions, if any, as shall be
required to be maintained on the books of such Person in accordance with the
Accounting Principles;

 

(b)                                 Liens in favor of collecting banks arising
by operation of law under Section 4-210 of the Uniform Commercial Code (or
similar Requirement of Law); Liens of a collection bank on items in the course
of collection arising under Section 4-208 of the UCC as in effect in the State
of New York or any similar section under any applicable UCC or any similar
Requirement of Law of any foreign jurisdiction; Liens of banks arising from
customary bank rights of set-off that are not currently exercisable; and Liens
of securities firms arising in the ordinary course of business;

 

(c)                                  pledges or cash deposits made in the
ordinary course of business (i) in connection with workers’ compensation,
unemployment insurance or other types of social security benefits (other than
any Lien imposed by ERISA), (ii) to secure the performance of bids, tenders,
leases (other than Capital Leases) sales or other trade contracts or other
similar obligations (other than for the repayment of borrowed money), (iii) made
in lieu of, or to secure the performance of or the obligations under, surety,
appeal, customs, reclamation and performance bonds or letters of credit (in each
case not related to judgments or litigation);

 

(d)                                 except with respect to any Eligible
International Receivables, judgment liens (other than for the payment of Taxes,
assessments or other governmental charges) securing judgments and other
proceedings not constituting an Event of Default and pledges or cash deposits
made in lieu of, or to secure the performance of, judgment or appeal bonds in
respect of such judgments and proceedings; and

 

(e)                                  Liens arising by reason of zoning
restrictions, easements, licenses, reservations, restrictions, covenants,
conditions, rights of first refusal, rights of first offer, rights-of-way,
utility easements, building restrictions, encroachments, minor defects or
irregularities in title (including leasehold title) and other similar
encumbrances on the use of real Property that do not, in the aggregate,
materially (i) impair the value or marketability of such real Property or
(ii) interfere with the ordinary conduct of the business conducted and proposed
to be conducted at such real Property.

 

“Deemed Lien Period” has the meaning specified in Section 2.3(b).

 

“Default” means any Event of Default and any event that, with the passing of
time or the giving of notice or both, would become an Event of Default.

 

“Disclosure Documents” means, collectively, (a) all confidential information
memoranda and related written materials prepared in connection with the
syndication of the International Revolving Credit Facility and (b) all other
documents filed by the Parent or any of its Subsidiaries with the United States
Securities and Exchange Commission.

 

“Dispose” means, with respect to any Property, to sell, convey, transfer,
assign, license, lease or otherwise dispose of, any interest therein or to
permit any Person to acquire any such interest, including, in each case, through
a sale, factoring at maturity, collection (exclusive of collections on account
of Receivables) of or other disposal, with or without recourse, of any

 

10

--------------------------------------------------------------------------------


 

notes or accounts receivable.  Conjugated forms thereof, the past tense verb
form “Disposed”, and the noun “Disposition” have correlative meanings.

 

“Disqualified Capital Stock” means any Equity Interest which, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the first anniversary of the Scheduled Maturity Date at the time such
Equity Interest is issued, (b) is convertible into or exchangeable (unless at
the sole option of the issuer thereof) for (i) debt securities or (ii) any
Equity Interest referred to in clause (a) above, in each case at any time on or
prior to the first anniversary of the Scheduled Maturity Date at the time such
Equity Interest is issued, (c) contains any repurchase obligation that may come
into effect prior to the first anniversary of the Scheduled Maturity Date at the
time such Equity Interest is issued, (d) requires the payment of any dividends
(other than the payment of dividends solely in the form of Qualified Capital
Stock) prior to the first anniversary of the Scheduled Maturity Date at the time
such Equity Interest is issued or (e) provides the holders of such Equity
Interests thereof with any rights to receive any cash upon the occurrence of a
change of control or asset sale prior to the first anniversary of Scheduled
Maturity Date at the time such Equity Interest is issued, unless the rights to
receive such cash are contingent upon the prior payment in full in cash of the
International Secured Obligations (other than contingent indemnification
obligations for which no claim has been made and obligations under Secured
Hedging Agreements).

 

“Documentation Agent” has the meaning specified in the Preamble.

 

“Dollars” and the sign “$” each mean the lawful money of the United States of
America.

 

“Domestic Person” means any Person (a) that is not a “disregarded entity” for
U.S. federal income tax purposes and is a “United States person” under and as
defined in Section 770l(a)(30) of the Code or (b) that is a “disregarded entity”
for U.S. federal income tax purposes and whose regarded owner (for U.S. federal
income tax purposes) is a “United States person” under and as defined in
Section 770l(a)(30) of the Code.

 

“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

 

“E-System” means any electronic system, including Intralinks® and ClearPar® and
any other Internet or extranet-based site, whether such electronic system is
owned, operated or hosted by the Administrative Agent, any of its Related
Persons or any other Person, providing for access to data protected by passcodes
or other security system.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a

 

11

--------------------------------------------------------------------------------


 

subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail, or otherwise to or from an E-System or other equivalent
service.

 

“Eligible International Receivables” means, with respect to each International
Loan Party (other than a U.S. Loan Party) that is organized in a country rated
Ba2 or higher by Moody’s, and BB or higher by S&P, all of its Receivables
arising in the ordinary course of business that are evidenced by an invoice or
other documentary evidence (to include unbilled receivables to the extent such
unbilled receivables are to be billed in the next billing cycle), provided that
no such Receivable shall be an “Eligible International Receivable” if:

 

(a)                                 such Receivable arises out of a sale made by
an International Loan Party to an Affiliate of such International Loan Party or
to a Person controlled by an Affiliate of such International Loan Party;

 

(b)                                 such Receivable is due or unpaid more than
(i) 90 days after the original due date or (ii) 150 days after the original
invoice date;

 

(c)                                  any Client with respect to such Receivable
shall (i) apply for, suffer, or consent to the appointment of, or the taking of
possession by, a receiver, custodian, trustee or liquidator of itself or of all
or a substantial part of its Property or call a meeting of its creditors,
(ii) admit in writing its inability, or be generally unable, to pay its debts as
they become due or cease operations of its present business, (iii) make a
general assignment for the benefit of creditors, (iv) commence a voluntary case
or proceeding under any state or federal bankruptcy laws (as now or hereafter in
effect), (v) be adjudicated a bankrupt or insolvent, (vi) file a petition
seeking to take advantage of any other law providing for the relief of debtors,
(vii) acquiesce to, or fail to have dismissed, any petition which is filed
against it in any involuntary case under such bankruptcy laws, or (viii) take
any action for the purpose of effecting any of the foregoing;

 

(d)                                 the services giving rise to such Receivable
are provided to a Client in Libya;

 

(e)                                  the services giving rise to such Receivable
have not been performed by such International Loan Party and accepted by the
Client or the Receivable otherwise does not represent performance of service;

 

(f)                                   such International Loan Party has made any
agreement with any Client for any deduction from such Receivable (but only to
the extent of such deduction), except for discounts or allowances made in the
ordinary course of business for prompt payment, all of which

 

12

--------------------------------------------------------------------------------


 

discounts or allowances are reflected in the calculation of the face value of
each respective invoice related thereto; or

 

(g)                                  the Administrative Agent has given notice
to the Borrower on or prior to the last day of the relevant Fiscal Quarter for
which the applicable Accounts Report is delivered that it reasonably believes
that collection of such Receivable could be in doubt either by reason of
increased returns by a Client (to the extent of such increase) or the Client’s
inability to pay.

 

“English Subsidiary Debenture”  means the debenture governed by English law, in
form and substance reasonably satisfactory to the International Collateral
Agent, to be entered into by and among the Borrower, Hill International
(UK) Ltd., Knowles Ltd., and the International Collateral Agent, which purports
to grant, as security for the International Secured Obligations in favor of the
International Collateral Agent for the benefit of the First Lien International
Secured Parties, Liens on the Property described therein.

 

“Environmental Laws” means any and all statutes, ordinances, orders, rules,
regulations, binding guidance documents, judgments, Governmental Authorizations,
or any other binding requirements of any Government Authority relating to
(a) pollution or protection of the environment, including those relating to any
Hazardous Materials, (b) the generation, use, storage, transportation or
disposal of Hazardous Materials or (c) occupational safety and health,
industrial hygiene (as they relate to exposure to Hazardous Materials), or the
protection of human, plant or animal health or welfare from exposure to
Hazardous Materials, in any manner applicable to the Parent or any of its
Subsidiaries.

 

“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies) that may be imposed on, incurred by or asserted against the
Parent or any other International Loan Party as a result of, or related to, any
claim, suit, action, investigation, proceeding or demand by any Person, whether
based in contract, tort, implied or express warranty, strict liability, criminal
or civil statute or common law or otherwise, arising under any Environmental Law
or in connection with any environmental, health or safety condition or with any
Release and resulting from the ownership, lease, sublease or other operation or
occupation of Property by the Parent or any of its Subsidiaries, whether on,
prior or after the Execution Date.

 

“Equity Contribution” means an issuance by the Parent of Equity Interests with
gross proceeds of not less than $40,000,000, provided that as of the Execution
Date, the Parent and its Wholly-Owned Subsidiaries have, in the aggregate, at
least $10,000,000 in Available Cash.

 

“Equity Equivalents” means all securities convertible into or exchangeable for
Equity Interests or any other Equity Equivalent and all warrants, options or
other rights to purchase, subscribe for or otherwise acquire any Equity
Interests or any other Equity Equivalent, whether or not presently convertible,
exchangeable or exercisable.

 

“Equity Interest” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that

 

13

--------------------------------------------------------------------------------


 

confers on a Person the right to receive a share of the profits and losses of,
or distributions of Property of, such partnership, whether outstanding on the
Execution Date or issued hereafter, but excluding debt securities convertible or
exchangeable into such equity.

 

“ERISA” means the United States Employee Retirement Income Security Act of 1974
(or any successor legislation thereto) and the regulations promulgated and the
rulings issued thereunder.

 

“ERISA Affiliate” means, collectively, the Parent or any of its Subsidiaries,
and any Person under common control, or treated as a single employer, with the
Parent or any of its Subsidiaries, within the meaning of Section 414(b), (c),
(m) or (o) of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Benefit Plan;
(b) the existence with respect to any Benefit Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived; (c) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Benefit Plan; (d) the incurrence by the Parent, any
of its Subsidiaries or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Benefit Plan; (e) the
receipt by the Parent, any of its Subsidiaries or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Benefit Plan or to appoint a trustee to administer any Benefit Plan; (f) the
incurrence by the Parent, any of its Subsidiaries or any of its ERISA Affiliates
of any liability with respect to the withdrawal or partial withdrawal from any
Benefit Plan or Multiemployer Plan; or (g) the receipt by the Parent, any of its
Subsidiaries or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Parent, any of its Subsidiaries or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“EURIBOR Rate” means, for any Interest Period, (a) the percentage rate per annum
of the offered quotation for deposits in Euros determined by the Banking
Federation of the European Union for a period equal or comparable to such
Interest Period which appears on the Reuters Monitor Money Rates Service Screen
EURIBOR01 page (or on any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
reasonably determined by the Administrative Agent from time to time for the
purposes of providing quotations of interest rates applicable to Euro deposits
in the European interbank market) at or about 11:00 a.m., Brussels time, two
TARGET Banking Days (unless market practice differs in the European interbank
market for Euros, in which case, the number of days determined by the
Administrative Agent in accordance with market practice in the European
interbank market (and if quotations for that period could normally be given by
leading banks in that market for more than one day, the last of those days))
prior to the commencement of such Interest Period, or (b) if the rate cannot be
determined under paragraph (a) above, the rate expressed as a percentage to be

 

14

--------------------------------------------------------------------------------


 

the arithmetic mean (rounded upwards, if necessary, to the nearest four decimal
places) as supplied to the Administrative Agent at its request quoted by at
least two reference banks that are Lenders to leading banks as the rate at which
each such reference bank is offered deposits in Euros and for a period equal to
such Interest Period in the European interbank market at or about 11:00 a.m.,
Brussels time, two TARGET Banking Days prior to the commencement of such
Interest Period.

 

“Euro” or “€” means the lawful currency of Participating Member States of the
European Union.

 

“Euro Equivalent” means, with respect to any amount denominated in Dollars or
any other Specified Currency on any date, the amount of Euro that would be
required to purchase such amount of Dollars or such other Specified Currency, as
applicable, as determined by the Administrative Agent in accordance with
Section 1.6 on the basis of the applicable Euro Exchange Rate as of such
calculation date set forth therein, such determinations to be conclusive and
binding on the parties in the absence of manifest error.

 

“Euro Exchange Rate” means, as applicable and in relation to any date of
determination, (i) the rate of exchange for the conversion of Dollars into Euro
(expressed as US$ per EUR 1) displayed on the Bloomberg “FXC” screen at 11.00
a.m. (New York time) on such date (or such other rate of exchange as the
Borrower and the Administrative Agent may from time to time agree in writing),
or (ii) the Administrative Agent’s spot rate of exchange for such other
Specified Currency per Euro in the applicable foreign exchange market.

 

“Event of Default” has the meaning specified in Section 9.1.

 

“Excess Cash Flow” means for any period, an amount equal to the excess of:

 

(a)                                 the sum, without duplication, of:
(i) Consolidated EBITDA minus any amounts included by operation of
clause (a)(ix) of the definition of Consolidated EBITDA or clause (A) of the
proviso to such definition; (ii) decreases in Consolidated Working Capital for
such period (other than any such decreases arising from acquisitions or
Disposition of Property by the Parent or any of its Subsidiaries completed
during such period or the application of purchase accounting); (iii) cash
receipts in respect of interest income and Interest Rate Contracts during such
period to the extent not otherwise included in Consolidated Net Income; and
(iv) any reduction in Excess Cash Flow for the prior period resulting from
Subcontractor Payables paid by the Parent or any of its Subsidiaries during such
period (to the extent not already included in the computation of Consolidated
Working Capital); over

 

(b)                                 the sum, without duplication, of:
(i) Consolidated Interest Expense paid in cash for such period; (ii) increases
in Consolidated Working Capital for such period (other than any such increases
arising from acquisitions or Disposition of Property by the Parent or any of its
Subsidiaries completed during such period or the application of purchase
accounting); (iii) the amount of Capital Expenditures made by the Parent and its
Subsidiaries in cash during such period to the extent not prohibited under this
Agreement, except to the extent that such Capital Expenditures were financed
with the proceeds received from the issuance or incurrence of long-term
Indebtedness, or the issuance of Equity Interests, of one or more of the Parent
or any of its

 

15

--------------------------------------------------------------------------------


 

Subsidiaries; (iv) Subcontractor Payables for such period (to the extent not
already included in the computation of Consolidated Working Capital); provided
that (A) the cash to be paid to subcontractors or vendors in connection with
such Subcontractor Payables (1) results in a reduction to the Parent’s or any of
its Subsidiary’s accounts receivable for such period, (2) for which no payment
by the Parent or any of its Subsidiaries was made during the period resulting in
a reduction to its accounts payable, and (3) the funds received from the
relevant client to make such payment to the relevant subcontractors or vendors
were received during the final 10 Business Days of such period and (B) the
Subcontractor Payables were paid to the relevant subcontractors and vendors
during the first 10 Business Days of the subsequent period; (v) the aggregate
amount of all scheduled and mandatory principal payments of Indebtedness of the
Parent or any of its Subsidiaries made during such period (including (A) the
principal component of payments in respect of Capitalized Lease Obligations,
(B) the amount of any repayment of term loans pursuant to Section 2.6(b) of the
U.S. Credit Agreement and (C) the amount of any mandatory prepayment of term
loans pursuant to Section 2.8 of the U.S. Credit Agreement) but excluding any
excess cash flow mandatory prepayment made pursuant to Section 2.8(a) of the
U.S. Credit Agreement); (vi) the aggregate amount of cash consideration
(including, post-closing purchase price adjustments, indemnification obligations
and earnouts) paid by the Parent and its Subsidiaries (on a Consolidated basis)
in connection with Permitted Acquisitions and other Investments made during such
period which are permitted under Section 8.3 (other than Section 8.3(p)) to the
extent that such Investments were not financed with the proceeds received from
the issuance or incurrence of long term Indebtedness, or the issuance of Equity
Interests, of the Parent or its Subsidiaries; (vii) the amount of Restricted
Payments permitted to be made during such period under Section 8.5 (other than
Section 8.5(b)(iii)) and actually paid during such period (on a Consolidated
basis) by the Parent or any of its Subsidiaries in cash, to the extent such
Restricted Payments were financed with internally generated cash flow of Parent
or its Subsidiaries; (viii) the aggregate cash payments made during such period
to satisfy Taxes measured by net income; (ix) any Transaction Costs paid in cash
during such period to the extent such payments were added back to Consolidated
EBITDA pursuant to clause (a)(vii) of the definition thereof for such period;
and (x) the amount related to items that were added to or not deducted from net
income in calculating Consolidated Net Income or were added to or not deducted
from net income in calculating Consolidated EBITDA to the extent such items
represented a cash payment by the Parent and its Subsidiaries, or did not
represent cash received by the Parent and its Subsidiaries, on a Consolidated
basis during such period.

 

“Excess Date” has the meaning specified in Section 2.8(a).

 

“Excluded Subsidiary” means (a) those Subsidiaries listed on Annex IV under the
heading “Excluded Subsidiaries” as of the Execution Date, (b) any Subsidiary of
the Parent that is not a Wholly Owned Subsidiary thereof (whether directly or
indirectly), (c) any Subsidiary of the Parent that is prohibited by any
Requirement of Law from guaranteeing the International Secured Obligations or
that would require the consent, approval, license or authorization of a
Governmental Authority to guarantee the International Secured Obligations
(unless such permit or Governmental Authorization has been received), and
(d) any Subsidiary of the Parent in respect of which the benefit to the
International Secured Parties of obtaining such Subsidiary’s guarantee of the
International Secured Obligations would, in the commercially reasonable opinion
of the Borrower, be outweighed by fees, costs and expenses to such Subsidiary of

 

16

--------------------------------------------------------------------------------


 

granting such guarantee and executing and delivering the International Guaranty
and Security Agreement.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guaranty of such Guarantor becomes
effective with respect to such Swap Obligation.  If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such guarantee or security interest is or becomes illegal.

 

“Excluded Tax” means with respect to any Tax Indemnitee, (a) Taxes measured by
net income (including branch profit Taxes) and franchise Taxes imposed in lieu
of net income Taxes, in each case (i) imposed on any Tax Indemnitee as a result
of being organized under the laws of, or having its principal office or, in the
case of any Lender, its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes; (b) withholding Taxes to the extent that the obligation to pay
or withhold amounts existed on the date that such Person became a Tax Indemnitee
under this Agreement in the capacity under which such Person makes a claim under
Section 2.17, or the date such Person designates a new lending office, except in
each case to the extent such Person is a direct or indirect assignee (other than
pursuant to Section 2.18) of any other Tax Indemnitee that was entitled, at the
time the assignment to such Person became effective, to receive additional
amounts under Section 2.17 or such Person was entitled to receive additional
amounts under Section 2.17 immediately prior to changing its lending office;
(c) Taxes that are directly attributable to the failure by any Tax Indemnitee to
deliver the documentation required to be delivered pursuant to Section 2.17(f);
and (d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Execution Date” means the date hereof.

 

“FATCA means Sections 1471, 1472, 1473 and 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), current or future
United States Treasury Regulations promulgated thereunder and published guidance
with respect thereto, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, and any applicable intergovernmental agreements
with respect thereto.

 

“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System.

 

“Fee Letter” means the Fee Letter dated as of June 12, 2014 executed by Société
Générale, SG Americas Securities, LLC and agreed and accepted by the Parent and
the Borrower.

 

17

--------------------------------------------------------------------------------


 

“First Lien International Secured Parties” means, collectively, the
International Secured Parties for whose benefit a first lien security interest
in certain International Collateral is created pursuant to the International
Security Documents.

 

“Fiscal Quarter” means each three fiscal month period ending on March 31,
June 30, September 30 or December 31.

 

“Fiscal Year” means each twelve-month period ending on December 31.

 

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement (a) maintained or contributed to by the Parent or any of its
Subsidiaries organized outside the United States with respect to employees
employed outside the United States and (b) is not subject to ERISA.

 

“Foreign Subsidiary” means any Subsidiary of the Parent that is not a Subsidiary
of the Parent organized under the laws of the United States of America, any
State thereof or the District of Columbia.

 

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof, any branch of government, agency,
department, authority or instrumentality thereof and any Person or authority
exercising executive, legislative, taxing, judicial, regulatory or
administrative functions of or pertaining to government, including any central
bank, stock exchange, regulatory body, arbitrator, public sector entity,
supra-national entity (including the European Union and the European Central
Bank) and any self-regulatory organization (including the National Association
of Insurance Commissioners).

 

“Governmental Authorization” means any permit, license, registration,
authorization, plan, directive, accreditation, consent, certificate, right,
exemption, order or consent decree of or from, any Governmental Authority.

 

“Guarantor” means the Parent, each Subsidiary of the Parent listed on Annex II
and any other Person that becomes party to the International Guaranty and
Security Agreement from time to time pursuant to Section 7.10 or the terms of
the International Guaranty and Security Agreement; provided that no Immaterial
Subsidiary and no Excluded Subsidiary shall become a Guarantor pursuant to
Section 7.10 or otherwise.

 

“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person for any Indebtedness, lease,
dividend or other obligation (the “primary obligation”) of another Person (the
“primary obligor”), if the purpose or intent of such Person in incurring such
liability, or the economic effect thereof, is to guarantee such primary
obligation or provide support, assurance or comfort to the holder of such
primary obligation or to protect or indemnify such holder against loss with
respect to such primary obligation, including (a) the direct or indirect
guaranty, endorsement (other than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of any primary obligation, (b) the incurrence of reimbursement
obligations with respect to any letter of credit or bank guarantee in support of
any primary obligation, (c) the existence of any Lien, or any right, contingent
or otherwise, to receive a Lien, on the Property of such Person securing any
part of any primary obligation and (d) any liability

 

18

--------------------------------------------------------------------------------


 

of such Person for a primary obligation through any Contractual Obligation
(contingent or otherwise) or other arrangement (i) to purchase, repurchase or
otherwise acquire such primary obligation or any security therefor or to provide
funds for the payment or discharge of such primary obligation (whether in the
form of a loan, advance, stock purchase, capital contribution or otherwise),
(ii) to maintain the solvency, working capital, equity capital or any balance
sheet item, level of income or cash flow, liquidity or financial condition of
any primary obligor, (iii) to make take-or-pay or similar payments, if required,
regardless of non-performance by any other party to any Contractual Obligation,
(iv) to purchase, sell or lease (as lessor or lessee) any Property, or to
purchase or sell services, primarily for the purpose of enabling the primary
obligor to satisfy such primary obligation or to protect the holder of such
primary obligation against loss or (v) to supply funds to or in any other manner
invest in, such primary obligor (including to pay for Property or services
irrespective of whether such Property is received or such services are
rendered).

 

“Hazardous Material” means any substance, material or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including petroleum or any fraction thereof, asbestos,
polychlorinated biphenyls and radioactive substances.

 

“Hedging Agreement” means any Interest Rate Contract, foreign exchange, swap,
option or forward contract, spot, cap, floor or collar transaction, any other
derivative instrument and any other similar speculative transaction and any
other similar agreement or arrangement designed to alter the risks of any Person
arising from fluctuations in any underlying variable.

 

“Immaterial Subsidiary” means (a) as of the Execution Date, those Subsidiaries
listed on Annex IV under the heading “Immaterial Subsidiaries” and (b) at any
time, any other Subsidiary of the Parent (i) the total assets of which, in the
aggregate with all other Immaterial Subsidiaries, at the last day of any Fiscal
Quarter for the most recently ended Test Period, were less than 5% of the
Consolidated Total Assets of the Parent and its Subsidiaries at such day,
(ii) the gross revenues of which, in the aggregate with all other Immaterial
Subsidiaries, at such date were less than 5% of the Consolidated gross revenues
of the Parent and its Subsidiaries at such date, and (iii) that does not
directly or indirectly own a Subsidiary that qualifies as a Material Subsidiary
(without giving effect to the proviso in the definition thereof).

 

“Impacted Lender” means any Lender that fails to provide to the Administrative
Agent, within three Business Days following the Administrative Agent’s request,
assurance satisfactory to the Administrative Agent that such Lender will not
become a Non-Funding Lender.

 

“Increased Commitment Agreement” has the meaning specified in Section 2.19(b).

 

“Indebtedness” means, as applied to any Person, without duplication and whether
or not matured, (a) all indebtedness for borrowed money, regardless of whether
such indebtedness is an obligation of such Person as a result of the assumption
thereof or otherwise and/or is nonrecourse to the credit of any other Person,
(b) all obligations of such Person for the reimbursement of any obligor in
respect of letters of credit, letters of guaranty, bankers’ acceptances and
similar credit transactions, (c) all Capitalized Lease Obligations of such
Person, (d) all obligations created or arising under any conditional sale or
other title retention agreement, regardless of whether the

 

19

--------------------------------------------------------------------------------


 

rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such Property, (e) all
obligations evidenced by notes, bonds, debentures or similar instruments (other
than performance bonds and similar instruments not related to litigation or
arbitration and otherwise incurred in the ordinary course of business), (f) any
obligation of such Person owed for all or any part of the deferred purchase
price of Property or services (excluding trade accounts payable and other
similar liabilities incurred in the ordinary course of business due and payable
within 180 days after the delivery of the relevant Property or services),
(g) all indebtedness secured by any Lien on any Property owned or held by that
Person regardless of whether the indebtedness secured thereby shall have been
assumed by that Person or is nonrecourse to the credit of that Person, (h) all
Disqualified Capital Stock and all obligations, liabilities and indebtedness of
such Person arising from such Disqualified Capital Stock, (i) solely for
purposes of clause (d) of Section 9.1, the aggregate amount of all net
obligations under any Interest Rate Contract or Other Hedging Agreement or under
any similar type of agreement entered into by such Person (which, for avoidance
of doubt, shall not otherwise be included in the definition of Indebtedness),
and (j) all Guaranty Obligations of such Person in respect of Indebtedness or
obligations of others of the kinds referred to in clauses (a) through (i) above
(which, for avoidance of doubt, shall in no event include any of the obligations
referred to in the next sentence or any Guaranty Obligations in respect
thereof).  Notwithstanding the foregoing to the contrary, the definition of
Indebtedness shall not include performance bonds/letters of credit, bid bonds,
advance payment bonds and similar obligations entered into in the ordinary
course of business (including obligations under or relating to performance
letters of credit, letters of credit and advance payment guarantees issued in
connection with payments by a customer in advance of when such payments are due
in an amount not to exceed the remaining amount of payments by such customer
that have not yet been earned).

 

“Indemnified Tax” means (a) any Tax other than an Excluded Tax and (b) to the
extent not otherwise described in clause (a), Other Taxes.

 

“Indemnitee” has the meaning specified in Section 11.4.

 

“Initial International Loan Party” means, collectively, the Borrower, the
Parent, MyLCM Solutions, Inc., Hill International (New England), Inc., PCI
Group, LLC, Hill International (Middle East) Ltd., Hill International
(UK) Limited, Knowles Limited, and McLachlan Lister Pty Limited.

 

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
Execution Date, among the International Loan Parties from time to time party
thereto, certain other loan parties under the U.S. Loan Documents, the Term
Collateral Agent and the U.S. Revolving Collateral Agent (in each case as
defined in the U.S. Credit Agreement), and the International Collateral Agent.

 

“Interest Period” means the period commencing on the date on which such Loan is
made or, if such Loan is continued, on the last day of the immediately preceding
Interest Period therefor and, and ending one week or one, two, three or six
months (or, to the extent available to all relevant Lenders, 12 months)
thereafter, as selected by the Borrower pursuant hereto; provided, however, that
(a) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless

 

20

--------------------------------------------------------------------------------


 

the result of such extension would be to extend such Interest Period into the
next calendar month, in which case such Interest Period shall end on the
immediately preceding Business Day, (b) any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of a calendar month, and (c) the
Borrower may not select any Interest Period ending after the Scheduled Maturity
Date.

 

“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.

 

“International Borrower Dutch First Ranking Deed of Pledge” means the deed of
pledge of shares governed by the law of the Netherlands, in form and substance
reasonably satisfactory to the International Collateral Agent, to be entered
into by and among the Borrower, the Parent and the International Collateral
Agent, which purports to grant, as security for the International Secured
Obligations in favor of the International Collateral Agent for the benefit of
the First Lien International Secured Parties, Liens on the Property described
therein.

 

“International Borrower Dutch Second Ranking Deed of Pledge” means the deed of
pledge of shares governed by the law of the Netherlands, in form and substance
reasonably satisfactory to the International Collateral Agent, to be entered
into by and among the Borrower, the Parent and the International Collateral
Agent, which purports to grant, as security for the International Secured
Obligations in favor of the International Collateral Agent for the benefit of
the Second Lien International Secured Parties, Liens on the Property described
therein.

 

“International Collateral” means all Property in or upon which a Lien is granted
or purported to be granted pursuant to the International Security Documents.

 

“International Collateral Agent” has the meaning specified in the Preamble.

 

“International Guaranty and Security Agreement” means the guaranty and security
agreement, substantially in the form of Exhibit H, dated as of the Execution
Date, among the International Collateral Agent and the International Pledgors
from time to time party thereto, which purports to grant, as security for the
International Secured Obligations in favor of the International Collateral Agent
for the benefit of the First Lien International Secured Parties and the Second
Lien International Secured Parties, Liens on the Property described therein.

 

“International L/C Sublimit” means €8,000,000.

 

“International Loan Documents” means, collectively, this Agreement, the Notes,
the Letters of Credit (and any applications for, or reimbursement agreements or
other documents executed by Borrower in favor of L/C Issuers relating to, the
Letters of Credit), the Fee Letter, the International Security Documents, the
Intercreditor Agreement, the L/C Reimbursement Agreements, any Increased
Commitment Agreement, and any other document executed by an International Loan
Party in favor of any International Secured Party pursuant to the terms of the
foregoing, which for avoidance of doubt shall not include any document that is
intended to benefit only the secured parties under the U.S. Loan Documents.

 

21

--------------------------------------------------------------------------------


 

“International Loan Parties” means the Borrower, each International Pledgor and
each Guarantor, or any or all of them, as the case may be.

 

“International Pledgor” means the Borrower, the Parent and each other party that
is purporting to grant a Lien on Property pursuant to the International Security
Documents other than any Excluded Subsidiary or Immaterial Subsidiary.

 

“International Revolving Assuming Lender” has the meaning specified in
Section 2.19(a).

 

“International Revolving Borrowing Base” has meaning specified in
Section 2.3(a).

 

“International Revolving Credit Commitment Increase” has the meaning specified
in Section 2.19(a).

 

“International Revolving Credit Commitment Increase Date” has the meaning
specified in Section 2.19(a).

 

“International Revolving Credit Facility” means the Commitments and the
provisions herein related to the Loans and Letters of Credit.

 

“International Revolving Credit Outstandings” means, at any time, the sum of, in
each case to the extent outstanding at such time, without duplication, (a) the
aggregate principal amount of the Loans and (b) the L/C Obligations for all
Letters of Credit (after giving effect to any Borrowing of Loans to refinance
any outstanding L/C Reimbursement Obligations).

 

“International Revolving Increasing Lender” has the meaning specified in
Section 2.19(a).

 

“International Revolving Loan Excess” has the meaning specified in
Section 2.8(a).

 

“International Secured Obligations” means all obligations of every nature of
each International Loan Party from time to time owed to the Lenders, Agents, L/C
Issuers, Indemnitees, Secured Hedging Counterparties, in each case arising under
the International Loan Documents or the Secured Hedging Agreements, as
applicable, whether for principal, premium, interest, reimbursement of amounts
drawn under Letters of Credit, fees, expenses, indemnification or otherwise,
whether direct or indirect (regardless of whether acquired by assignment),
absolute or contingent, due or to become due, whether liquidated or not, now
existing or hereafter arising and however acquired, and whether or not evidenced
by any instrument or for the payment of money, including, without duplication,
(a) if such International Loan Party is the Borrower, all Loans and L/C
Obligations, (b) all interest, whether or not accruing after the filing of any
petition in bankruptcy or after the commencement of any insolvency,
reorganization or similar proceeding, and whether or not a claim for post-filing
or post-petition interest is allowed in any such proceeding and (c) all other
fees, expenses (including fees, charges and disbursement of counsel), interest,
commissions, charges, costs, disbursements, indemnities and reimbursement of
amounts paid and other sums chargeable to such International Loan Party under
any International Loan Document.  Notwithstanding the foregoing, (i) unless
otherwise agreed to by Borrower and any applicable Secured Hedging

 

22

--------------------------------------------------------------------------------


 

Counterparty, the obligations of the International Loan Parties under any such
Secured Hedging Agreement shall be secured and guaranteed pursuant to the
International Loan Documents only to the extent that, and for so long as, the
other International Secured Obligations are so secured and guaranteed, (ii) any
release of Property subject to a Lien under the International Loan Documents or
Guarantors effected in the manner permitted by this Agreement and any other
International Loan Document shall not require the consent of any Secured Hedging
Counterparty and (iii) the International Secured Obligations shall not include
any Excluded Swap Obligations.

 

“International Secured Parties” means, collectively, the Lenders, the L/C
Issuers, the Lead Arranger, the Agents, any Secured Hedging Counterparty, each
other Indemnitee and any other holder of any International Secured Obligation
thereunder, and shall include all former Agents, L/C Issuers and Lenders to the
extent that any International Secured Obligation owing to such Persons
thereunder were incurred while such Persons were Agents, L/C Issuers or Lenders,
as applicable, and such International Secured Obligation have not been paid or
satisfied in full.

 

“International Security Documents” means, collectively, the International
Guaranty and Security Agreement, the International Borrower Dutch First Ranking
Deed of Pledge, the International Borrower Dutch Second Ranking Deed of Pledge,
the Parent Dutch Deed of Pledge, the BVI Deed of Pledge, the English Subsidiary
Debenture, the Saudi Account Agreements and all other instruments or documents
delivered pursuant to this Agreement or any of the other International Loan
Documents in order to grant to International Collateral Agent, on behalf of
International Secured Parties, a Lien on Property of an International Loan Party
as security for the International Secured Obligations in accordance with the
terms thereof.

 

“Investment” means, with respect to any Person, directly or indirectly, (a) to
own, purchase or otherwise acquire, in each case whether beneficially or
otherwise, any investment in, including any interest in, any Security of any
other Person (other than any evidence of any International Secured Obligation),
(b) to purchase or otherwise acquire, whether in one transaction or in a series
of transactions, all or a significant part of the Property of any other Person
or a business conducted by any other Person or all or substantially all of the
Properties constituting the business of a division, branch, brand or other unit
operation of any other Person, (c) to incur, or to remain liable under, any
Guaranty Obligation for Indebtedness of any other Person, to assume the
Indebtedness of any other Person or to make any arrangement pursuant to which
the Person incurs debt of the type referred to in clause (f) of the definition
of “Indebtedness” or (d) to make, directly or indirectly, any loan, advance or
capital contribution to any other Person.  The outstanding amount of any
Investment shall be calculated as the excess of (x) the initial cost of such
Investment plus the cost of all additions thereto (without any adjustments for
increases or decreases in value, or write ups, write downs or write offs with
respect to such Investment) over (y) the sum of (A) without duplication of
amounts included in the Available Amount, any amount paid, repaid, returned,
distributed or otherwise received in cash or Cash Equivalents on account of such
Investment and (B) all liabilities of the investing Person constituting all or a
portion of the initial cost of such Investment expressly transferred prior to
such time in connection with the Disposition of such Investment, but only to the
extent that the investing Person is fully released from such liability by such
transfer.

 

“IRS” means the Internal Revenue Service of the United States.

 

23

--------------------------------------------------------------------------------


 

“Issue” means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled decrease in the face amount of, such
Letter of Credit, or to cause any Person to do any of the foregoing.  The terms
“Issuing”, “Issued” and “Issuance” have correlative meanings.

 

“L/C Cash Collateral Account” means any deposit account under the sole control
(as defined in the applicable UCC) of the International Collateral Agent in
which amounts are deposited from time to time to cash collateralize the Letters
of Credit in accordance with Section 2.4(k).

 

“L/C Issuer” means Société Générale and each Lender that shall have become an
L/C Issuer hereunder as provided in Section 2.4(i) (other than any Person that
shall have ceased to be an L/C Issuer as provided in Section 2.4(k)), each in
its capacity as an issuer of Letters of Credit hereunder.  Each L/C Issuer may,
in its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of such L/C Issuer, in which case the term “L/C Issuer” shall include
any such Affiliate with respect to Letters of Credit issued by such Affiliate.

 

“L/C Obligations” means, for any Letter of Credit at any time, the sum
(determined, in the case of any Letter of Credit denominated in Specified
Currency and solely for this purpose, at the Euro Exchange Rate in effect as of
such date) of (a) the L/C Reimbursement Obligations at such time for such Letter
of Credit and (b) the aggregate maximum undrawn face amount of such Letter of
Credit outstanding at such time.

 

“L/C Reimbursement Agreement” has the meaning specified in Section 2.4(a)(iii).

 

“L/C Reimbursement Date” has the meaning specified in Section 2.4(e).

 

“L/C Reimbursement Obligations” means, for any currently outstanding or future
Letter of Credit, the obligation of the Borrower to the L/C Issuer thereof to
pay all amounts drawn under such Letter of Credit (as referred to in
Section 2.4(e)) in Euro or the Euro Equivalent thereof (in the case of any
Letter of Credit denominated in Specified Currency, determined at the Euro
Exchange Rate in effect as of the L/C Reimbursement Date), as applicable, except
for such amounts previously reimbursed in full by the Borrower.

 

“L/C Request” has the meaning specified in Section 2.4(b).

 

“Lead Arranger” means SG Americas Securities, LLC.

 

“Lender” means, collectively, any Person that (a) is listed on the signature
pages hereof as a “Lender”, or (b) from time to time becomes a party hereto by
execution of an Assignment.

 

“Lender Party” means each of the Agents, each Lender, each L/C Issuer, each SPV
and each participant pursuant to Section 11.2(f).

 

“Letter of Credit” means any letter of credit Issued pursuant to Section 2.4.

 

“Letter of Credit Fee” has the meaning specified in Section 2.11(b).

 

24

--------------------------------------------------------------------------------


 

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, Taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest or other security arrangement and any other preference,
priority or preferential arrangement of any kind or nature whatsoever, including
any conditional sale contract or other title retention agreement, the interest
of a lessor under a Capital Lease and any synthetic or other financing lease
having substantially the same economic effect as any of the foregoing.

 

“Loan” has the meaning specified in Section 2.1.

 

“Marfin Facility” has the meaning specified in Section 7.14.

 

“Material Adverse Effect” means a material adverse effect on or material adverse
developments with respect to (a) the business, operations, Properties, condition
(financial or otherwise) or prospects of any of the International Loan Parties
taken as a whole, or the Parent or any of its Material Subsidiaries
individually; (b) the ability of any International Loan Party to perform its
obligations under any International Loan Document to which it is a party;
(c) the legality, validity, binding effect or enforceability against an
International Loan Party of an International Loan Document to which it is a
party; or (d) the rights, remedies and benefits available to, or conferred upon,
any Agent and any Lender or any secured party under any International Loan
Document or the validity, enforceability or priority of the Liens purported to
be created by the International Security Documents.

 

“Material Subsidiary” means (a) as of the Execution Date, the Subsidiaries of
the Parent set forth on Annex V, and (b) any other Subsidiaries of the Parent as
designated from time to time in accordance with Section 7.15, (i) the revenues
of which, in the aggregate with the Parent and all other Material Subsidiaries,
as of the last day of any Fiscal Quarter for the most recently ended Test
Period, were at least 80% of the Consolidated gross revenues of the Parent and
its Subsidiaries as of such date, and in any event (ii) the revenues or assets
of which, individually, as of the last day of any Fiscal Quarter for the most
recently ended Test Period, were at least 5% of the Consolidated gross revenues
or at least 5% of the Consolidated Total Assets of the Parent and its
Subsidiaries as of such date; it being understood that “Material Subsidiary”
shall not include any Immaterial Subsidiaries or any non-Wholly-Owned
Subsidiaries.

 

“Maximum Lawful Rate” has the meaning specified in Section 2.9(d).

 

“Monthly Report” has the meaning specified in Section 6.1(a).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means any multiemployer plan, as defined in
Section 400l(a)(3) of ERISA, to which any ERISA Affiliate incurs or otherwise
has any Liability.

 

25

--------------------------------------------------------------------------------


 

“Negotiation Period” has the meaning specified in Section 2.15(a).

 

“Non-Cash Charges” means (a) non-cash losses on asset sales, disposals or
abandonments, (b) any impairment charge or asset write-down related to
intangible assets, long-lived assets, and investments in debt and equity
securities pursuant to applicable Accounting Principles, (c) non-cash losses
from investments recorded using the equity method, and (d) other non-cash
charges, including paid-in-kind interest expenses or other non-cash interest
expenses and non-recurring expenses, reducing Consolidated Net Income.

 

“Non-Funding Lender” means any Lender that has (a) failed to fund any payments
required to be made by it under the International Loan Documents within two
Business Days after any such payment is due (excluding expense and similar
reimbursements that are subject to good faith disputes), (b) given notice (and
the Administrative Agent has not received a revocation), to the Borrower, the
Administrative Agent, any Lender, or the L/C Issuer or has otherwise publicly
announced (and the Administrative Agent has not received notice of a public
retraction) that such Lender believes it will fail to fund payments or purchases
of participations required to be funded by it under the International Loan
Documents or one or more other syndicated credit facilities, (c) failed to fund,
and not cured, loans, participations, advances, or reimbursement obligations
under one or more other syndicated credit facilities, unless subject to a good
faith dispute, or (d) any Lender that has or any Person that directly or
indirectly controls such Lender has (i) become subject to a voluntary or
involuntary case under the Bankruptcy Code or any similar bankruptcy laws,
(ii) a custodian, conservator, receiver or similar official appointed for it or
any substantial part of such Person’s Properties, (iii) made a general
assignment for the benefit of creditors, been liquidated, or otherwise been
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Person or its Properties to be, insolvent or bankrupt, or
(iv) has become the subject of a Bail-In Action, and for this clause (d), the
Administrative Agent has determined that such Lender is reasonably likely to
fail to fund any payments required to be made by it under the International Loan
Documents.  For purposes of this definition, control of a Person shall have the
same meaning as in the second sentence of the definition of Affiliate.

 

“Non-U.S. Lender Party” means a Lender Party that is not a Domestic Person.

 

“Note” means a promissory note of the Borrower, in substantially the form of
Exhibit B, payable to a Lender in a principal amount equal to the amount of such
Lender’s Commitment.

 

“Notice of Borrowing” has the meaning specified in Section 2.2(a).

 

“Notice of Continuation” has the meaning specified in Section 2.10(b).

 

“Obligation Currency” has the meaning specified in Section 11.22.

 

“Other Connection Taxes” means, with respect to any Tax Indemnitee, Taxes
imposed as a result of a present or former connection between such Tax
Indemnitee and the jurisdiction imposing such Tax, other than any such
connection arising solely from the Tax Indemnitee having executed, delivered,
become a party to, performed its obligations or received a payment under,
received or perfected as a Lien under, engaged in any other transaction pursuant
to or

 

26

--------------------------------------------------------------------------------


 

enforced any International Loan Document, or sold or assigned an interest in any
Loan or International Loan Document.

 

“Other Taxes” has the meaning specified in Section 2.17(c).

 

“Parallel Debt” has the meaning specified in Section 10.12(a).

 

“Parent” has the meaning specified in the Preamble.

 

“Parent Dutch Deed of Pledge” means the deed of pledge governed by the law of
the Netherlands, in form and substance reasonably satisfactory to the
International Collateral Agent, to be entered into by and among the Parent,
certain International Loan Parties and certain Agents to be determined, which
purports to grant Liens on the Property described therein.

 

“Participant Register” has the meaning specified in Section 2.14(a).

 

“Participating Member State” means any member state of the European Communities
that adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

 

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56.

 

“PBGC” means the United States Pension Benefit Guaranty Corporation and any
successor thereto.

 

“Permitted Acquisition” means the acquisition of all or any portion of the
business and Property, or Equity Interest, of any Person or Business Line to the
extent permitted pursuant to Section 8.3(g).

 

“Permitted Lien” has the meaning specified in Section 8.2.

 

“Permitted Management Shareholders” means Irvin E. Richter, David L. Richter and
Stuart S. Richter, or any or all of them, as the case may be.

 

“Permitted Refinancing” means any renewals, extensions, substitutions,
refinancings or replacements (each, for purposes of this definition of Permitted
Refinancing, a “refinancing”) of any Indebtedness of any Person, including any
successive refinancings, provided that (a) such refinancing shall have been
consummated no later than the date that is 90 days after the stated maturity of
the Indebtedness being refinanced and (b) after giving effect to the incurrence
of such Indebtedness and the application of the proceeds therefrom, on a pro
forma basis, no Default would occur or be continuing.

 

“Person” means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture and any other entity or Governmental Authority.

 

27

--------------------------------------------------------------------------------


 

“Preliminary Accounts Report” has the meaning specified in Section 2.2(a).

 

“Pro Forma Basis” means, with respect to any financial calculation or compliance
with any test or covenant hereunder, performing such calculation or compliance
with such test or covenant after giving effect to, as applicable, (a) any
proposed Permitted Acquisition, (b) any Disposition of the Equity Interests of
any Subsidiary of the Parent or of all or substantially all of the assets of any
Subsidiary that is an operating entity or (c) any incurrence or repayment of
Indebtedness (including (i) pro forma adjustments arising out of actions which
are directly attributable to the proposed Permitted Acquisition, Disposition or
incurrence or repayment of Indebtedness (each, a “Specified Transaction”), are
supportable and are expected to have a continuing impact and (ii) such other
adjustments, synergies and cost savings as are projected by the Parent in good
faith to result from actions taken or expected to be taken (in the good faith
determination of the Parent, in each case as certified by the chief financial
officer thereof in reasonable detail) within twelve months after the date any
such transaction is consummated) using, for purposes of making such calculation
or determining such compliance, the available historical financial statements of
all entities or assets so acquired or sold and the consolidated financial
statements of the Parent and its Subsidiaries, which shall be calculated as if
such Specified Transaction had been consummated at the beginning of the
applicable Test Period, and any Indebtedness or other liabilities to be incurred
or repaid in connection therewith had been incurred or repaid at the beginning
of such Test Period (and assuming that any Indebtedness to be incurred bears
interest during any portion of the applicable measurement period prior to the
relevant acquisition at the weighted average of the interest rates applicable to
such Indebtedness incurred during such period).

 

“Proceeding” means any investigation, inquiry, litigation, review, hearing,
suit, claim, audit, arbitration, proceeding or action (in each case, whether
civil, criminal, administrative, investigative or informal) commenced, brought,
conducted or heard by or before, or otherwise involving, any Governmental
Authority or arbitrator.

 

“Process Agent” has the meaning specified in Section 11.14(b).

 

“Projections” means those financial projections, dated July 28, 2014, covering
the Fiscal Years ending in 2014 through 2019 and delivered to the Administrative
Agent by the Parent prior to the Execution Date, presented in the form of a
three-statement financial model including six-year projections consistent with
the financial model used during the syndication of the Facilities.

 

“Property” means, with respect to any Person, any interest of such Person in any
kind of property or asset, whether real, personal or mixed, or tangible or
intangible.

 

“Pro Rata Outstandings” of any Lender at any time, means the sum of (a) the
outstanding principal amount of Loans owing to such Lender at such time and
(b) the amount of the participation of such Lender in the L/C Obligations
outstanding with respect to all Letters of Credit at such time.

 

“Pro Rata Share” means, with respect to any Lender at any time, the percentage
obtained by dividing (a) the sum of the Commitments of such Lender then in
effect by (b) the sum of the

 

28

--------------------------------------------------------------------------------


 

Commitments of all Lenders then in effect; provided, however, that, if such
Commitments are terminated, the calculations shall instead take into account the
sum of (i) the outstanding principal amount of Loans owing to such Lender and
(ii) the amount of the participation of such Lender in the L/C Obligations with
respect to all Letters of Credit, as applicable; and provided, further, that if
there are no Commitments and no outstanding amounts or participations, such
Lender’s Pro Rata Share shall be determined based on the Pro Rata Share most
recently in effect, after giving effect to any subsequent assignment and any
subsequent non-pro rata payments of any Lender pursuant to Section 2.18.

 

“Qualified Capital Stock” means, with respect to any Person, any Equity
Interests of such Person that are not Disqualified Capital Stock.

 

“Quarterly Report” has the meaning specified in Section 6.1(b).

 

“Rate Determination Notice” has the meaning specified in Section 2.15(a).

 

“Receivables” means all of any International Loan Party’s “accounts”, as such
term is defined in Section 9-102(a)(2) of the UCC, contract rights, instruments
(including those evidencing indebtedness owed to such International Loan Party
by its Affiliates), documents, chattel paper (including electronic chattel
paper), general intangibles relating to accounts, drafts and acceptances, credit
card receivables and all other forms of obligations owing to such International
Loan Party arising out of or in connection with the sale or lease of inventory
or the rendition of services, all supporting obligations, guarantees and other
security therefor, whether secured or unsecured, now existing or hereafter
created, and whether or not specifically sold or assigned to an International
Secured Party under the International Loan Documents.

 

“Receivables Exchange Event” means the imposition of any restriction or
requirement on any International Loan Party that limits in any material respect
the availability or transfer of foreign exchange in respect of any payments made
in connection with any Eligible International Receivable set forth on the most
recently delivered Accounts Report (or, in the case of any Borrowing prior to
the delivery of the initial Compliance Certificate, the Preliminary Accounts
Report), which restriction or requirement is not capable of being negated or
waived through commercially reasonable efforts.

 

“Refinancing Transactions” means the payment in full of, and the extinguishment
of all documents associated with (except for provisions that are customarily
stated to survive and any letters of credit that by their terms as in effect on
the Execution Date would thereafter remain outstanding), the following debt
facilities of the Parent: (a) the credit agreement, dated as of October 18,
2012, among the Parent, certain lenders and Obsidian Agency Services, Inc. and
(b) the $65,000,000 first lien credit agreement with Bank of America, N.A. dated
as of June 30, 2009.

 

“Register” has the meaning specified in Section 2.14(b).

 

“Related Person” means, with respect to any Person, each Affiliate of such
Person and each director, controlling person, officer, employee, agent, trustee,
representative, attorney, accountant and each insurance, environmental, legal,
financial and other advisor (including those retained in connection with the
satisfaction or attempted satisfaction of any condition set forth in

 

29

--------------------------------------------------------------------------------


 

Article 3) and other consultants and agents of or to such Person or any of its
Affiliates, together with, if such Person is the Administrative Agent, each
other Person or individual designated, nominated or otherwise mandated by or
helping the Administrative Agent pursuant to and in accordance with Section 10.4
or any comparable provision of any International Loan Document.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
emitting, emptying, escape, injection, deposit, disposal, discharge, dispersal,
dumping, leaching or migration of Hazardous Material into or through the
environment.

 

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre-remedial studies and
investigations and post-remedial monitoring and maintenance with respect to any
Hazardous Material.

 

“Required Lenders” means, at any time, Lenders having at such time in excess of
50% of the aggregate Commitments (or, if such Commitments are terminated, the
Pro Rata Outstandings) then in effect, ignoring, in such calculation, the
amounts held by any Non-Funding Lender.

 

“Requirements of Law” means, with respect to any Person, collectively, all
federal, state, local, foreign, multinational or international laws, statutes,
codes, treaties, standards, rules and regulations, guidelines, ordinances,
orders, judgments, writs, injunctions, decrees (including administrative or
judicial precedents or authorities) and the interpretation or administration
thereof by, and other determinations, directives, requirements or requests of,
any Governmental Authority, in each case whether or not having the force of law
and that are applicable to or binding upon such Person or any of its Property or
to which such Person or any of its Property, business or operations are subject.

 

“Responsible Officer” means, with respect to any Person, any of the president,
chief executive officer, chief financial officer, treasurer, assistant
treasurer, controller, managing member or general partner of such Person but, in
any event, with respect to financial matters, any such officer that is
responsible for preparing the financial statements delivered hereunder.

 

“Restricted Payment” means (a) any dividend, return of capital, distribution or
any other payment, whether in cash, Securities or other Property, on account of
any Equity Interest or Equity Equivalent of the Parent or any of its
Subsidiaries, in each case now or hereafter outstanding, and (b) any payment,
including sinking funds or similar deposits on account of redemption,
retirement, termination, defeasance, cancellation, purchase or other acquisition
for value of any Equity Interest or Equity Equivalent of the Parent or any of
its Subsidiaries, now or hereafter outstanding.

 

“S&P” means Standard & Poor’s Rating Services.

 

“Sale and Leaseback Transaction” means, with respect to any Person (the
“obligor”), any Contractual Obligation or other arrangement with any other
Person (the “counterparty”) consisting of a lease by such obligor of any
Property that, directly or indirectly, has been or is to

 

30

--------------------------------------------------------------------------------


 

be Disposed of by the obligor to such counterparty or to any other Person to
whom funds have been advanced by such counterparty based on a Lien on, or an
assignment of, such Property or any obligations of such obligor under such
lease.

 

“Sanctioned Person” means any person who is a designated target of Sanctions or
is otherwise a subject of Sanctions (including as a result of being (a) owned or
controlled directly or indirectly by any person which is a designated target of
Sanctions, or (b) organized under the laws of, or a citizen or resident of, any
country that is subject to general or country-wide Sanctions).

 

“Sanctions” means any economic or financial sanctions, trade embargoes or
similar measures enacted, administered or enforced by any of the following (or
by any agency of any of the following):

 

(a)                                 the United Nations;

 

(b)                                 the United States; or

 

(c)                                  the European Union.

 

“Saudi Account Agreements” means, collectively, (a) the pledge over accounts
agreement and (b) the assignment over accounts agreement, governed by the law of
the Kingdom of Saudi Arabia, in form and substance reasonably satisfactory to
the International Collateral Agent, to be entered into by and among Hill
International (Middle East) Ltd., the International Collateral Agent and an
onshore security agent to be appointed by the International Collateral Agent,
which purports to grant, as security for the International Secured Obligations
in favor of the International Collateral Agent for the benefit of the First Lien
International Secured Parties, Liens on the Property described therein.

 

“Scheduled Maturity Date” means with respect to any Loans or Commitments, the
earlier of the fifth anniversary of the Second Amendment Effective Date or such
earlier date as the Commitments shall have been terminated.

 

“Second Amendment” means the Second Amendment Agreement dated as of May 5, 2017.

 

“Second Amendment Effective Date” means May 5, 2017.

 

“Second Lien International Secured Parties” means, collectively, the
International Secured Parties for whose benefit a second lien security interest
in certain International Collateral is created pursuant to the International
Security Documents.

 

“Secured Hedging Agreement” means any Hedging Agreement that (a) has been
entered into with a Secured Hedging Counterparty and (b) in the case of a
Hedging Agreement not entered into with or provided or arranged by the
Administrative Agent or an Affiliate of the Administrative Agent, is expressly
identified as being a “Secured Hedging Agreement” hereunder in a joint notice
from such International Loan Party and such Person delivered to the
Administrative Agent reasonably promptly after the execution of such Hedging
Agreement.

 

31

--------------------------------------------------------------------------------


 

“Secured Hedging Counterparty” means (a) a Person who has entered into a Hedging
Agreement with an International Loan Party if such Hedging Agreement was
provided or arranged by the Administrative Agent or an Affiliate of the
Administrative Agent, and any assignee of such Person or (b) a Lender or an
Affiliate of a Lender who has entered into a Hedging Agreement with an
International Loan Party (or a Person who was a Lender or an Affiliate of a
Lender at the time of execution and delivery of the Hedging Agreement).

 

“Securities Exchange Act” means the Securities Exchange Act of 1934.

 

“Security” means all Equity Interests, Equity Equivalents, voting trust
certificates, bonds, debentures, instruments and other evidence of Indebtedness,
whether or not secured, convertible or subordinated, all certificates of
interest, share or participation in, all certificates for the acquisition of,
and all warrants, options and other rights to acquire, any Security.

 

“Solvent” means, with respect to any Person at any date of determination, that,
as of such date, (a) the fair value of the Properties of such Person and its
Subsidiaries, on a consolidated basis, exceeds, on a consolidated basis, their
debts and liabilities, subordinated, contingent or otherwise, (b) the present
fair saleable value of the Property of such Person and its Subsidiaries, on a
consolidated basis, is greater than the amount that will be required to pay the
probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) such Person and its Subsidiaries,
on a consolidated basis, are able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such liabilities become absolute and
matured; and (d) such Person and its Subsidiaries, on a consolidated basis, are
not engaged in, and are not about to engage in, business for which they have
unreasonably small capital.

 

“Specified Currency” means any of the currencies listed on Annex VI.

 

“Specified Currency Equivalent” means with respect to any amount in Euro on any
date, the amount of relevant Specified Currency that could be purchased with
such amount of Euro using the reciprocal of the foreign exchange rate specified
in the definition of “Euro Equivalent”, as determined by the Administrative
Agent in its discretion in accordance with Section 1.7 on the basis of the
applicable Euro Exchange Rate, such determinations to be conclusive and binding
on the parties in the absence of manifest error.

 

“Specified Jurisdiction” means Delaware, California, Massachusetts, Nevada, the
Netherlands, the British Virgin Islands, Australia and the United Kingdom, or
any or all of them as the case may be.

 

“SPV” means any special purpose funding vehicle identified as such in writing by
any Lender to the Administrative Agent.

 

“Subcontractor Payables” means such amounts contractually required to be paid to
subcontractors and other vendors for work performed for a client (it being
understood that the funds to pay such amounts to the relevant subcontractors or
vendors shall be received whether as advances from or reimbursement by such
client).

 

32

--------------------------------------------------------------------------------


 

“Subsequent International Loan Party” means, collectively, Hill International
Engineering Consultancy, LLC, Binnington Copeland and Associates (Pty) Ltd., BCA
Training (Pty) Ltd., Hill International (North Africa) Ltd., Hill International
(Libya) Ltd., Hill International Sp. z.o.o., Hill International (Spain) S.A.,
Hill International Brasil Participacoes LTDA, and Hill International de Mexico,
S.A.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other entity, the
management of which is, directly or indirectly, controlled by, or of which an
aggregate of more than 50% of the outstanding Voting Stock is, at the time,
owned or controlled directly or indirectly by, such Person or one or more
Subsidiaries of such Person.

 

“Substitute Basis” has the meaning specified in Section 2.15(a).

 

“Substitute Lender” has the meaning specified in Section 2.18(a).

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Syndication Agent” has the meaning specified in the Preamble.

 

“TARGET Banking Day” means any day on which the Trans-European Automated
Real-time Gross Settlement Express Transfer payment system is open for
settlement of payments in Euros.

 

“Tax Affiliate” means, (a) the Parent and its Subsidiaries and (b) any Affiliate
of the Parent with which the Parent files or is eligible to file consolidated,
combined or unitary tax returns.

 

“Tax Indemnitee” means any U.S. Lender Party and any Non-U.S. Lender Party, as
applicable.

 

“Tax Return” has the meaning specified in Section 4.8.

 

“Taxes” has the meaning specified in Section 2.17(a).

 

“Test Period” means, at any time, the most recent period of four consecutive
Fiscal Quarters of the Parent ended on or prior to such time for which financial
statements have been delivered or should have been delivered to Administrative
Agent pursuant to Section 6.1(b) and (c) at or prior to such time.

 

“Title IV Plan” means a “pension plan” (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA, other than a Multiemployer Plan, to which any
ERISA Affiliate incurs or otherwise has any obligation or liability, contingent
or otherwise.

 

“Transaction Costs” means the fees, costs and expenses payable by the Parent and
its Subsidiaries in connection with the execution, delivery and performance by
each International

 

33

--------------------------------------------------------------------------------


 

Loan Party of the International Loan Documents to which it is a party, the
borrowing of Loans, the use of the proceeds hereof and thereof in accordance
with the terms hereof and the issuance of Letters of Credit hereunder.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if, with respect to any financing statement or
by reason of any provisions of law, the perfection or the effect of perfection
or non-perfection of the Liens granted to the International Collateral Agent
pursuant to the applicable International Loan Document is governed by the
Uniform Commercial Code as in effect in a jurisdiction of the United States
other than New York, then “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions of
each International Loan Document and any financing statement relating to such
perfection or effect of perfection or non-perfection.

 

“United States” means the United States of America.

 

“Unused Commitment Fee” has the meaning specified in Section 2.11(a).

 

“U.S. Collateral” means all Property in or upon which a Lien is granted or
purported to be granted pursuant to the U.S. Security Documents.

 

“U.S. Collateral Agent” has the meaning specified in the U.S. Credit Agreement.

 

“U.S. Credit Agreement” means the credit agreement, dated as of the Execution
Date, among the Parent, as borrower, certain lenders from time to time party
thereto, and Société Générale, as administrative agent and global collateral
agent.

 

“U.S. Lender Party” means a Lender Party that is a Domestic Person.

 

“U.S. Loan Documents” has the meaning specified in the U.S. Credit Agreement.

 

“U.S. Loan Parties” has the meaning specified in the U.S. Credit Agreement.

 

“U.S. Secured Obligations” has the meaning specified in the U.S. Credit
Agreement.

 

“U.S. Secured Parties” has the meaning specified in the U.S. Credit Agreement.

 

“U.S. Security Documents” has the meaning specified in the U.S. Credit
Agreement.

 

“Voting Stock” means Equity Interests of any Person having ordinary power to
vote in the election of members of the board of directors, managers, trustees or
other controlling Persons, of such Person (including any Equity Equivalents that
have voting power).

 

“Wholly Owned Subsidiary” of any Person means any Subsidiary of such Person, all
of the Equity Interests of which (other than nominal holdings and director’s
qualifying shares) is owned by such Person, either directly or through one or
more Wholly Owned Subsidiaries of such Person.

 

34

--------------------------------------------------------------------------------


 

“Withdrawal Liability” means, at any time, any Liability incurred (whether or
not assessed) by any ERISA Affiliate and not yet satisfied or paid in full at
such time with respect to any Multiemployer Plan pursuant to Section 4201 of
ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.2                                    UCC Terms.  The following terms
have the meanings given to them in the applicable UCC:  “commodity account”,
“commodity contract”, “commodity intermediary”, “deposit account”, “entitlement
holder”, “entitlement order”, “equipment”, “financial asset”, “general
intangible”, “goods”, “instruments”, “inventory”, “securities account”,
“securities intermediary” and “security entitlement”.

 

Section 1.3                                    Accounting Principles.  All
accounting determinations required to be made pursuant hereto shall, unless
expressly otherwise provided herein, be made in accordance with the Accounting
Principles.  All references to the “Accounting Principles” shall be to the
Accounting Principles applied consistently with the principles used in the
preparation of the financial statements described in Section 4.4(a) except in
respect of any financial statement delivered pursuant to Sections 6.1(a), (b) or
(c).  All components of financial calculations made to determine compliance with
Article 8 shall be adjusted on a Pro Forma Basis.

 

Section 1.4                                    Payments.  The Administrative
Agent may set up standards and procedures to determine or re-determine the
equivalent in Euros or Dollars of any amount expressed in any currency other
than Euros or Dollars, as applicable, and otherwise may, but shall not be
obligated to, rely on any determination made by any International Loan Party or
any L/C Issuer.  Any such determination or redetermination by the Administrative
Agent shall be conclusive and binding for all purposes, absent manifest error. 
No determination or redetermination by any International Loan Party or L/C
Issuer and no other currency conversion shall change or release any obligation
of any International Loan Party or of any International Secured Party (other
than the Administrative Agent and its Related Persons) under any International
Loan Document, each of which agrees to pay separately for any shortfall
remaining after any conversion and payment of the amount as converted.  The
Administrative Agent may round up or down, and may set up appropriate mechanisms
to round up or down, any amount hereunder to nearest higher or lower amounts and
may determine reasonable de minimis payment thresholds.

 

Section 1.5                                    Interpretation.  (a)  Certain
Terms.  Except as set forth in any International Loan Document, all accounting
terms not specifically defined herein shall be construed in accordance with the
Accounting Principles.  The terms “herein”, “hereof” and similar terms refer to
this Agreement as a whole.  The term “documents” means all writings, however
evidenced and whether in physical or electronic form, including all documents,
instruments, agreements, notices, demands, certificates, forms, financial
statements, opinions and reports.  The term “incur” means incur, create, make,
issue, assume or otherwise become directly or indirectly liable in respect of or
responsible for, in each case whether directly or indirectly, and the terms
“incurrence” and “incurred” and similar derivatives shall have correlative
meanings.  References

 

35

--------------------------------------------------------------------------------


 

to the “ordinary course of business” shall be with respect to business as
conducted during the 12 months prior to the Execution Date (with such subsequent
reasonable increases or decreases in scope to reflect the overall growth or
diminution of business of the relevant Person).

 

(b)                                 Certain References.  Unless otherwise
expressly indicated, references (i) in this Agreement to an Exhibit, Schedule,
Article, Section or clause refer to the appropriate Exhibit or Schedule to, or
Article, Section or clause in, this Agreement and (ii) in any International Loan
Document, to (A) any agreement (including any International Loan Document) shall
include all exhibits, schedules, appendixes and annexes to such agreement and,
unless the prior consent of any International Secured Party required therefor is
not obtained, any modification to any term of such agreement, (B) any statute
shall be to such statute as modified from time to time and to any successor
legislation thereto, in each case as in effect at the time any such reference is
operative, (C) any time of day shall be a reference to New York City time,
(D) any reference herein to any Person shall be construed to include such
Person’s successors and assigns and in the case of a specified Governmental
Authority, any entity assuming the functions of such Governmental Authority. 
Titles of articles, sections, clauses, exhibits, schedules and annexes contained
in any International Loan Document are without substantive meaning or content of
any kind whatsoever and are not a part of the agreement between the parties
hereto, and (E) any reference to amounts that include Property other than cash
valued for purposes of making any determination hereunder, the value of such
Property shall be determined in accordance with its fair market value as
determined in good faith by the board of directors of the Parent.  Unless
otherwise expressly indicated, the meaning of any term defined (including by
reference) in any International Loan Document shall be equally applicable to
both the singular and plural forms of such term.

 

(c)                                  Laws.  References to any statute or
regulation may be made by using either the common or public name thereof or a
specific citation reference and are to be construed as including all statutory
and regulatory provisions relating thereto, amended, replacing, supplementing or
interpreting the statute or regulation.

 

Section 1.6                                    Dutch terms.

 

(a)                                 In this Agreement, where it relates to a
Dutch entity, a reference to:

 

(i)                                     a necessary action to authorize where
applicable, includes without limitation:

 

(ii)                                  any action required to comply with the
Dutch Act on the Works Councils (Wet op de ondernemingsraden); and

 

(iii)                               obtaining an unconditional positive advice
from the competent works council(s);

 

(iv)                              gross negligence means grove schuld;

 

(v)                                 a security right includes any mortgage
(hypotheek), pledge (pandrecht), retention of title arrangement
(eigendomsvoorbehoud), privilege (voorrecht), right of retention (recht van
retentie), right to reclaim goods (recht van reclame), and, in general, any

 

36

--------------------------------------------------------------------------------


 

right in rem (beperkt recht) created for the purpose of granting security
(goederenrechtelijk zekerheidsrecht);

 

(vi)                              wilful misconduct means opzet;

 

(vii)                           a winding-up, administration or dissolution (and
any of those terms) includes a Dutch entity being declared bankrupt (failliet
verklaard) or dissolved (ontbonden);

 

(viii)                        a moratorium includes surseance van betaling and
granted a moratorium includes surseance verleend;

 

(ix)                              insolvency includes a bankruptcy and
moratorium;

 

(x)                                 any step or procedure taken in connection
with insolvency proceedings includes a Dutch entity having given a notice under
any of:

 

(A)                               section 36 of the Tax Collection Act
(Invorderingswet 1990); or

 

(B)                               section 60 of the Social Insurance Financing
Act (Wet Financiering Sociale Verzekeringen) in conjunction with section 36 of
the Tax Collection Act (Invorderingswet 1990);

 

(xi)                              a trustee in bankruptcy or an administrative
receiver includes a curator;

 

(xii)                           an administrator includes a bewindvoerder;

 

(xiii)                        an attachment includes a beslag; and

 

(xiv)                       a subsidiary includes a dochtermaatschappij as
defined in section 2:24a of the Dutch Civil Code.

 

Section 1.7                                    Currency Conversion.  Unless
otherwise specified herein, for purposes of determining the Euro Equivalent or
Specified Currency Equivalent of any amount expressed herein, such equivalent
shall be determined by reference to the Euro Exchange Rate as of the relevant
date of determination.  Each reference to any amount in Euro will also refer,
where relevant, to the Specified Currency Equivalent thereof.

 

Section 1.8                                    Adjustments to Certain Financial
Terms.     Commencing with the last day of the Fiscal Quarter ending March 31,
2017 and until the last day of the Fiscal Quarter during which the one-year
anniversary of the consummation of the 2017 Sale and Restructuring occurs (i.e.,
June 30, 2018) (the “Pro Forma Period”), each determination or calculation of
the following made during such Pro Forma Period, or in respect of any period
that begins or ends during the Pro Forma Period, shall be made on a pro forma
basis as though the 2017 Sale and Restructuring were consummated, and the Term
Loans (as such term is defined in the U.S. Credit Agreement) were repaid, on the
first day of such period:  Consolidated Current Assets; Consolidated Current

 

37

--------------------------------------------------------------------------------


 

Liabilities; Consolidated EBITDA (and Taxes and Non-Cash Charges as used
therein); Consolidated Interest Expense; Consolidated Net Income; Consolidated
Net Leverage Ratio; Consolidated Total Assets; Consolidated Total Debt;
Consolidated Working Capital; and Excess Cash Flow (and Capital Expenditures and
Subcontractor Payables as used therein).

 

ARTICLE 2
 THE INTERNATIONAL FACILITY

 

Section 2.1                                    The Commitments.  On the terms
and subject to the conditions contained in this Agreement, each Lender
severally, but not jointly, agrees to make loans in Euros (each a “Loan”) to the
Borrower from time to time on any Business Day during the period from the
Execution Date until the Scheduled Maturity Date in an aggregate principal
amount at any time outstanding not to exceed the amount set forth opposite such
Lender’s name on Annex I under the heading “Commitments” (as such amounts may be
adjusted from time to time as a result of assignments to or from such Lender
permitted hereunder, referred to herein as such Lender’s “Commitment”);
provided, however, that at no time shall any Lender be obligated to make a Loan
in excess of such Lender’s Pro Rata Share of the lesser of (i) the International
Revolving Borrowing Base and (ii) the amount by which the then-effective
Commitments exceeds the aggregate International Revolving Credit Outstandings at
such time.  Within the limits set forth in the first sentence of this
clause (a), amounts of Loans repaid may be reborrowed under this Section 2.1. 
The aggregate amount of the Commitments on the Second Amendment Effective Date
equals €9,155,832.

 

Section 2.2                                    Borrowing Procedures.

 

(a)                                 Notice From the Borrower.  Each Borrowing
shall be made on notice given by the Borrower to the Administrative Agent not
later than 2:00 p.m. on the second Business Day prior to the date of the
proposed Borrowing.  Each such notice may be made in a writing substantially in
the form of Exhibit C (a “Notice of Borrowing”) duly completed and specifying,
as applicable:

 

(i)                                     the aggregate amount of the requested
Borrowing;

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

(iii)                               the initial Interest Period to be applicable
to such Borrowing, which shall be a period contemplated by the definition of the
term “Interest Period”;

 

(iv)                              the amount of the then-effective International
Revolving Borrowing Base, the current aggregate outstanding principal amount of
the Loans (without regard to the requested Borrowing) and the pro forma
aggregate outstanding principal amount of the Loans (giving effect to the
requested Borrowing);

 

(v)                                 the location and number of the Borrower’s
account to which funds are to be disbursed; and

 

38

--------------------------------------------------------------------------------


 

(vi)                              in the case of any Borrowing prior to the
delivery of the initial Compliance Certificate, attaching an Accounts Report
current as of the date of such Notice of Borrowing (the “Preliminary Accounts
Report”).

 

In the event that the Borrower fails to select an Interest Period in accordance
herewith, the Borrower will be deemed to have selected an Interest Period of one
month’s duration.  Each Borrowing shall be in an aggregate amount that is an
integral multiple of €500,000 and multiples of €500,000 in excess of that
amount.

 

(b)                                 Notice to Each Lender.  The Administrative
Agent shall give to each Lender prompt notice of the Administrative Agent’s
receipt of a Notice of Borrowing and prompt notice of the applicable Interest
Period.  Each Lender shall, before 2:00 p.m. on the date of the proposed
Borrowing, make available to the Administrative Agent at its address referred to
in Annex IV, such Lender’s Pro Rata Share of such proposed Borrowing.  Upon
fulfillment or waiver (i) on the Closing Date, of the applicable conditions set
forth in Section 3.1 and 3.2 and (ii) any time thereafter, of the applicable
conditions set forth in Section 3.2, the Administrative Agent shall make such
funds available to the Borrower in immediately available funds on the date of
the proposed Borrowing to the account specified by the Borrower in the Notice of
Borrowing delivered in respect of such proposed Borrowing.

 

(c)                                  Non-Funding Lenders.

 

(i)                                     Non-Funding Lenders Responsibility. 
Unless the Administrative Agent shall have received notice from any Lender prior
to the date such Lender is required to make any payment hereunder with respect
to any Loan or any participation in any Letter of Credit that such Lender will
not make such payment (or any portion thereof) available to the Administrative
Agent, the Administrative Agent may assume that such Lender has made such
payment available to the Administrative Agent on the date such payment is
required to be made in accordance with this Article 2 and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower on
such date a corresponding amount; provided that nothing herein or in any other
International Loan Document shall be deemed to require the Administrative Agent
to advance funds on behalf of any Lender.  The Borrower agrees to repay to the
Administrative Agent within one Business Day of demand such amount (until repaid
by such Lender) with interest thereon for each day from the date such
corresponding amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent, at the interest rate applicable to
the International Secured Obligation that would have been created when the
Administrative Agent made available such amount to the Borrower had such Lender
made a corresponding payment available; provided, however, that such payment
shall not relieve such Lender of any obligation it may have to the Borrower or
any L/C Issuer and the Borrower shall be without prejudice to any claim the
Borrower may have against a Non-Funding Lender.  The failure of a Non-Funding
Lender to make any Loan, to fund any purchase of any participation to be made or
funded by it or to make any other payment required to be made by it under the
International Loan Documents, in each case on the date specified therefore,
shall not relieve any other Lender of its obligations to make such loan, fund
the purchase of such participation or make any other such payment under any
International Loan Document on such date, but neither the Administrative Agent
nor, other than as expressly set forth herein, any Lender shall be responsible
for the failure of any Non-Funding Lender to make a Loan, fund the

 

39

--------------------------------------------------------------------------------


 

purchase of a participation or make any other payment required under any
International Loan Document.

 

(ii)                                  Reallocation.  If any Lender is a
Non-Funding Lender, all or a portion of such Non-Funding Lender’s L/C
Obligations (unless such Lender is the L/C Issuer that issued such Letter of
Credit) shall, at the Administrative Agent’s election at any time or upon any
L/C Issuer’s, as applicable, request as delivered to the Administrative Agent
(whether before or after the occurrence of any Default), be reallocated to and
assumed by the Lenders that are not Non-Funding Lenders or Impacted Lenders pro
rata in accordance with their Pro Rata Share of the Commitment (calculated as if
the Non-Funding Lender’s Pro Rata Share was reduced to zero and each other
Lender’s Pro Rata Share had been increased proportionately), provided that no
Lender shall be reallocated any such amounts or be required to fund any amounts
that would cause the sum of its outstanding Loans and outstanding L/C
Obligations to exceed its Commitment.

 

(iii)                               Voting Rights.   Notwithstanding anything
herein to the contrary, including Section 11.1, a Non-Funding Lender shall not
have any voting or consent rights under or with respect to any International
Loan Document or constitute a “Lender” (or be, or have its Loans or Commitments,
included in the determination of “Required Lenders,” or “Lenders directly
affected” pursuant to Section 11.1) for any voting or consent rights under or
with respect to any International Loan Document; provided that (A) the
Commitment of a Non-Funding Lender may not be increased, (B) the principal of a
Non-Funding Lender’s Loans may not be reduced or forgiven and (C) the interest
rate applicable to International Secured Obligations owing to a Non-Funding
Lender may not be reduced in such a manner that by its terms affects such
Non-Funding Lender more adversely than other Lenders, in each case without the
consent of such Non-Funding Lender.  For the purposes of determining Required
Lenders, the Loans and Commitments held by Non-Funding Lenders shall be excluded
from the total Loans and Commitments outstanding.

 

(iv)                              Borrower Payments to a Non-Funding Lender. 
The Administrative Agent shall be entitled to hold, in a non-interest bearing
account, all portions of any payments received by the Administrative Agent for
the benefit of any Non-Funding Lender pursuant to this Agreement as cash
collateral.  The Administrative Agent is hereby authorized to use such cash
collateral to pay in full the Aggregate Excess Funding Amount to the appropriate
International Secured Parties thereof, and then, to hold as cash collateral the
amount of such Non-Funding Lender’s pro rata share, without giving effect to any
reallocation pursuant to Section 2.2(c)(ii), of all funding obligations until
the International Secured Obligations are paid in full in cash, all L/C
Obligations have been discharged or cash collateralized and all Commitments have
been terminated.  Upon any such unfunded obligations owing by a Non-Funding
Lender becoming due and payable, the Administrative Agent shall be authorized to
use such cash collateral to make such payment on behalf of such Non-Funding
Lender.  With respect to such Non-Funding Lender’s failure to fund Loans or
purchase participations in Letters of Credit or L/C Obligations, any amounts
applied by the Administrative Agent to satisfy such funding shortfalls shall be
deemed to constitute a Loan or amount of the participation required to be funded
and, if necessary to effectuate the foregoing, the other Lenders shall be deemed
to have sold, and such Non-Funding Lender shall be deemed to have purchased,
Loans or Letter of Credit participation interests from the other Lenders until
such time as the aggregate amount of the Loans and

 

40

--------------------------------------------------------------------------------


 

participations in Letters of Credit and L/C Obligations are held by the Lenders
in accordance with their respective Pro Rata Shares of the Commitment.  Any
amounts owing by a Non-Funding Lender to the Administrative Agent which are not
paid when due shall accrue interest at the interest rate set forth in
Section 2.9(c).  In the event that the Administrative Agent is holding cash
collateral of a Non-Funding Lender that cures pursuant to clause (v) below or
ceases to be a Non-Funding Lender pursuant to the definition of Non-Funding
Lender, the Administrative Agent shall return the unused portion of such cash
collateral to such Lender. The “Aggregate Excess Funding Amount” of a
Non-Funding Lender shall be the aggregate amount of (A) all unpaid obligations
owing by such Lender to the Administrative Agent, L/C Issuers and other Lenders
under the International Loan Documents, including such Lender’s pro rata share
of all Loans, L/C Obligations, plus, without duplication, (B) all amounts of
such Non-Funding Lender’s L/C Obligations reallocated to other Lenders pursuant
to Section 2.2(c)(ii).

 

(v)                                 Cure.  A Lender may cure its status as a
Non-Funding Lender under clause (a) of the definition of “Non-Funding Lender” if
such Lender fully pays to the Administrative Agent, on behalf of the applicable
International Secured Parties, the Aggregate Excess Funding Amount, plus all
interest due thereon, and timely funds the next Loan required to be funded by
such Lender or makes the next reimbursement required to be made by such Lender. 
Any such cure shall not relieve any Lender from liability for breaching its
contractual obligations hereunder.

 

(vi)                              Fees.  A Lender that is a Non-Funding Lender
pursuant to clause (a) of the definition of Non-Funding Lender shall not earn
and shall not be entitled to receive, and the Borrower shall not be required to
pay, such Lender’s portion of the Unused Commitment Fee during the time such
Lender is a Non-Funding Lender pursuant to clause (a) thereof.  In the event
that any reallocation of L/C Obligations occurs pursuant to Section 2.2(c)(ii),
during the period of time that such reallocation remains in effect, the Letter
of Credit Fee payable with respect to such reallocated portion shall be payable
to (A) all Lenders based on their pro rata share of such reallocation or (B) to
the relevant L/C Issuer for any remaining portion not reallocated to any other
Lenders.

 

Section 2.3                                    International Revolving Borrowing
Base.

 

(a)                                 Calculation of International Revolving
Borrowing Base.  The “International Revolving Borrowing Base” shall be equal, as
at any date, to:

 

(i)                                     85% of the aggregate amount of Eligible
International Receivables at such date as set forth on the most recently
delivered Accounts Report (or, in the case of any Borrowing prior to the
delivery of the initial Compliance Certificate, the Preliminary Accounts
Report); provided that:

 

(A)                               in respect of such calculation of the
International Revolving Borrowing Base for any Borrowing occurring on or before
the date that is 45 days after the Closing Date (in the case of any Receivables
referred to subclause (1)) or 20 days after the Closing Date (in the case of any
Receivables referred to subclause (2)), any unperfected Lien in Receivables
(1) arising from services provided in Saudi Arabia or (2) owing to any of the
Parent’s Subsidiaries located in the United Kingdom that would

 

41

--------------------------------------------------------------------------------


 

otherwise qualify as Eligible International Receivables shall in each case be
deemed (solely for purposes of such calculation) to have been perfected as of
the Closing Date so long as the Borrower has performed all actions reasonably
requested by the Administrative Agent to perfect the Lien in such Receivables
with the priority required by the International Security Documents; and

 

(B)                               if the perfection of the Lien in such
unperfected Receivables referred to in clause (A) is not in fact completed
within 20 days or 45 days, as applicable, following the Closing Date, then the
Lien in such Receivables shall no longer be deemed to be perfected and
Section 2.8(a) shall apply to the portion of the International Revolving
Borrowing Base represented by such Receivables;

 

plus

 

(ii)                                  10% of the aggregate amount of Receivables
of the Foreign Subsidiaries of the Parent (whether or not they are International
Loan Parties) that are (A) not subject to the International Secured Parties’
perfected Lien with the priority required by the International Security
Documents but in all other respects would constitute Eligible International
Receivables as set forth on the most recently delivered Accounts Report (or, in
the case of any Borrowing prior to the delivery of the initial Compliance
Certificate, the Preliminary Accounts Report) and (B) owned by a Foreign
Subsidiary of the Parent (1) 100% of the Equity Interests of which have been
pledged in favor of the International Collateral Agent for the benefit of the
International Secured Parties pursuant to the International Security Documents
and (2) who shall have not incurred Indebtedness owing to Persons that are not
International Loan Parties in an aggregate amount outstanding at such time in
excess of €2,000,000.

 

(b)                                 For purposes of calculating the
International Revolving Borrowing Base for any Borrowing occurring on or before
the date that is 10 Business Days after the Closing Date (such period, the
“Deemed Lien Period”), any Receivable not yet subject to the Lien of any
document referred to in Section 7.12(a) (solely as a consequence of such
document not having been duly executed and delivered by each party thereto)
shall be deemed, solely for purposes of such calculation, to be subject to such
Lien during the Deemed Lien Period.  However, (i) so long as any such document
referred to in Section 7.12(a) continues to remain unexecuted and undelivered
during such Deemed Lien Period, then notwithstanding anything herein to the
contrary, the International Revolving Borrowing Base shall be deemed to be 50%
of the amount calculated in accordance with Section 2.3(a) (after giving effect
to the foregoing sentence) and (ii) if any such document continues to remain
unexecuted and undelivered after the end of the Deemed Lien Period, then such
Receivable shall no longer be deemed to be subject to the Lien of such documents
referred to in Section 7.12(a) (unless it actually is the subject of the
requisite Lien).

 

(c)                                  The International Revolving Borrowing Base
shall be calculated as of the last day of the Fiscal Quarter for which the most
recent Compliance Certificate has been delivered pursuant to Section 6.1(d) or,
in the case of any Borrowing prior to the delivery of the initial Compliance
Certificate, as of the date of the Notice of Borrowing for such proposed
Borrowing, and be deemed to be effective upon delivery of such Compliance
Certificate in accordance with the provisions hereof.   As of any date of
determination of the International

 

42

--------------------------------------------------------------------------------


 

Revolving Borrowing Base, for purposes of calculation thereof, all amounts in
Dollars shall be converted to Euro using the Euro Exchange Rate.

 

Section 2.4                                    Letters of Credit.

 

(a)                                 Commitment and Conditions.  On the terms and
subject to the conditions contained herein, each L/C Issuer agrees to Issue, at
the request of the Borrower, in accordance with such L/C Issuer’s usual and
customary business practices, and for the account of the Borrower (or, as long
as the Borrower is a co-applicant under the Letter of Credit and remains
responsible for the payment in full of all amounts drawn thereunder and related
fees, costs and expenses, for the account of any of its Subsidiaries), Letters
of Credit (denominated in Euros or any Specified Currency) from time to time on
any Business Day during the period from the Execution Date to the date five
Business Days prior to the Scheduled Maturity Date; provided, however, that such
L/C Issuer shall not be under any obligation to Issue any Letter of Credit upon
the occurrence of any of the following, after giving effect to such Issuance:

 

(i)                                     (A) The aggregate International
Revolving Credit Outstandings would exceed the aggregate Commitments, (B) the
Applicable Fronting Exposure of such L/C Issuer would exceed the lesser of its
Pro Rata Share of the International Revolving Borrowing Base and its Commitment,
or (C) the L/C Obligations for all Letters of Credit would exceed the
International L/C Sublimit.

 

(ii)                                  The expiration date of such Letter of
Credit (A) would not be a Business Day, (B) would be more than one year after
the date of issuance thereof (or such longer period as shall be reasonably
acceptable to the L/C Issuer) or (C) would be later than five Business Days
prior to the Scheduled Maturity Date (or such longer period as shall be
reasonably acceptable to the L/C Issuer); provided, however, that any Letter of
Credit may provide for its renewal for additional periods not exceeding one year
or such longer period as shall be reasonably acceptable to the L/C Issuer or
extend beyond the date set forth in clause (C) of this Section 2.4(a)(ii) as
long as (x) each of the Borrower and such L/C Issuer have the option to prevent
such renewal before the expiration of such term or any such period and (y) such
renewal does not extend such expiration date beyond the date set forth in
clause (C) of this Section 2.4(a)(ii), except to the extent such Letter of
Credit is cash collateralized or backstopped pursuant to arrangements reasonably
acceptable to the applicable L/C Issuer.

 

(iii)                               (A) Any fee due in connection with, and on
or prior to, such Issuance shall not have been paid, (B) such Letter of Credit
is requested to be Issued in a form that is not acceptable to such L/C Issuer or
(C) such L/C Issuer shall not have received, each in form and substance
acceptable to it and duly executed by the Borrower (and, if such Letter of
Credit is issued for the account of any other International Loan Party or any
Subsidiary of an International Loan Party, such other International Loan Party
or Subsidiary), the documents that such L/C Issuer generally uses in the
ordinary course of its business for the Issuance of letters of credit of the
type of such Letter of Credit (collectively, the “L/C Reimbursement Agreement”),
which documents, to the extent the provisions thereof address the same subject
matter as the representations, warranties or covenants set forth herein, shall
not be more onerous to the Borrower than those set forth herein.

 

43

--------------------------------------------------------------------------------


 

(iv)                              The requested amount of such Letter of Credit
shall be less than €100,000.

 

For each such Issuance, the applicable L/C Issuer may, but shall not be required
to, determine that, or take notice whether, the conditions precedent set forth
in Sections 3.1 and 3.2 have been satisfied or waived in connection with the
Issuance of any Letter of Credit; provided, however, that no Letter of Credit
shall be Issued during the period starting on the first Business Day after the
receipt by such L/C Issuer of notice from the Administrative Agent or the
Lenders that any condition precedent contained in Sections 3.1 and 3.2 is not
satisfied and ending on the date all such conditions are satisfied or duly
waived.

 

Notwithstanding anything else to the contrary herein, if any Lender is a
Non-Funding Lender or Impacted Lender, no L/C Issuer shall be obligated to Issue
any Letter of Credit unless (i) the Non-Funding Lender or Impacted Lender has
been replaced in accordance with Section 2.18 or Section 11.2, (ii) the L/C
Obligations of such Non-Funding Lender or Impacted Lender have been cash
collateralized or backstopped pursuant to arrangements reasonably acceptable to
such L/C Issuer, (iii) the Commitments of the other Lenders have been increased
by an amount sufficient to satisfy the Administrative Agent and the L/C Issuer
that all future L/C Obligations will be covered by all Lenders that are not
Non-Funding Lenders or Impacted Lenders, or (iv) the L/C Obligations of such
Non-Funding Lender or Impacted Lender have been reallocated to other Lenders in
a manner consistent with Section 2.2(c)(ii).

 

(b)                                 Notice of Issuance.  The Borrower shall give
the relevant L/C Issuer and the Administrative Agent a notice of any requested
Issuance of any Letter of Credit, which shall be effective only if received by
such L/C Issuer and the Administrative Agent not later than 2:00 p.m. on the
third Business Day or such shorter period as may be agreed by the applicable L/C
Issuer and the Administrative Agent prior to the date of such requested
Issuance.  Such notice may be made in a writing substantially the form of
Exhibit D duly completed or in a writing in any other form reasonably acceptable
to such L/C Issuer duly completed (each, an “L/C Request”). The Borrower agrees
that any notice of request Issuance of any Letter of Credit denominated in a
Specified Currency shall automatically be deemed to have been withdrawn if,
within one Business Day of the L/C Issuer’s and the Administrative Agent’s
receipt of such notice, the L/C Issuer and the Administrative Agent notify the
Borrower that (i) such Specified Currency requested is not readily available to
them in the amount required or (ii) the Issuance of such Letter of Credit or
interest or participation therein would cause any International Secured Party to
violate or be in violation of any Requirement of Law.  In addition, the Borrower
agrees that any Letter of Credit denominated in a Specified Currency will permit
the L/C Issuer to make payments under such Letter of Credit up to at least two
Business Days after presentment by the beneficiary in accordance with the terms
and conditions of such Letter of Credit.”

 

(c)                                  Reporting Obligations of L/C Issuers.  Each
L/C Issuer agrees to provide the Administrative Agent (which, after receipt, the
Administrative Agent shall provide to each Lender), in form and substance
satisfactory to the Administrative Agent, each of the following on the following
dates: (i) on or prior to (A) any Issuance of any Letter of Credit by such L/C
Issuer, (B) any drawing under any such Letter of Credit or (C) any payment (or
failure to pay when due) by the Borrower of any related L/C Reimbursement
Obligation, notice thereof, which shall contain a reasonably detailed
description of such Issuance, drawing or payment; (ii) upon

 

44

--------------------------------------------------------------------------------


 

the request of the Administrative Agent (or any Lender through the
Administrative Agent), copies of any Letter of Credit Issued by such L/C Issuer
and any related L/C Reimbursement Agreement and such other documents and
information as may reasonably be requested by the Administrative Agent, (iii) on
the first Business Day of each calendar week, a schedule of the Letters of
Credit Issued by such L/C Issuer, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth the L/C Obligations for such Letters
of Credit outstanding on the last Business Day of the previous calendar week and
(iv) at the close of business on each Business Day of each calendar week, a
schedule setting forth (as of such date) the L/C Obligations of the Borrower,
the Pro Rata Outstandings of each Lender and the Euro Equivalent of each Issued
Letter of Credit denominated in a Specified Currency.

 

(d)                                 Acquisition of Participations.  Upon any
Issuance of a Letter of Credit in accordance with the terms of this Agreement
resulting in any increase in the L/C Obligations, each Lender shall be deemed to
have acquired, without recourse or warranty, an undivided interest and
participation in such Letter of Credit and the related L/C Obligations in an
amount equal to such Lender’s Pro Rata Share of such L/C Obligations.

 

(e)                                  Reimbursement Obligations of the Borrower. 
The Borrower agrees to pay to the L/C Issuer of any Letter of Credit, or to the
Administrative Agent for the benefit of such L/C Issuer, each L/C Reimbursement
Obligation owing with respect to such Letter of Credit no later than 2:00
p.m. on the first Business Day after the Borrower receives notice from such L/C
Issuer or from the Administrative Agent that payment has been made under such
Letter of Credit (the “L/C Reimbursement Date”), which notice shall be given on
the same day that such payment is made, with interest thereon computed as set
forth in clause (e)(i) below.  In the event that any L/C Issuer incurs any
L/C Reimbursement Obligation not repaid (whether with the proceeds of Loans or
otherwise) by the Borrower as provided in this clause (e) (or any such payment
by the Borrower is rescinded or set aside for any reason), such L/C Issuer shall
promptly notify the Administrative Agent of such failure (and, upon receipt of
such notice, the Administrative Agent shall forward a copy to each Lender) and,
irrespective of whether such notice is given, such L/C Reimbursement Obligation
shall be payable on demand by the Borrower with interest thereon computed
(i) from the date on which such L/C Reimbursement Obligation arose to the L/C
Reimbursement Date, at the interest rate set forth in Section 2.9(a) and
(ii) thereafter until payment in full, at the interest rate set forth in
Section 2.9(c).

 

(f)                                   Reimbursement Obligations of the Lenders. 
On the same day that it receives the notice described in clause (e) above from
the Administrative Agent, each Lender shall pay to the Administrative Agent for
the account of such L/C Issuer its Pro Rata Share of such L/C Reimbursement
Obligation in Euro (as such amount may be increased pursuant to
Section 2.2(c)(ii)). By making such payment (other than during the continuation
of an Event of Default under Section 9.1), such Lender shall be deemed to have
made a Loan to the Borrower, which, upon receipt thereof by the Administrative
Agent, for the benefit of such L/C Issuer, the Borrower shall be deemed to have
used in whole to repay such L/C Reimbursement Obligation.  Any such payment that
is not deemed a Loan pursuant to the foregoing sentence shall be deemed a
funding by such Lender of its participation in the applicable Letter of Credit
and the related L/C Obligations.  Such participation shall not otherwise be
required to be funded.  Following receipt by any L/C Issuer of any payment from
any Lender pursuant to this clause (f) with respect to any portion of any L/C
Reimbursement Obligation, such L/C Issuer shall promptly pay

 

45

--------------------------------------------------------------------------------


 

to the Administrative Agent, for the benefit of such Lender, all amounts
received by such L/C Issuer (or to the extent such amount shall have been
received by the Administrative Agent for the benefit of such L/C Issuer, the
Administrative Agent shall promptly pay to such Lender all amounts received by
the Administrative Agent for the benefit of such L/C Issuer) with respect to
such portion.

 

(g)                                  Obligations Absolute.  The obligations of
the Borrower and the Lenders pursuant to clauses (d), (e) and (f) above shall be
absolute, unconditional and irrevocable and performed strictly in accordance
with the terms of this Agreement irrespective of (i) (A) the invalidity or
unenforceability of any term or provision in any Letter of Credit, any document
transferring or purporting to transfer a Letter of Credit, any International
Loan Document (including the sufficiency of any such instrument), or any
modification to any provision of any of the foregoing, (B) any document
presented under a Letter of Credit being forged, fraudulent, invalid,
insufficient or inaccurate in any respect or failing to comply with the terms of
such Letter of Credit or (C) any loss or delay, including in the transmission of
any document, (ii) the existence of any setoff, claim, abatement, recoupment,
defense (other than payment in full of such obligation) or other right that any
Person (including the Parent or any of its Subsidiaries) may have against the
beneficiary of any Letter of Credit or any other Person, whether in connection
with any International Loan Document or any other Contractual Obligation or
transaction, or the existence of any other withholding, abatement or reduction,
and (iii) any other act or omission to act or delay of any kind of any
International Secured Party or any other Person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.4, constitute a legal or
equitable discharge of any obligation of the Borrower or any Lender hereunder. 
Nothing herein shall excuse the L/C Issuer for liability to the extent such
liability has resulted from the gross negligence, bad faith or willful
misconduct of L/C Issuer as determined by a court of competent jurisdiction in a
final non appealable judgment or order.

 

(h)                                 Prior Maturity.  If the Scheduled Maturity
Date in respect of any Commitments occurs prior to the expiration of any Letter
of Credit, then the Borrower shall, on or prior to such Scheduled Maturity Date,
cause all such Letters of Credit to be returned to the applicable L/C Issuer for
cancellation or to the extent that the Borrower is unable to so return (or
elects not to cause the return of) any such Letter(s) of Credit, such
Letter(s) of Credit shall be cash collateralized or backstopped in full pursuant
to arrangements reasonably acceptable to the applicable L/C Issuer.  For the
avoidance of doubt, the parties hereto agree that upon the taking of the actions
described in the foregoing sentence, all participations in Letters of Credit
under the applicable terminated Commitments shall terminate.

 

(i)                                     Designation of Additional L/C Issuers. 
The Borrower may, at any time and from time to time, designate as additional L/C
Issuers one or more Lenders that agree to serve in such capacity as provided
below; provided that there shall not be more than three L/C Issuers at any
time.  The acceptance by a Lender of an appointment as an L/C Issuer hereunder
shall be evidenced by an agreement, which shall be in form and substance
satisfactory to the Administrative Agent and the Borrower, executed by the
Borrower, the Administrative Agent and such designated Lender and, from and
after the effective date of such agreement, (i) such Lender shall have all the
rights and obligations of an L/C Issuer under this Agreement and

 

46

--------------------------------------------------------------------------------


 

(ii) references herein to the term “L/C Issuer” shall be deemed to include such
Lender in its capacity as an issuer of Letters of Credit hereunder.

 

(j)                                    Termination of an L/C Issuer.  The
Borrower may terminate the appointment of any L/C Issuer as an “L/C Issuer”
hereunder by providing notice thereof to such L/C Issuer, with a copy to the
Administrative Agent.  Any such termination shall become effective upon the
earlier of (i) such L/C Issuer’s acknowledging receipt of such notice and
(ii) the fifth Business Day following the date of the delivery thereof; provided
that no such termination shall become effective until and unless the exposure
attributable to Letters of Credit issued by such L/C Issuer (or its Affiliates)
shall have been reduced to zero.  At the time any such termination shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
terminated L/C Issuer pursuant to Section 2.11(b).  Notwithstanding the
effectiveness of any such termination, the terminated L/C Issuer shall remain a
party hereto and shall continue to have all the rights of an L/C Issuer under
this Agreement with respect to Letters of Credit issued by it prior to such
termination, but shall not issue any additional Letters of Credit or be deemed
an L/C Issuer for any other purpose.

 

(k)                                 Cash Collateral.  At any time (i) upon the
Scheduled Maturity Date, (ii) after the Scheduled Maturity Date when the
aggregate funds on deposit in L/C Cash Collateral Accounts shall be less than
105% of the L/C Obligations for all Letters of Credit at such time and (iii) as
required by Section 2.8(a) or 2.12, the Borrower shall pay to the Administrative
Agent in immediately available funds at the Administrative Agent’s office
referred to in Annex IV, for deposit in a L/C Cash Collateral Account, the
amount required in Euro so that, after such payment, the aggregate funds on
deposit in the L/C Cash Collateral Accounts equals or exceeds 105% of the
difference between (A) the L/C Obligations for all Letters of Credit at such
time and (B) the amount of L/C Obligations that are otherwise secured to the
reasonable satisfaction of the relevant L/C Issuer and for which the Borrower
shall in any event provide the Administrative Agent prompt notice if such other
arrangements expire, are replaced or are extended (not to exceed, in the case of
clause (iii) above, the payment to be applied pursuant to Section 2.12 to
provide cash collateral for Letters of Credit)..

 

Section 2.5                                    Reduction and Termination of the
Commitments.

 

(a)                                 Optional.  The Borrower may, upon three
Business Days’ notice to the Administrative Agent, terminate in whole or reduce
in part ratably any unused portion of the Commitments, without premium or
penalty, but subject to any breakage costs that may be owing pursuant to
Section 2.16(a) after giving effect to such termination or reduction; provided,
however, that each partial reduction shall be in an aggregate amount that is an
integral multiple of €500,000 and multiples of €500,000 in excess of that
amount; provided, further, that the Borrower shall not terminate or reduce the
aggregate Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.8(a), the aggregate outstanding principal
amount of the Loans would exceed the aggregate Commitments or there would be any
L/C Obligations outstanding at such time.  A reduction of the Commitments shall
not require a corresponding pro rata reduction in the International L/C Sublimit
except as, and to the extent, provided in Section 2.5(b)(ii).

 

47

--------------------------------------------------------------------------------


 

(b)                                 Mandatory.  If at any time the aggregate
amount of the International Revolving Credit Facility is reduced by an amount
that would cause the International Revolving Credit Facility to be less than the
International L/C Sublimit, the International L/C Sublimit shall be
automatically and permanently reduced (without any further action by, or notice
to or from, any Person), to the amount of the International Revolving Credit
Facility at such time.

 

Section 2.6                                    Repayment of Loans.  The Borrower
promises to repay the entire unpaid principal amount of the Loans (together with
all accrued but unpaid interest) on the Scheduled Maturity Date.

 

Section 2.7                                    Optional Prepayments.  The
Borrower may prepay the outstanding principal amount of any Loan in whole or in
part at any time, without premium or penalty, but subject to any breakage costs
that may be owing pursuant to Section 2.16(a) after giving effect to such
prepayment; provided, however, that each partial prepayment that is not of the
entire outstanding amount shall be in an aggregate amount that is an integral
multiple of €500,000 and multiples of €500,000 in excess of that amount.

 

Section 2.8                                    Mandatory Prepayments.

 

(a)                                 Excess Drawing.  If, at any time, the
aggregate outstanding principal amount of the International Secured Obligations
exceeds the lesser of (i) the aggregate Commitments, and (ii) the International
Revolving Borrowing Base (as most recently determined) (any such date, an
“Excess Date” and the amount of any such excess, the “International Revolving
Loan Excess”), the Borrower shall promptly thereafter (but in no event later
than five Business Days following the Excess Date), make a prepayment in respect
of the outstanding amount of the International Secured Obligations in the amount
of the International Revolving Loan Excess; provided that to the extent that
such International Revolving Loan Excess results from the Issuance of any Letter
of Credit or a change in the Euro Exchange Rate applicable to any Letter of
Credit denominated in a Specified Currency, then the Borrower shall promptly
thereafter (but in no event later than five Business Days following the Excess
Date) provide cash collateral for such Letter of Credit in the manner and to the
extent described in Section 2.4(k); provided, further, that:

 

(i)                                     such prepayment or cash
collateralization shall not be required if, within five Business Days, or
20 Days if such International Revolving Loan Excess results solely from a
Receivables Exchange Event, after the Excess Date, the Borrower delivers
evidence reasonably satisfactory to the Administrative Agent that it shall have
filed, registered or recorded such document or taken such actions to perfect
Liens with the priority required by the International Security Documents in
additional Eligible International Receivables in an amount sufficient to permit
the Borrower to be in compliance with the International Revolving Borrowing Base
described in the most recently delivered Compliance Certificate (after giving
effect to the perfection of the aforesaid Liens in such Eligible International
Receivables).

 

(ii)                                  in connection with any prepayment made
under this Section 2.8(a), the Borrower may request no later than two days
before such prepayment that the International Collateral Agent release
contemporaneously with such prepayment certain Property held as part of the
Collateral from the Lien of the International Security Documents, and the
International

 

48

--------------------------------------------------------------------------------


 

Collateral shall so release such Property (A) upon receipt of a certificate of a
Responsible Officer of the Borrower (on behalf of such Borrower) certifying that
after giving effect to such proposed release, the Borrower shall be in pro forma
compliance with the most recently delivered Compliance Certificate and that no
Default has occurred and is continuing or would result from such release and
(B) so long as it has not received notice that a Default has occurred and is
continuing.

 

(b)                                 Application of Payments.  Any payments made
to the Administrative Agent pursuant to this Section 2.8 shall be applied in
accordance with Section 2.12(b).

 

(c)                                  Other amounts.  All prepayments under this
Section 2.8 shall be accompanied by (i) all interest accrued on the amount
prepaid or repaid and all other amounts then due on, or with respect to, such
portion of the Loans being prepaid; and (ii) any breakage costs that may be
owing pursuant to Section 2.16(a) after giving effect to such prepayment.

 

Section 2.9                                    Interest.

 

(a)                                 Rate.  All Loans shall bear interest on the
unpaid principal amount thereof from the date such Loans are made until, in all
cases, paid in full, except as otherwise provided in clause (c) below at a rate
per annum equal to the sum of the EURIBOR Rate in effect for the applicable
Interest Period and the Applicable Margin.

 

(b)                                 Payments.  Interest accrued on the principal
amount of any Loan shall be payable in arrears (i) at maturity (whether by
acceleration or otherwise), and (ii) (x) if such Loan has an Interest Period of
one week or one month, on the last day of each Interest Period applicable to
such Loan, and (y) if such Loan has an Interest Period longer than one month,
every three months during such Interest Period following the date on which such
Loan is made (provided that subject to the proviso set forth in the definition
of “Interest Period”, if any such three-month date is a day that is not a
Business Day, such three-month date shall be extended to the next succeeding
Business Day, unless the result of such extension would be to extend such
three-month date into the next calendar month, in which case such three-month
date shall be the immediately preceding Business Day).

 

(c)                                  Default Interest.  Notwithstanding the
rates of interest specified in clause (a) above or elsewhere in any
International Loan Document: upon the occurrence and continuation of any Event
of Default under Section 9.1(a) or (e), or upon the election of the Required
Lenders in the case of any other Event of Default, the principal balance of all
Loans (including (A) any International Secured Obligation that bears interest by
reference to the rate applicable to any other International Secured Obligation
and (B) post-petition interest in any proceedings under the Bankruptcy Code or
other applicable insolvency laws) shall thereafter bear interest at a rate that
is 2.00% per annum in excess of the interest rate otherwise payable under this
Agreement with respect to the applicable Loans and shall, in each case, be
payable on demand by Administrative Agent.  Any imposition of default interest
pursuant to this clause (c) may be made retroactive to the date of the
occurrence of the applicable Default.

 

(d)                                 Savings Clause.  Anything herein to the
contrary notwithstanding, the obligations of the Borrower hereunder shall be
subject to the limitation that payments of interest

 

49

--------------------------------------------------------------------------------


 

shall not be required, for any period for which interest is computed hereunder,
to the extent (but only to the extent) that contracting for or receiving such
payment by the respective Lender would be contrary to the provisions of any law
applicable to such Lender limiting the highest rate of interest which may be
lawfully contracted for, charged or received by such Lender, and in such event
the Borrower shall pay such Lender interest at the highest rate permitted by any
applicable Requirement of Law (“Maximum Lawful Rate”); provided, however, that
if at any time thereafter the rate of interest payable hereunder is less than
the Maximum Lawful Rate, the Borrower shall continue to pay interest hereunder
at the Maximum Lawful Rate until such time as the total interest received by the
Administrative Agent, on behalf of Lenders, is equal to the total interest that
would have been received had the interest payable hereunder been (but for the
operation of this paragraph) the interest rate payable since the Closing Date as
provided in this Agreement.

 

Section 2.10                             Continuation Options.

 

(a)                                 Option.  The Borrower may elect in the case
of any Loan, to continue such Loan or any portion thereof for an additional
Interest Period on the last day of the Interest Period applicable thereto at any
time on any Business Day; provided, however, that, (i) for each Interest Period,
the aggregate amount of Loans having such Interest Period must be equal to
€500,000 or a whole multiple of €500,000 in excess thereof and (ii) no
continuation in whole or in part of Loans shall be permitted at any time at
which (x) an Event of Default shall be continuing or (y) such continuation would
be made during a suspension imposed by Section 2.15, unless the Substitute Basis
is currently in effect and being paid by the Borrower in accordance with
Section 2.15, in which case continuation pursuant to this Section 2.10 shall be
permitted so long as no Event of Default shall be continuing.

 

(b)                                 Procedure.  Each such election shall be made
by giving the Administrative Agent at least one Business Day prior notice in
substantially the form of Exhibit E (a “Notice of Continuation”).  The
Administrative Agent shall promptly notify each Lender of its receipt of a
Notice of Continuation and of the options selected therein.  If the
Administrative Agent does not receive a timely Notice of Continuation from the
Borrower containing a permitted election to continue or convert any Loan, then,
upon the expiration of the applicable Interest Period, such Loan shall be
automatically be deemed to have an Interest Period of one month’s duration. 
Each partial continuation shall be allocated ratably among the Lenders in
accordance with their Pro Rata Share.

 

Section 2.11                             Fees.

 

(a)                                 Unused Commitment Fee.  The Borrower agrees
to pay to Administrative Agent, for the benefit of each Lender (other than a
Non-Funding Lender to the extent provided in Section 2.2(c)(vi)), a commitment
fee (the “Unused Commitment Fee”) at the rate of 0.75% per annum on the average
daily amount by which the Commitment of such Lender exceeds its Pro Rata Share
of the sum of (i) the aggregate outstanding principal amount of Loans and
(ii) the outstanding amount of the L/C Obligations for all Letters of Credit
from the Closing Date through the Scheduled Maturity Date.  The Unused
Commitment Fee shall be payable in arrears (x) on the last day of each Fiscal
Quarter and (y) on the Scheduled Maturity Date.

 

50

--------------------------------------------------------------------------------


 

(b)                                 Letter of Credit Fees.  The Borrower agrees
to pay, with respect to all Letters of Credit issued by any L/C Issuer, (i) to
the Administrative Agent for the benefit of such L/C Issuer, (A) such L/C
Issuer’s customary issuance and administration fees at then prevailing rates,
without duplication of fees otherwise payable hereunder (including all per annum
fees), charges and expenses of such L/C Issuer in respect of the issuance,
negotiation, amendment and extension of, each Letter of Credit or otherwise
payable pursuant to the application and related documentation under which such
Letter of Credit is issued, and (B) a fronting fee, which shall accrue at a rate
equal to 0.125% per annum on the face amount of each such Letter of Credit
payable in arrears (x) on the last day of each Fiscal Quarter following the
issuance of such Letter of Credit and (y) on the Scheduled Maturity Date; and
(ii) to the Administrative Agent, for the benefit of the Lenders according to
their Pro Rata Shares, a fee (the “Letter of Credit Fee”) accruing at a rate per
annum equal to the Applicable Margin for Loans on the average daily issued but
undrawn face amount of such Letters of Credit, payable in arrears (x) on the
last day of each Fiscal Quarter following the issuance of such Letter of Credit
and (y) on the Scheduled Maturity Date; provided, however, that the fee payable
under this clause (ii) shall be increased by 2.00% per annum and shall be
payable, in addition to be payable on any date it is otherwise required to be
paid hereunder, on demand effective immediately upon the occurrence of any Event
of Default under Section 9.1 for as long as such Event of Default shall be
continuing.

 

(c)                                  Additional Fees.  The Borrower agrees to
pay the additional fees described in the Fee Letter.

 

Section 2.12                             Application of Payments.

 

(a)                                 Application of Voluntary Prepayments. 
Unless otherwise provided in this Section 2.12 or elsewhere in any International
Loan Document, all payments and any other amounts received by the Administrative
Agent from or for the benefit of the Borrower pursuant to Section 2.7 shall be
applied to repay the International Secured Obligations the Borrower designates
or, if no such direction is given, applied as provided in
Section 2.12(d) hereto.

 

(b)                                 Application of Mandatory Prepayments. 
Subject to the provisions of clause (c) below, in the case any other payment
made by the Borrower to the Administrative Agent pursuant to Section 2.8 or any
other prepayment of the International Secured Obligations required to be applied
in accordance with this clause (b) shall be applied first, to repay the
outstanding principal balance of the Loans (without a permanent reduction in the
Commitment); and second, to provide cash collateral to the extent and in the
manner in Section 9.3.

 

(c)                                  Application of Payments During an Event of
Default.  The Borrower hereby irrevocably waives, and agrees to cause each
International Loan Party to waive, the right to direct the application during
the continuance of an Event of Default of any and all payments in respect of any
International Secured Obligation and any proceeds of International Collateral
and agrees that, notwithstanding the provisions of clause (a) above, the
Administrative Agent may, and, upon either (A) the direction of the Required
Lenders or (B) the termination of any Commitment or the acceleration of any
International Secured Obligation pursuant to Section 9.2, shall, apply all
payments in respect of any International Secured Obligation and all other
proceeds of International Collateral (i) first, to pay International Secured
Obligations in respect of any cost or expense reimbursements, fees or
indemnities then due to the Administrative

 

51

--------------------------------------------------------------------------------


 

Agent, (ii) second, to pay International Secured Obligations in respect of any
cost or expense reimbursements, fees or indemnities then due to the Lenders and
the L/C Issuers, (iii) third, to pay interest then due and payable in respect of
the Loans and L/C Reimbursement Obligations, (iv) fourth, to repay the
outstanding principal amounts of the Loans and L/C Reimbursement Obligations and
to provide cash collateral for Letters of Credit in the manner and to the extent
described in Section 9.3 and to pay amounts owing with respect to Secured
Hedging Agreements, (v) fifth, to the ratable payment of all other International
Secured Obligations, and (vi) sixth, thereafter, to pay any excess proceeds to
or upon the order of the relevant International Loan Party or International Loan
Parties or whosoever may be lawfully entitled to receive the same or as a court
of competent jurisdiction may direct.

 

(d)                                 Application of Payments Generally.  All
repayments of any Loans shall be applied to repay those Loans having earlier
expiring Interest Periods being repaid prior to those having later expiring
Interest Periods.  All payments that would otherwise be allocated to the Lenders
pursuant to this Section 2.12 shall instead be allocated first, to repay
interest on any portion of the Loans that the Administrative Agent may have
advanced on behalf of any Lender and on any L/C Reimbursement Obligation, in
each case for which the Administrative Agent or, as the case may be, the L/C
Issuer has not then been reimbursed by such Lender or the Borrower, second to
pay the outstanding principal amount of the foregoing obligations and third, to
repay the Loans.  If sufficient amounts are not available to repay all
outstanding International Secured Obligations described in any priority level
set forth in this Section 2.12, the available amounts shall be applied, unless
otherwise expressly specified herein, to such International Secured Obligations
ratably based on the proportion of the International Secured Parties’ interest
in such International Secured Obligations.  Any priority level set forth in this
Section 2.12 that includes interest shall include all such interest, whether or
not accruing after the filing of any petition in bankruptcy or the commencement
of any insolvency, reorganization or similar proceeding, and whether or not a
claim for post-filing or post-petition interest is allowed in any such
proceeding.

 

Section 2.13                             Payments and Computations.

 

(a)                                 Procedure.  All payments (including
prepayments) of principal of and interest on a Loan and the fees set forth in
Section 2.11 shall be made in Euros, and all other amounts payable under the
International Loan Documents shall be made in the currency in which the costs,
expenses or Taxes are incurred or in Dollars or Euro as specified.  The Borrower
shall make each payment under any International Loan Document not later than
2:00 p.m. on the day when due to the Administrative Agent by wire transfer or
ACH transfer to the following account (or at such other account or by such other
means to such other address as the Administrative Agent shall have notified the
Borrower within a reasonable time prior to such payment) in immediately
available funds and without setoff or counterclaim:

 

ABA No: 026-004-226

Account Number: 9051422

Société Générale

245 Park Avenue

New York, NY 10167

Attn: Loan Servicing Group

 

52

--------------------------------------------------------------------------------


 

The Administrative Agent shall promptly thereafter cause to be distributed
immediately available funds relating to the payment of principal, interest or
fees to the Lenders, in accordance with the application of payments set forth in
Section 2.12.  The Lenders shall make any payment under any International Loan
Document in immediately available funds and without setoff or counterclaim. 
Each Lender shall make each payment for the account of any L/C Issuer required
pursuant to Section 2.4 (A) if the notice or demand therefor was received by
such Lender prior to 2:00 p.m. on any Business Day, on such Business Day and
(B) otherwise, on the Business Day following such receipt.  Payments received by
the Administrative Agent after 2:00 p.m. shall be deemed to be received on the
next Business Day.

 

(b)                                 Computations of Interests and Fees.  All
computations of interest and of fees shall be made by the Administrative Agent
on the basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest and fees are payable.  Each determination of an interest
rate or the amount of a fee hereunder shall be made by the Administrative Agent
(including determinations of a EURIBOR Rate in accordance with the definitions
of “EURIBOR Rate”) and shall be conclusive, binding and final for all purposes,
absent manifest error.  The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of each such determination.

 

(c)                                  Payment Dates.  Whenever any payment
hereunder shall be stated to be due on a day other than a Business Day, the due
date for such payment shall be extended to the next succeeding Business Day
without any increase in such payment as a result of additional interest or fees;
provided, however, that such interest and fees shall continue accruing as a
result of such extension of time.

 

(d)                                 Advancing Payments.  Unless the
Administrative Agent shall have received notice from the Borrower to the Lenders
prior to the date on which any payment is due hereunder that the Borrower will
not make such payment in full, the Administrative Agent may assume that the
Borrower has made such payment in full to the Administrative Agent on such date
and the Administrative Agent may, in reliance upon such assumption, cause to be
distributed to each Lender on such due date an amount equal to the amount then
due such Lender.  If and to the extent that the Borrower shall not have made
such payment in full to the Administrative Agent, each Lender shall repay to the
Administrative Agent on demand such amount distributed to such Lender together
with interest thereon (at the EURIBOR Rate applicable to such Loans) for each
day from the date such amount is distributed to such Lender until the date such
Lender repays such amount to the Administrative Agent; provided that nothing
herein or in any other International Loan Document shall be deemed to require
the Administrative Agent to advance funds on behalf of any Lender.

 

Section 2.14                             Evidence of Debt.

 

(a)                                 Records of Lenders.  Each Lender shall
maintain in accordance with its usual practice accounts evidencing Indebtedness
of the Borrower to such Lender resulting from each Loan of such Lender from time
to time, including the amounts of principal and interest payable and paid to
such Lender from time to time under this Agreement.  In addition, each Lender
having sold a participation in any of its International Secured Obligations or
having

 

53

--------------------------------------------------------------------------------


 

identified an SPV as such to the Administrative Agent, acting as a non-fiduciary
agent of the Borrower solely for Tax purposes and solely with respect to the
actions described in this Section 2.14(a), shall establish and maintain at its
address referred to in Annex IV (or at such other address as such Lender shall
notify the Borrower) a record of ownership (a “Participant Register”), in which
such Lender shall register by book entry (A) the name and address of each such
participant and SPV (and each change thereto, whether by assignment or
otherwise) and (B) the rights, interest or obligation of each such participant
and SPV in any International Secured Obligation, in any Commitment and in any
right to receive any payment hereunder; provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any participant or any information relating to
a participant’s interest in any commitments, loans, letters of credit or other
obligations under any International Loan Document) except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in a Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the applicable Participant Register as the
owner of such participation for all purposes of this Agreement notwithstanding
any notice to the contrary.  For the avoidance of doubt, the Administrative
Agent shall have no responsibility for maintaining a Participant Register.

 

(b)                                 Records of Administrative Agent.  The
Administrative Agent, acting as non-fiduciary agent of the Borrower solely for
Tax purposes and solely with respect to the actions described in this
Section 2.14(b), shall establish and maintain at its address referred to in
Annex IV (or at such other address as the Administrative Agent may notify the
Borrower) (A) a record of ownership (the “Register”) in which the Administrative
Agent agrees to register by book entry the interests (including any rights to
receive payment hereunder) of the Administrative Agent, each Lender and each L/C
Issuer in the International Revolving Credit Outstandings, each of their
obligations under this Agreement to participate in each Loan, Letter of Credit
and L/C Reimbursement Obligation, and any assignment of any such interest,
obligation or right (which shall include any transfer or grant of an option to
an SPV pursuant to Section 11.2(f) and (B) accounts in the Register in
accordance with its usual practice in which it shall record (1) the names and
addresses of the Lenders and the L/C Issuers (and each change thereto pursuant
to Section 2.18 and Section 11.2, (2) the Commitments of each Lender, (3) the
amount of each Loan and each funding of any participation described in
clause (A) above, and the Interest Period applicable thereto, (4) the amount of
any principal or interest due and payable or paid, (5) the amount of the L/C
Reimbursement Obligations due and payable or paid and (6) any other payment
received by the Administrative Agent from the Borrower and its application to
the International Secured Obligations.

 

(c)                                  Registered Obligations.  This Section 2.14
and Section 11.2 shall be construed so that the Loans and L/C Reimbursement
Obligations are at all times maintained in “registered form” within the meaning
of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related
regulations (and any successor provisions).

 

(d)                                 Prima Facie Evidence.  The entries made in
the Register and in the accounts maintained pursuant to clauses (a) and
(b) above shall, to the extent permitted by applicable Requirements of Law, be
prima facie evidence of the existence and amounts of the

 

54

--------------------------------------------------------------------------------


 

obligations recorded therein, absent manifest error; provided, however, that no
error in such account and no failure of any Lender or the Administrative Agent
to maintain any such account shall affect the obligations of any International
Loan Party to repay the Loans in accordance with their terms.  In addition, the
International Loan Parties, the Agents, the Lenders and the L/C Issuers shall
treat each Person whose name is recorded in the Register as a Lender or L/C
Issuer, as applicable, for all purposes of this Agreement.  Information
contained in the Register with respect to any Lender or any L/C Issuer shall be
available for access by the Borrower, the Agents, such Lender or such L/C Issuer
at any reasonable time and from time to time upon reasonable prior notice.  No
Lender or L/C Issuer shall, in such capacity, have access to or be otherwise
permitted to review any information in the Register other than information with
respect to such Lender or L/C Issuer unless otherwise agreed by the
Administrative Agent.

 

(e)                                  Notes.  Upon any Lender’s request, the
Borrower shall promptly execute and deliver Notes to such Lender evidencing the
Loans of such Lender and substantially in the form of Exhibit B; provided,
however, that only one Note shall be issued to each Lender, except (i) to an
existing Lender exchanging existing Notes to reflect changes in the Register
relating to such Lender, in which case the new Notes delivered to such Lender
shall be dated the date of the original Notes, and (ii) subject to the receipt
of a simple, unsecured indemnity from such Lender, in the case of loss,
destruction or mutilation of existing Notes and similar circumstances.  Each
Note, if issued, shall only be issued as means to evidence the right, title or
interest of a Lender or a registered assignee in and to the related Loan, as set
forth in the Register, and in no event shall any Note be considered a bearer
instrument or obligation.

 

Section 2.15                             Suspension of EURIBOR Rate Option. 
Notwithstanding any provision to the contrary in this Article 2, the following
shall apply:

 

(a)                                 Interest Rate Unascertainable, Inadequate or
Unfair.  In the event that (A) the Administrative Agent determines in good faith
that adequate and fair means do not exist for ascertaining the applicable
interest rates by reference to which the EURIBOR Rate is determined or (B) the
Required Lenders determine in good faith and notify the Administrative Agent
that the EURIBOR Rate for any Interest Period will not adequately reflect the
cost to the Lenders of making or maintaining such Loans for such Interest Period
(an “Affected Interest Period”), the Administrative Agent shall give notice
thereof (a “Rate Determination Notice”) to the Borrower and the Lenders as soon
as practicable thereafter.  If such notice is given, during the thirty-day
period following such Rate Determination Notice (the “Negotiation Period”) the
Administrative Agent and the Borrower shall negotiate in good faith with a view
to agreeing upon a substitute interest rate basis (having the written approval
of the Required Lenders) for the Loans which shall reflect the cost to the
Lenders of funding their Loans from alternative sources (a “Substitute Basis”),
and if such Substitute Basis is so agreed upon during the Negotiation Period,
such Substitute Basis shall apply in lieu of the EURIBOR Rate to all Loans and
Interest Periods commencing on or after the first day of the Affected Interest
Period, until the circumstances giving rise to such notice have ceased to
apply.  If a Substitute Basis is not agreed upon during the Negotiation Period,
the Borrower may elect to prepay the Loans pursuant to Section 2.8; provided,
however, that if the Borrower does not elect so to prepay, each Lender shall
determine (and shall certify from time to time in a certificate delivered by
such Lender to the Administrative Agent setting forth in reasonable detail the
basis of the computation of such amount) the rate basis reflecting the cost to
such Lender of funding its Loans for the Interest

 

55

--------------------------------------------------------------------------------


 

Period commencing on or after the first day of the Affected Interest Period,
until the circumstances giving rise to such notice have ceased to apply, and
such rate basis shall be binding upon the Borrower and such Lender and shall
apply in lieu of the EURIBOR Rate for all such Loans and the applicable Interest
Periods.

 

(b)                                 Illegality.  If after the Execution Date
(i) any Lender determines in good faith that the introduction of, or any change
in or in the interpretation of, any Requirement of Law shall make it unlawful,
or (ii) any Governmental Authority shall assert that it is unlawful, for any
Lender or its applicable lending office to make its Loans (including at a
Substitute Basis rate) or to continue to fund or maintain its Loans (including
at a Substitute Basis rate), then, on notice thereof and demand therefor by such
Lender to the Borrower through the Administrative Agent, (x) the obligation of
such Lender to make or continue its Loans shall be suspended until such Lender
shall, through the Administrative Agent, notify the Borrower that it has
determined that it may lawfully make its Loans and (y) the Borrower shall pay in
full such Affected Lender with respect to amounts due or substitute for such
Affected Lender in accordance with Section 2.18 on or before the fifth Business
Day after the date of receipt by the Borrower of such notice of the
circumstances set forth in clause (i) or (ii); provided that any such Affected
Lender shall use its reasonable efforts (consistent with its internal policies
and Requirements of Law) to change the jurisdiction of its lending office if
such a change would avoid giving such notice and demand and would not, in the
good faith determination of such Lender, be otherwise materially disadvantageous
to such Lender.  The Administrative Agent and each such Lender shall promptly so
notify the Borrower once such circumstances no longer exist; provided that the
Administrative Agent shall not be liable as Administrative Agent for any failure
to give such notice.  Except as provided in the immediately preceding sentence,
nothing in this Section 2.15(b) shall affect the obligation of any other Lender
to make or maintain its Loans as in accordance with the terms of this Agreement.

 

Section 2.16                             Breakage Costs; Increased Costs;
Capital Requirements.

 

(a)                                 Breakage Costs.  The Borrower shall
compensate each Lender, upon demand from such Lender to such Borrower (with copy
to the Administrative Agent), for any loss or expense (including, in each case,
those incurred by reason of the liquidation or reemployment of deposits or other
funds acquired by such Lender to prepare to fund, to fund or to maintain the
Loans of such Lender to the Borrower but excluding any loss of the Applicable
Margin on the relevant Loans) that such Lender incurs (i) to the extent, for any
reason other than solely by reason of such Lender being a Non-Funding Lender, a
proposed Borrowing or continuation of Loans does not occur on a date specified
therefor in a Notice of Borrowing or a Notice of Continuation or in a similar
request made by telephone by the Borrower, (ii) to the extent any Loan is paid
(whether through a scheduled, optional or mandatory prepayment) on a date that
is not the last day of the applicable Interest Period or (iii) as a consequence
of any failure by the Borrower to repay the Loans when required by the terms
hereof.  For purposes of this clause (a), each Lender shall be deemed to have
funded each Loan made by it using a matching deposit or other borrowing in the
London interbank market.

 

(b)                                 Increased Costs.  If at any time any Lender
or L/C Issuer determines in its reasonable discretion that the adoption of, or
any change in or in the interpretation, application or administration of, or
compliance with, any Requirement of Law (other than any imposition or

 

56

--------------------------------------------------------------------------------


 

increase of reserve requirements, if any, included in determining the EURIBOR
Rate) from any Governmental Authority, in each case after the Execution Date,
shall have the effect of (i) increasing the cost to such Lender of making,
funding or maintaining any Loan or to agree to do so or of participating, or
agreeing to participate, in extensions of credit, (ii) increasing the cost to
such L/C Issuer of Issuing or maintaining any Letter of Credit or of agreeing to
do so, (iii) imposing any other cost to such Lender or L/C Issuer with respect
to compliance with its obligations under any International Loan Document, or
(iv) subjecting any Lender or L/C Issuer to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit,  commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto, then, on
demand by such Lender or L/C Issuer (with copy to the Administrative Agent), the
Borrower shall pay to the Administrative Agent for the account of such Lender or
L/C Issuer amounts sufficient to compensate such Lender or L/C Issuer for such
increased cost.

 

(c)                                  Increased Capital Requirements.  If at any
time any Lender or L/C Issuer determines in its reasonable discretion that the
adoption of, or any change in or in the interpretation, application or
administration of, or compliance with, any Requirement of Law (other than any
imposition or increase of reserve requirements, if any, included in determining
the EURIBOR Rate) from any Governmental Authority regarding capital adequacy,
liquidity, reserves, special deposits, compulsory loans, insurance charges
against property of, deposits with or for the account of, International Secured
Obligations owing to, or other credit extended or participated in by, any Lender
or L/C Issuer or any similar requirement (other than any imposition or increase
of reserve requirements, if any, included in determining the EURIBOR Rate), in
each case after the Execution Date, shall have the effect of reducing the rate
of return on the capital of such Lender’s or L/C Issuer’s (or any corporation
controlling such Lender or L/C Issuer) as a consequence of its obligations under
or with respect to any International Loan Document or Letter of Credit to a
level below that which, taking into account the capital adequacy policies of
such Lender, L/C Issuer or corporation, such Lender, L/C Issuer or corporation
could have achieved but for such adoption or change, then, on demand by such
Lender or L/C Issuer (with a copy of such demand to the Administrative Agent),
the Borrower shall pay to the Administrative Agent for the account of such
Lender or L/C Issuer amounts sufficient to compensate such Lender or L/C Issuer
for such reduction.

 

(d)                                 Compensation Certificate Look Back.  Each
demand for compensation under this Section 2.16 shall be accompanied by a
certificate of the Lender or L/C Issuer claiming such compensation, setting
forth the amounts to be paid hereunder in reasonable detail, which certificate
shall be conclusive, binding and final for all purposes, absent manifest error. 
In determining such amount, such Lender or L/C Issuer may use any reasonable
averaging and attribution methods.

 

(e)                                  Additional Costs.  Notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act, the Bank for International Settlements and all requests, rules,
guidelines or directives thereunder or issued in connection therewith shall be
deemed to be a change in a Requirement of Law, regardless of the date enacted,
adopted or issued; and (ii) all requests, rules, guidelines or directives under
or issued in connection with the Bank for International Settlements, the Basel
Committee on Banking

 

57

--------------------------------------------------------------------------------


 

Supervision (or any successor or similar authority), in each case pursuant to
Basel III, shall be deemed to be a change in a Requirement of Law regardless of
the date enacted, adopted or issued.

 

Section 2.17                             Taxes.

 

(a)                                 Payments Free and Clear of Taxes.  Except as
required by a Requirement of Law, each payment by any International Loan Party
under any International Loan Document shall be made free and clear of all
present or future taxes, levies, imposts, duties, deductions, withholdings
(including backup withholding), assessments, fees or other charges imposed by
any Governmental Authority, including any interest, additions to tax, or
penalties with respect thereto (collectively, “Taxes”).

 

(b)                                 Gross-Up.  If any Taxes shall be required by
any Requirement of Law to be deducted from or in respect of any amount payable
under any International Loan Document to any Tax Indemnitee (i) if such Tax is
an Indemnified Tax, such amount payable shall be increased as necessary to
ensure that, after all required deductions or withholdings for Indemnified Taxes
are made (including deductions or withholdings applicable to any increases to
any amount under this Section 2.17), such Tax Indemnitee receives the amount it
would have received had no such deductions or withholdings been made, (ii) the
relevant International Loan Party shall make such deductions or withholdings,
(iii) the relevant International Loan Party shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
applicable Requirements of Law and (iv) within 30 days after such payment is
made, the relevant International Loan Party shall deliver to the Administrative
Agent an original or a certified copy of a receipt evidencing payment thereof or
other evidence of payment reasonably satisfactory to the Administrative Agent.

 

(c)                                  Other Taxes.  In addition, each
International Loan Party agrees to pay, and authorizes the Administrative Agent
to pay in its name, any stamp, documentary, excise or property Tax, charges or
similar levies imposed by any applicable Requirement of Law or Governmental
Authority in each case arising from the execution, delivery or registration of,
or otherwise with respect to, any International Loan Document or any transaction
contemplated therein, except any such Taxes imposed with respect to an
assignment (other than an assignment requested by Borrower, pursuant to
Section 2.18) or a change in Lender’s lending office (collectively, “Other
Taxes”).  Within 30 days after the date of any payment of Other Taxes by any
International Loan Party, the relevant International Loan Party shall furnish to
the Administrative Agent an original or a certified copy of a receipt evidencing
payment thereof or other evidence of payment reasonably satisfactory to the
Administrative Agent.

 

(d)                                 Indemnification. Each International Loan
Party shall reimburse and indemnify, within 30 days after receipt of demand
therefor (with copy to the Administrative Agent), each Tax Indemnitee for all
Indemnified Taxes (including any Indemnified Taxes imposed by any jurisdiction
on amounts payable under this Section 2.17) paid or payable by such Tax
Indemnitee whether or not such Indemnified Taxes were correctly or legally
asserted.  A certificate of such Tax Indemnitee (or of the Administrative Agent
on behalf of such Tax Indemnitee) claiming any compensation under this
clause (d), setting forth the amounts to be paid thereunder and delivered to the
relevant International Loan Party with copy to the

 

58

--------------------------------------------------------------------------------


 

Administrative Agent, shall be conclusive, binding and final for all purposes,
absent manifest error.

 

(e)                                  Mitigation.  Any Lender claiming any
additional amounts payable pursuant to this Section 2.17 shall use its
reasonable efforts (consistent with its internal policies and Requirements of
Law) to change the jurisdiction of its lending office if such a change would
reduce any such additional amounts (or any similar amount that may thereafter
accrue) and would not, in the sole determination of such Lender, be otherwise
disadvantageous to such Lender.  Without limiting their liability under other
provisions of this Agreement, the International Loan Parties hereby agree to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such change.

 

(f)                                   Tax Forms.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any International Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.   In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable Requirements of Law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Sections 2.17(f)(ii) and (f)(iii) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any unreimbursed cost or expense or would prejudice the
legal or commercial position of such Lender.

 

(ii)                                  If a payment made to a Lender Party under
any International Loan Document would be subject to U.S. federal withholding Tax
imposed by FATCA if such Lender Party fails to comply with the applicable
reporting requirements of FATCA, such Lender Party shall deliver to the Borrower
and the Administrative Agent, at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or the Administrative Agent,
such documentation prescribed by applicable Requirements of Law and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower or the Administrative
Agent to comply with their obligations under FATCA and to determine the amount
to deduct and withhold from such payment.  Solely for purposes of this
clause (ii), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

 

(iii)                               Each Lender having sold a participation in
any of its International Secured Obligations or identified an SPV as such to the
Administrative Agent shall collect from such participant or SPV the documents
described in this clause (f) and provide them to the Administrative Agent.

 

59

--------------------------------------------------------------------------------


 

(g)                                  Treatment of Certain Refunds.  If a Tax
Indemnitee determines, in its sole discretion exercised in good faith, that it
has received a refund of any Indemnified Taxes as to which it has been
indemnified pursuant to this Section 2.17 (including the payment of additional
amounts pursuant to Section 2.17), it shall pay to the relevant International
Loan Party an amount equal to such refund (but only to the extent of indemnity
payments made under this Section 2.17 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) of such Tax
Indemnitee and without interest (other than interest paid by the relevant
Governmental Authority with respect to such refund); provided that the Borrower,
upon the request of such Tax Indemnitee, agrees to repay the amount paid over to
such International Loan Party (plus penalties, interest or other charges imposed
by the relevant Governmental Authority) to such Tax Indemnitee in the event such
Tax Indemnitee is required to repay such refund to such Governmental Authority. 
Notwithstanding anything contrary in this Section 2.17(g), in no event shall a
Tax Indemnitee be required to pay any amount to the Borrower pursuant to this
Section 2.17(g) the payment of which would place the Tax Indemnitee in a less
favorable net after-Tax position than the Tax Indemnitee have been if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.  This
Section 2.17(g) shall not be construed to require any Tax Indemnitee to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the Borrower or any other Person.

 

Section 2.18                             Substitution of Lenders.

 

(a)                                 Substitution Right.  Unless a Default has
occurred and is continuing, in the event that any Lender (an “Affected Lender”),
(i) makes a claim under clause (b) or (c) of Section 2.16, (ii) notifies the
Administrative Agent pursuant to Section 2.15(b) that it becomes illegal for
such Lender to continue to fund or make any Loan, (iii) makes a claim for
payment pursuant to Section 2.17(b) or Section 2.17(d), (iv) becomes a
Non-Funding Lender, or (v) does not consent to any amendment, waiver or consent
to any International Loan Document for which the consent of the Required Lenders
is obtained but that requires the consent of other Lenders, the Borrower may
either pay in full such Affected Lender with respect to amounts due with the
consent of the Administrative Agent or substitute for such Affected Lender any
Lender or any Affiliate or Approved Fund of any Lender or any other Person
reasonably acceptable (which acceptance shall not be unreasonably withheld or
delayed) to the Administrative Agent (in each case, a “Substitute Lender”).

 

(b)                                 Procedure.  To substitute such Affected
Lender or pay in full the International Secured Obligations owed to such
Affected Lender as described in the first sentence of clause (a) above, the
Borrower shall deliver a notice to the Administrative Agent and such Affected
Lender.  The effectiveness of such payment or substitution shall be subject to
the delivery to the Administrative Agent by the Borrower (or, as may be
applicable in the case of a substitution, by the Substitute Lender) of
(i) payment for the account of such Affected Lender, of, to the extent accrued
through, and outstanding on, the effective date for such payment or
substitution, all International Secured Obligations owing to such Affected
Lender (including those that will be owed because of such payment and all
International Secured Obligations that would be owed to such Lender if it was
solely a Lender), (ii) in the case of a payment in full of the International
Secured Obligations owing to such Affected Lender (and in addition to such

 

60

--------------------------------------------------------------------------------


 

amounts owing pursuant to clause (b)(i)), payment of any amount that, after
giving effect to the termination of the Commitment of such Affected Lender, is
required to be paid pursuant to Section 2.8(a) and (iii) in the case of a
substitution, (A) payment of the assignment fee set forth in Section 11.2(c) and
(B) an assumption agreement in form and substance reasonably satisfactory to the
Administrative Agent whereby the Substitute Lender shall, among other things,
agree to be bound by the terms of the International Loan Documents and assume
the Commitment of the Affected Lender.

 

(c)                                  Effectiveness.  Upon satisfaction of the
conditions set forth in clause (b) above, the Administrative Agent shall record
such substitution or payment in the Register, whereupon (i) in the case of any
payment in full, such Affected Lender’s Commitments shall be terminated and
(ii) in the case of any substitution, (A) the Affected Lender shall sell and be
relieved of, and the Substitute Lender shall purchase and assume, all rights and
claims of such Affected Lender under the International Loan Documents, except
that the Affected Lender shall retain such rights expressly providing that they
survive the repayment of the International Secured Obligations and the
termination of the Commitments, (B) the Substitute Lender shall become a
“Lender” hereunder holding such Affected Lender’s Commitment and outstanding
Loans and (C) the Affected Lender shall execute and deliver to the
Administrative Agent an Assignment to evidence such substitution and deliver any
Note in its possession; provided, however, that the failure of any Affected
Lender to execute any such Assignment or deliver any such Note shall not render
such sale and purchase (or the corresponding assignment) invalid.  Each Lender
agrees that if the Borrower or the Administrative Agent exercises its option
hereunder to cause an assignment by such Lender as an Affected Lender, such
Lender shall, promptly after receipt of notice of such election, execute and
deliver all documentation necessary to effectuate such assignment in accordance
with Section 11.2.

 

Section 2.19                             Increased Commitments.

 

(a)                                 Increase in International Revolving Credit
Commitments.  The Borrower may, at any time after the Closing Date by notice to
the Administrative Agent and with the reasonable consent of the L/C Issuers,
propose an increase in the total Commitments (each such proposed increase being
a “International Revolving Credit Commitment Increase”) either by having a
Lender increase its Commitment then in effect (each an “International Revolving
Increasing Lender”) or by having a Person which is not then a Lender and meeting
such requirements set forth in Section 11.2(b) become a party hereto as a Lender
with a Commitment (each an “International Revolving Assuming Lender”); provided
that (i) upon giving effect to such establishment, the aggregate principal
amount of the International Revolving Credit Commitment Increases shall not
exceed the Euro Equivalent of $15,000,000 minus the aggregate amount of
increases in the revolving commitments of the lenders under the U.S. Credit
Agreement theretofore or concurrently effected pursuant to Section 2.19 of the
U.S. Credit Agreement and (ii) on a pro forma basis, upon giving effect to such
establishment and the use of proceeds therefrom, the Consolidated Net Leverage
Ratio (determined assuming such increased commitments are fully drawn and
without including any such proceeds in Cash Netting) does not exceed 2.75:1.00. 
Such notice shall specify (A) the name of each Lender or International Revolving
Assuming Lender, as applicable, (B) the amount of the International Revolving
Credit Commitment Increase and the portion thereof being committed to by each
such Lender or International Revolving Assuming Lender and (C) the date on which
such International

 

61

--------------------------------------------------------------------------------


 

Revolving Credit Commitment Increase is to be effective (a “International
Revolving Credit Commitment Increase Date”) (which shall be a Business Day at
least five Business Days after delivery of such notice and 30 days prior to the
Scheduled Maturity Date).  The Administrative Agent shall notify Lenders
promptly upon receipt of the Borrower’s notice of each International Revolving
Credit Commitment Increase Date and the International Revolving Credit
Commitment Increases in respect thereof.  Such International Revolving Credit
Commitment Increase shall become effective as of such International Revolving
Credit Commitment Increase Date upon the satisfaction in form and substance
reasonably satisfactory to the Administrative Agent of the conditions set forth
in Section 2.19(b).

 

On each International Revolving Credit Commitment Increase Date, if there are
Loans then outstanding, the Borrower shall (notwithstanding the provisions of
Section 11.9 requiring that Borrowings and prepayments be made ratably in
accordance with the principal amounts of the Loans and Commitments held by the
Lenders) borrow from the Lenders and International Revolving Assuming Lenders
(if any), and such lenders shall make, Loans to the Borrower and the Borrower
shall prepay Loans held by the other Lenders in such amounts as may be
necessary, so that after giving effect to such Loans and prepayments, the Loans
(and Interest Periods) shall be held by the Lenders pro rata in accordance with
the respective amounts of their Commitments (as so increased).  In addition, the
Lenders shall be deemed to have sold, and such Lenders and International
Revolving Assuming Lenders (if any), as applicable, shall be deemed to have
purchased, Letter of Credit participation interests from the other Lenders so
that the participations in Letters of Credit and L/C Obligations are held by the
Lenders in accordance with their respective Pro Rata Shares of the Commitments
after giving effect to the International Revolving Credit Commitment Increase.

 

(b)                                 Conditions to Increase.  The effectiveness
of each International Revolving Credit Commitment Increase shall be subject to
the following conditions that on and as of such International Revolving Credit
Commitment Date, as applicable:

 

(i)                                     No Default would occur or be continuing
before or after giving effect to such International Revolving Credit Commitment
Increase, as applicable.

 

(ii)                                  Both before and after giving effect to the
consummation of the International Revolving Credit Commitment Increase, as
applicable, and the transactions related thereto, each of the representations
and warranties contained in this Agreement and in the other International Loan
Documents shall be true and correct in all material respects to the same extent
as though made on and as of that date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date (provided that if a representation and
warranty is qualified as to materiality, the materiality qualifier set forth
above shall be disregarded with respect to such representation and warranty for
purposes of this condition).

 

(iii)                               The Borrower shall make any payments
required pursuant to Section 2.12 and Section 2.17(f) in connection with such
International Revolving Credit Commitment Increase, as applicable.

 

62

--------------------------------------------------------------------------------


 

(iv)                              The Borrower shall deliver or cause to be
delivered any legal opinions or other documents reasonably requested by
Administrative Agent in connection with any such transaction.

 

(v)                                 An agreement, in form and substance
reasonably satisfactory to the Administrative Agent, pursuant to which,
effective as of such International Revolving Credit Commitment Increase Date, as
applicable, each Lender or International Revolving Assuming Lender, as
applicable, shall provide its Commitment, or an increase of its Commitment, as
applicable, shall be duly executed by each such lender, the Borrower and the
other International Loan Parties and delivered to the Administrative Agent
(each, an “Increased Commitment Agreement”). Each Increased Commitment Agreement
shall be subject to the requirements set forth in Section 2.17(f).

 

(vi)                              A certificate of a Responsible Officer shall
be delivered to the Administrative Agent stating that the conditions with
respect to such International Revolving Credit Commitment Increase under this
Section 2.19 have been satisfied.

 

(c)                                  Register.  Upon the Administrative Agent’s
receipt of a fully executed Increased Commitment Agreement from each relevant
lender, together with such Responsible Officer certificate described in
Section 2.19(b)(vi), the Administrative Agent shall acknowledge the same and
record the information contained in such agreement in the Register and give
prompt notice of the relevant International Revolving Credit Commitment
Increase, as applicable, to the Borrower and the Lenders (including, if
applicable, each International Revolving Assuming Lender).

 

(d)                                 Effectiveness.  For avoidance of doubt, each
International Revolving Credit Commitment Increase shall become a “Commitment”,
each International Revolving Credit Commitment Increase shall be a “Loan”, and
each lender thereunder shall be a “Lender” in respect of the International
Revolving Credit Facility in each case for all purposes of this Agreement and
the other International Loan Documents.

 

(e)                                  No Obligation to Increase.  Notwithstanding
anything herein to the contrary, no Lender shall have any obligation to agree to
increase any of its Commitments hereunder and any election to do so shall be in
the sole discretion of such Lender.

 

(f)                                   Supersession.  Section 2.19(a) shall
supersede any provisions in Section 11.9 or Section 11.1 to the contrary.

 

ARTICLE 3
 CONDITIONS TO LOANS AND LETTERS OF CREDIT

 

Section 3.1                                    Conditions Precedent to Closing. 
The effectiveness of Section 2.1 is subject to, the satisfaction or due waiver
of each of the following conditions and that each of the following documents
have been received and actions undertaken, each of which shall be in form and
substance satisfactory to the Lenders:

 

(a)                                 Certain Documents.  The Administrative Agent
shall have received on or prior to the Closing Date:

 

63

--------------------------------------------------------------------------------


 

(i)                                     an executed counterpart of this
Agreement, the Fee Letter, the International Guaranty and Security Agreement and
the Intercreditor Agreement from each of the Persons party hereto;

 

(ii)                                  executed legal opinions of (A) Duane
Morris LLP, New York, Delaware, Massachusetts, Nevada and California counsel to
the International Loan Parties, (B) CMS Derks Star Busmann N.V., Dutch counsel
to the International Loan Parties, (C) Piper Alderman , Australian counsel to
the International Loan Parties, and (D) Mourant Ozannes, British Virgin Islands
counsel to the International Loan Parties, in each case addressed to the Lead
Arranger, Administrative Agent, the L/C Issuers and the Lenders and dated as of
the Closing Date;

 

(iii)                               a copy of each Constituent Document of each
International Loan Party certified (to the extent that such certification is
provided by such Governmental Authority in its function as such) as of a recent
date by the relevant Governmental Authority, together with, if applicable,
certificates attesting to the good standing of such International Loan Party in
such jurisdiction;

 

(iv)                              a certificate of the secretary or other
officer of each International Loan Party in charge of maintaining books and
records of such International Loan Party certifying (on behalf of such
International Loan Party) (A) as to the names and signatures of the officers of
such International Loan Party that are authorized to, and that will, execute and
deliver any International Loan Document, (B) that the Constituent Documents of
such International Loan Party attached to such certificate are complete and
correct copies of such Constituent Documents as in effect on the date of such
certification (or, for any such Constituent Document delivered pursuant to
clause (iii) above, that there have been no changes from such Constituent
Document so delivered), (C) the resolutions of such International Loan Party’s
board of directors or other appropriate governing body (including a
shareholders’ resolution for any International Loan Party organized under
English law) approving and authorizing the execution, delivery and performance
of each International Loan Document to which such International Loan Party is a
party (including any powers of attorney granted in favor of the Process Agent)
and (D) in respect of any International Loan Party organized under English law,
confirming that borrowing or guaranteeing or securing, as appropriate, the
International Secured Obligations would not cause any borrowing, guarantee,
security or similar limit binding on it to be exceeded;

 

(v)                                 a solvency certificate executed by a
Responsible Officer of each of the Borrower and Guarantors (on behalf of such
Person) in the form of Exhibit H hereto;

 

(vi)                              the financial statements referred to in
Section 4.4(a);

 

(vii)                           (A) a Compliance Certificate for the Fiscal
Quarter most recently ended demonstrating that the Consolidated Net Leverage
Ratio for such quarter after giving pro forma effect to the Borrowings to be
made on such Closing Date and the Equity Contribution is no greater than 3.15 to
1.00 (it being understood that the amount of any loans borrowed under the
International Revolving Credit Facility or the U.S. Credit Agreement on the
initial funding date thereunder to be used to fund any original issue discount
or upfront fees and any letters of credit issued on the Closing Date or the
initial funding date under the U.S. Credit Agreement to

 

64

--------------------------------------------------------------------------------


 

backstop letters of credit that would not otherwise be included in the
definition of Indebtedness shall be disregarded for the calculation of such
ratio) and (B) updated corporate structure information;  and

 

(viii)                        copies of insurance certificates demonstrating
that the insurance policies required by Section 7.5 are in full force and
effect.

 

(b)                                 (i) copies of lien search reports (including
under the UCC) ordered by the International Collateral Agent (at the sole cost
of the Borrower) and of all effective prior filings listed therein, together
with evidence of the termination of any such prior filings with respect to
Indebtedness not permitted under Section 8.1, in each case as may be requested
by the Administrative Agent, and (ii) except in respect of the International
Collateral constituting the Property that is the subject of the agreements,
documents and instruments referenced in Section 7.12(a) (which shall be filed,
registered, delivered or recorded in accordance with Section 7.12(a)), evidence
that (A) all documents and instruments, including financing statements, required
by law or requested by the Administrative Agent to be entered into, filed,
registered or recorded to perfect the Liens created and purported to be created
by the International Security Documents have been so entered into, filed,
registered or recorded with the priority required thereby and (B) the
International Collateral Agent shall have received all certificates representing
all Equity Interests being pledged pursuant to the International Guaranty and
Security Agreement (to the extent the same are certificated) and related undated
powers duly executed in blank.

 

(c)                                  Fees and Expenses.  The Administrative
Agent shall have received all Transaction Costs due and payable to any Agent,
the Lead Arranger, any Lender or L/C Issuer on or prior to the Closing Date.

 

(d)                                 U.S. Credit Agreement.  The U.S. Credit
Agreement and the other U.S. Loan Documents shall have become effective in
accordance with their terms.

 

(e)                                  Equity Contribution; Available Cash.  The
Equity Contribution shall have been consummated and the Administrative Agent
shall have received a certificate of the chief financial officer of the Parent
(on behalf of the Parent) dated the Execution Date and certifying in reasonable
detail the most recent amount of Available Cash based on the latest information
made available to the Parent.

 

(f)                                   Refinancing Transactions; Lien Release. 
The Refinancing Transactions shall have been consummated or shall be consummated
substantially contemporaneously with the Borrowing and the Administrative Agent
shall have received (i) a funds flow relating to the Refinancing Transactions
and (ii) a payoff letter confirming the payment and release of Liens
contemplated by the Refinancing Transactions.  If applicable, an English law
deed of release shall have been obtained (or agreed to be provided) and
form MR04 filed with the Companies House with regard to the all monies debenture
granted by Hill International (UK) Ltd. on 15 April 2013 in favor of Barclays
Bank PLC, and the all monies debenture granted by Knowles Ltd. on 17
September 2013 in favor of Barclays Bank PLC.

 

65

--------------------------------------------------------------------------------


 

(g)                                  PATRIOT Act.  The Administrative Agent
shall have received at least five Business Days prior to the Closing Date all
documentation and other information required by the Administrative Agent, the
International Collateral Agent, the Lenders or any regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the PATRIOT Act, in connection with the International Revolving Credit
Facility.

 

(h)                                 Approvals.  All material permits and
Governmental Authorizations necessary in connection with the making and
performance by the International Loan Parties of the International Loan
Documents shall have been obtained.

 

(i)                                     No Material Adverse Effect.  There shall
not have occurred or arisen any event, circumstance or condition of any kind or
character that has had or could reasonably be expected to have a Material
Adverse Effect.

 

(j)                                    Process Agent.  Evidence that the Process
Agent has agreed to act as agent for service of process in New York, New York on
behalf of each International Loan Party under the International Loan Documents
to which it is party.

 

(k)                                 Closing Date Certificate.  A certificate of
the chief financial officer of the Borrower certifying (on behalf of the
Borrower):

 

(i)                                     the representations and warranties set
forth in any International Loan Document shall be true and correct in all
material respects on and as of the Closing Date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct as of
such earlier date; provided that, in each case, such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof.

 

(ii)                                  no Default shall have occurred or be
continuing.

 

(l)                                     Other Documents.  Such other documents
relating to the International Loan Documents or the International Loan Parties
as the Administrative Agent or Lenders shall reasonably request.

 

Section 3.2                                    Conditions Precedent to Each Loan
or Issuance.  The obligation of each Lender to make any Loan on any date and the
obligation of each L/C Issuer to Issue any Letter of Credit on any date is
subject to, the satisfaction or due waiver of each of the following documents
have been received and actions undertaken, each of which shall be in form and
substance satisfactory to the Lenders:

 

(a)                                 Request.  The Administrative Agent (or, in
the case of any Issuance, the relevant L/C Issuer) shall have received, to the
extent required by Article 2, a timely and duly executed and completed Notice of
Borrowing or, as the case may be, L/C Request.

 

66

--------------------------------------------------------------------------------


 

(b)                                 Letters of Credit.  In the case of any
issuance, amendment, renewal, extension or utilization of a Letter of Credit
hereunder, any notices required pursuant to Section 2.4(a) or (b).

 

(c)                                  Notes.  To the extent requested under
Section 2.14(e), each Lender shall have received Notes duly executed and
completed in the manner as required thereby.

 

(d)                                 Representations and Warranties.  The
following statements shall be true on such date, both before and after giving
effect to such Loan or, as applicable, such Issuance:  the representations and
warranties set forth in any International Loan Document shall be true and
correct in all material respects on and as of such date and immediately after
giving effect to the application of the proceeds of the Borrower or the delivery
of the relevant Letter of Credit, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct as of such
earlier date; provided that, in each case, such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof.

 

(e)                                  No Defaults.  No Default shall have
occurred or be continuing or would result from the Borrowing or the Issuance, as
applicable.

 

The Administrative Agent shall be entitled to assume that the conditions
specified in Section 3.1 and Section 3.2 have been fulfilled unless it receives
notice to the contrary from any Lender prior to the date of each Loan or
Issuance, as applicable.

 

Notwithstanding anything to the contrary herein, each Notice of Borrowing by the
Borrower hereunder and each Borrowing, each notice with respect to the issuance
of a Letter of Credit, and each issuance, amendment, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrower on and as of the date of such Borrowing (including the Closing
Date) or the issuance, amendment, renewal or extension of such Letter of Credit,
as the case may be, as to the matters specified in Section 3.2.

 

ARTICLE 4
 REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders, the L/C Issuers and the Agents to enter into the
International Loan Documents, each of the Parent and the Borrower jointly and
severally makes the following representations and warranties to and for the
benefit of the International Secured Parties:

 

Section 4.1                                    Corporate Existence; Compliance
with Law.  Each International Loan Party (a) is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization,
(b) is duly qualified to do business as a foreign entity and in good standing
under the laws of each jurisdiction where such qualification is necessary except
where the failure to be qualified could not be reasonably be expected to have a
Material Adverse Effect, (c) has all requisite power and authority and the legal
right to own, pledge, mortgage and operate its Property, to lease or sublease
any Property it operates under lease or sublease and to conduct its business as
now or currently proposed to be conducted, (d) is in compliance with all
applicable Requirements of Law except (unless such failure relates to any
Anti-Terrorism Laws,

 

67

--------------------------------------------------------------------------------


 

Anti-Money Laundering Laws, Anti-Corruption Laws or Sanctions, in which case it
shall be in compliance in all respects) where the failure to be in compliance,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect and (e) has all necessary permits from or by, has
made all necessary filings with, and has given all necessary notices to, each
Governmental Authority having jurisdiction, to the extent required for such
ownership, lease, sublease, operation, occupation or conduct of business, except
where the failure to obtain such permits, make such filings or give such
notices, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

Section 4.2                                    International Loan Documents and
Related Documents.

 

(a)                                 Power and Authority.  The execution,
delivery and performance by each International Loan Party of the International
Loan Documents to which it is a party (i) are within its corporate or similar
powers and have been duly authorized by all necessary corporate and similar
action (including, if applicable, consent of holders of its Securities), (ii) do
not (A) contravene its Constituent Documents, (B) violate any applicable
material Requirement of Law, (C) conflict with, contravene, constitute a default
or breach under, or result in or permit the termination or acceleration of, any
material Contractual Obligation of the Borrower or any of its Material
Subsidiaries or (D) result in the imposition of any Lien (other than to the
extent provided in the International Security Documents) upon any Property of it
and (iii) do not require any material permit of, or filing with, any
Governmental Authority other than (A) with respect to the International Loan
Documents, the permits and filings required to perfect the Liens created by the
International Loan Documents and (B) those material permits or filings that have
been obtained or made and are in full force and effect pursuant to
Section 3.1(h).

 

(b)                                 Due Execution and Delivery; Legal Form;
Enforcement.  Each International Loan Document has been duly executed and
delivered to the other parties thereto by each International Loan Party, and is
its legal, valid and binding obligation, enforceable against it in accordance
with its terms, and subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.   Each International Loan Document is (or upon
its coming into existence will be) in proper legal form under its governing law
for the enforcement thereof in accordance with their respective terms against
each International Loan Party.  Subject to the completion of the actions or
deliverables contemplated by Section 7.12 that are permitted thereunder to occur
or be effected post-Execution Date (and subsequent to initial funding of Loans
hereunder), all formalities required in each Specified Jurisdiction for the
validity and enforceability against it (including any necessary registration,
recording or filing with any court or other Governmental Authority) of each
International Loan Document have been accomplished, and no Taxes (other than
Taxes (1) that can be paid at any time without significant expense or delay and
without prejudice to the rights and remedies of any Lender or (2) that have been
paid by any of the International Loan Parties) are required to be paid for the
validity and enforceability thereof.  It is not necessary in order for any
International Secured Party to enforce any rights or remedies under the
International Loan Documents or solely by reason of the execution, delivery and
performance by the International Loan Parties, of the International Loan
Documents, that any Lender be licensed or qualified with any Governmental
Authority of any Specified Jurisdiction (other than any jurisdictions within the
United States) or be entitled to carry on business in any such jurisdiction.

 

68

--------------------------------------------------------------------------------


 

(c)                                  Matters Relating to Collateral. This
Agreement and the other International Loan Documents, when executed and
delivered and, upon the making of the initial Loans, will create and grant to
the International Collateral Agent a valid (x) first lien security interest for
the benefit of the First Lien International Secured Parties and (y) second lien
security interest for the benefit of the Second Lien International Secured
Parties in the International Collateral and upon (including subsequent to the
Execution Date) (i) the filing of the appropriate financing statements or the
taking of other required actions relating to the perfection of Liens and (ii) to
the extent required pursuant to the International Security Documents, the
delivery of the all certificates (if any) representing all Equity Interests
being pledged pursuant thereto with appropriate stock powers and other
endorsements in blank to the International Collateral Agent, and the
International Collateral Agent taking possession or control of such
certificates, such Liens in the International Collateral shall be perfected with
the priority required by the International Security Documents, free and clear of
all Liens except as set forth in the International Security Documents.

 

Section 4.3                                    Group Ownership.  Set forth on
Schedule 4.3 is a complete and accurate Corporate Chart showing, as of the
Execution Date, for each of the Parent and its Subsidiaries, (a) the full legal
name of such Person, (b) the jurisdiction of organization and any organizational
number and tax identification number of such Person, (c) the location of such
Person’s chief executive office (or, if applicable, sole place of business) and
(d) the name of the holders of each Equity Interest of such Person and the
ownership percentage thereof.  Set forth on Annex V is a complete and accurate
list of all Material Subsidiaries as of the Execution Date and the percentage of
Consolidated Total Assets and Consolidated gross revenues represented by each
such Material Subsidiary as of the date hereof.

 

Section 4.4                                    Financial Condition.

 

(a)                                 Each of (i) the audited Consolidated balance
sheets of the Parent and its Subsidiaries as at December 31, 2013 and the
related Consolidated statements of operations stockholders’ equity and cash
flows of the Parent and its Subsidiaries for the Fiscal Year then ended,
certified by an independent registered public accounting firm reasonably
acceptable to the Administrative Agent, and (ii) subject to the absence of
footnote disclosure and normal recurring year-end audit adjustments, the
unaudited Consolidated balance sheet of the Parent and its Subsidiaries as at
June 30, 2014 and the related Consolidated statements of operations and cash
flows of the Parent and its Subsidiaries for the six months then-ended, copies
of each of which have been furnished to the Administrative Agent, fairly present
in all material respects the Consolidated financial position, results of
operations and cash flow of Parent and its Subsidiaries as at the dates
indicated and for the periods indicated.

 

(b)                                 The Projections have been prepared by the
Parent in light of the past operations of the business of the Parent and its
Subsidiaries and reflect projections for the six-year period beginning on
January 1, 2014.  The Projections are based upon good faith estimates and stated
assumptions believed to be reasonable and fair as of the date made in light of
conditions and facts then known and, as of such date, reflect reasonable
estimates of the future Consolidated financial performance of the Parent and its
Subsidiaries and the other information projected therein for the periods set
forth therein, it being understood that (i) the Projections are not to be viewed
as facts, are subject to significant uncertainties and contingencies that actual

 

69

--------------------------------------------------------------------------------


 

results during the period or periods covered by any such projections may differ
from the projected results and that such Projections are not a guarantee of
financial performance and (ii) no representation is made with respect to
information of a general economic or industry-specific nature.

 

(c)                                  Except as set forth in the financial
statements referred to in clause (a) above (as may be modified by the Parent’s
Form 10-Q filed on August 6, 2014 with the United States Securities and Exchange
Commission), as of the date hereof there are no material liabilities of the
Parent or any of its Subsidiaries of any kind, whether accrued, contingent,
absolute, determined, determinable or otherwise.

 

Section 4.5                                    Material Adverse Effect.  Since
December 31, 2013, there have been no events, circumstances, developments or
other changes in facts that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

Section 4.6                                    Solvency.  The International Loan
Parties, individually and on a Consolidated basis, are Solvent after giving
effect to (a) the execution, delivery and performance by each International Loan
Party of the International Loan Documents to which it is a party, the borrowing
of Loans hereunder, the use of the proceeds hereof in accordance with the terms
hereof, and the issuance of Letters of Credit hereunder; and (b) the payment of
the Transaction Costs.

 

Section 4.7                                    Litigation.  Except as disclosed
in Schedule 4.7, there are no pending (or, to the knowledge of any International
Loan Party, threatened) actions, investigations, suits, arbitrations,
proceedings, audits, claims, demands, orders or disputes by or against any
International Loan Party by or before any Governmental Authority that could
(a) reasonably be expected to have a Material Adverse Effect or (b) expressly
call into question the legality, validity, binding effect or enforceability
against any International Loan Party of any International Loan Document or of
any of the transactions contemplated thereby.

 

Section 4.8                                    Taxes.  Except as set forth on
Schedule 4.8A, all federal and other Tax returns, reports and statements
(collectively, the “Tax Returns”) required to be filed by any Tax Affiliate have
been filed with the appropriate Governmental Authorities in all jurisdictions in
which such Tax Returns are required to be filed, all such Tax Returns are true,
correct and complete in all material respects, and Taxes, charges and other
impositions reflected therein or otherwise due and payable have been paid prior
to the date on which any Liability may be added thereto for non-payment thereof,
to the extent that the breach of the foregoing or failure to do so could
reasonably be expected to have a Material Adverse Effect, except in the case of
non-payment, for those contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves are maintained on the books
of the appropriate Tax Affiliate.  No Tax Return is under audit or examination
by any Governmental Authority and no notice of such an audit or examination or
any assertion of any claim for a material amount of Taxes has been given or made
by any Governmental Authority.  Proper and accurate amounts have been withheld
by each Tax Affiliate from their respective employees for all periods in
compliance with the Tax, social security and unemployment withholding provisions
of applicable Requirements of Law and such withholdings have been timely paid to
the respective Governmental Authorities, except where any inaccuracy, failure to
withhold or failure to make

 

70

--------------------------------------------------------------------------------


 

timely payment could not reasonably be expected to result in a Material Adverse
Effect.  Schedule 4.8B sets forth a detailed breakdown of Cash Netting of the
Parent and its Subsidiaries, as well as the cash balance of the Parent and its
Subsidiaries by country, any tax withholding associated with repatriation of
foreign cash, and a reconciliation of Cash Netting of the Parent and its
Subsidiaries to its total cash pursuant to Section 6.1(d).

 

Section 4.9                                    Margin Regulations.  No
International Loan Party is engaged in the business of extending credit for the
purpose of, and no proceeds of any Loan or other extensions of credit hereunder
will be used for the purpose of, buying or carrying margin stock (within the
meaning of Regulation U of the Federal Reserve Board) or extending credit to
others for the purpose of purchasing or carrying any such margin stock, in each
case in contravention of Regulation T, U or X of the Federal Reserve Board.

 

Section 4.10                             No Defaults.  No International Loan
Party (and, to the knowledge of such International Loan Party, no other party
thereto) is in default under or with respect to any Contractual Obligation of
such International Loan Party, except for any such default that could not be
reasonably expected to have a Material Adverse Effect.

 

Section 4.11                             Investment Company Act.  No
International Loan Party is an “investment company” or a company “controlled” by
an “investment company”, as such terms are defined in the Investment Company Act
of 1940.

 

Section 4.12                             Labor Matters.  There are no strikes,
work stoppages, slowdowns or lockouts existing, pending (or, to the knowledge of
such International Loan Party, threatened) against or involving any
International Loan Party, except, for those that, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect. 
There is (a) no collective bargaining or similar agreement with any union, labor
organization, works council or similar representative covering any employee of
any International Loan Party, (b) no petition for certification or election of
any such representative is existing or pending with respect to any employee of
any International Loan Party and (c) no such representative has sought
certification or recognition with respect to any employee of any International
Loan Party.

 

Section 4.13                             Benefit Plans.

 

(a)                                 ERISA.  With respect to the International
Loan Parties, there are no Title IV Plans or Multiemployer Plans.  Each Benefit
Plan, and each trust thereunder, intended to qualify for tax exempt status under
Section 401 or 501 of the Code or other Requirements of Law has received a
favorable determination letter from the IRS or a timely application has been
filed with respect thereto.  Except for those that, either individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect, (i) each Benefit Plan is in compliance with applicable provisions of
ERISA, the Code and other Requirements of Law, (ii) there are no existing or
pending (or to the knowledge of any International Loan Party, threatened) claims
(other than routine claims for benefits in the normal course), sanctions,
actions, lawsuits or other proceedings or investigation involving any Benefit
Plan to which any International Loan Party contributes or otherwise has or could
have any Liability and (iii) no ERISA Event is reasonably expected to occur.  No
ERISA Event has occurred in connection with which Liabilities remain
outstanding, either individually or in the aggregate, that could reasonably be
expected to result in

 

71

--------------------------------------------------------------------------------


 

Liability to any International Loan Party.  No ERISA Affiliate would have any
Withdrawal Liability on the date this representation is made that could
reasonably be expected to result in a Material Adverse Effect.

 

(b)                                 Foreign Plans.  With respect to the
International Loan Parties, each applicable Foreign Plan has been maintained in
compliance with its terms and with the requirements of any and all applicable
Requirements of Law and has been maintained in good standing with applicable
Governmental Authorities, except where failure so to comply could not reasonably
be expected to have a Material Adverse Effect.  All premiums, contributions and
any other amounts required by applicable Foreign Plan documents or applicable
Requirements of Law to be paid or accrued by any International Loan Party have
been paid or accrued as required, except where failure so to pay or accrue could
not reasonably be expected to have a Material Adverse Effect.

 

Section 4.14                             Environmental Matters.  Except as set
forth on Schedule 4.14, no International Loan Party (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability, in each of clauses (i) through (iv) except with respect
to any matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect,.

 

Section 4.15                             Intellectual Property.  Except, in each
case, as set forth on Schedule 4.15, each International Loan Party owns, or
possesses the right to use, all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights that are reasonably necessary for the operation of its
respective businesses, without conflict with the rights of any other Person,
except where any such infringement could not reasonably be expected to have a
Material Adverse Effect. No slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by the International Loan Parties infringes upon
any rights held by any other Person, except where any such infringement could
not reasonably be expected to have a Material Adverse Effect. No claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of such International Loan Party, threatened, which, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

 

Section 4.16                             Title; Property.

 

(a)                                 Each International Loan Party has good and
marketable title to (or valid and effective title insurance policies covering
same), or valid leasehold or subleasehold interests (or applicable local
equivalents) in, or other right to use, all its material Property free and clear
of all Liens, except for minor defects in title that, in the aggregate, are not
substantial in amount and do not materially detract from the value of the
property subject thereto or interfere with its ability to conduct its business
as currently conducted or to utilize such Properties for their intended purposes
and except to the extent provided in the International Security Documents;
provided that such International Loan Party’s title in any International
Collateral shall be free and clear of all Liens except as set forth in the
International Security Documents.

 

72

--------------------------------------------------------------------------------


 

(b)                                 [Reserved].

 

(c)                                  Each International Loan Party owns each of
the Receivables purported to be owned by it, free and clear of all Liens
(except, in the case of any Receivables purported to constitute International
Collateral, for such Liens so specified in the International Security Documents,
and, in any other case, for Permitted Liens) and holds such title and all of
such Property in its own name and not in the name of any nominee or other
Person.

 

(d)                                 Set forth on Schedule 4.16D are, as of the
Execution Date, a complete and accurate list of (i) all real property owned in
fee simple by any International Loan Party or in which any International Loan
Party owns a leasehold interest setting forth, for each such real property, the
current street address (including, where applicable, county, state and other
relevant jurisdictions), the record owner thereof and, where applicable, each
lessee and sublessee thereof, (ii) any lease, sublease, license or sublicense of
such real property by any International Loan Party and (iii) for each such real
property that the International Collateral Agent or the Administrative Agent has
requested be subject to a mortgage or that is otherwise material to the business
of any International Loan Party, each Contractual Obligation by any
International Loan Party, whether contingent or otherwise, to sell such real
property.

 

Section 4.17                             Full Disclosure.  All written
information (other than information of a general economic or general industry
nature) contained in any International Loan Document or in any other document,
certificate or written statement when furnished to any Agent, the Lead Arranger,
the L/C Issuers or Lenders by or on behalf of any International Loan Party for
use in connection with any International Loan Document (including the
information contained in any Disclosure Document) or the transactions
contemplated therein, when taken as a whole and when furnished, does not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained herein or therein, in light of the
circumstances when made, not misleading; provided, however, that any
projections, forecasts, budgets, forward-looking information, information of a
general economic or industry-specific nature and pro forma financial information
contained in such materials are based upon good faith estimates and assumptions
believed by such International Loan Party to be reasonable at the time made
(including with respect to estimates and assumptions made by the Borrower with
respect to its international operations), it being recognized that such
projections, forecasts, budgets, forward-looking information, information of a
general economic or industry-specific nature and pro forma financial information
as to future events are not to be viewed as facts, are subject to significant
uncertainties and contingencies and are not a guarantee of financial performance
and actual results may differ from financial projections and such differences
may be material.

 

Section 4.18                             OFAC; Anti-Money Laundering; Corrupt
Practices.

 

(a)                                 None of the International Loan Parties, none
of their Subsidiaries, none of the respective officers, directors, brokers or
agents of it or any their Subsidiaries or the Permitted Management Shareholders,
and, to their knowledge after reasonable due diligence, none of their respective
Affiliates and none of the respective officers, directors, brokers or agents of
any of their Affiliates (i) has violated or is in violation of Anti-Terrorism
Laws, Sanctions or Anti-Money Laundering Laws or (ii) has been convicted of, has
been charged with, or is under

 

73

--------------------------------------------------------------------------------


 

investigation by, a Governmental Authority for violations of Anti-Terrorism
Laws, Sanctions or Anti-Money Laundering Laws.

 

(b)                                 The funds used by any International Loan
Party to make payments under the International Loan Documents, will, to the
knowledge of such International Loan Party after reasonable due diligence, not
be derived from activities that violate Anti-Terrorism Laws, Sanctions or
Anti-Money Laundering Laws.  None of the borrowing of the Loans by the Borrower
or its use of the proceeds thereof will violate any Anti-Terrorism Laws,
Sanctions or Anti-Money Laundering Laws.

 

(c)                                  None of the International Loan Parties,
none of their Subsidiaries, none of the respective officers, directors, brokers
or agents of it or any their Subsidiaries or the Permitted Management
Shareholders, and, to their knowledge after reasonable due diligence, none of
their respective Affiliates and none of the respective officers, directors,
brokers or agents of any of their Affiliates acting or benefiting in any
capacity in connection with the Loans is subject to special measures because of
money laundering concerns under Section 311 of the PATRIOT Act and its
implementing regulations.

 

(d)                                 None of the International Loan Parties, none
of their Subsidiaries, none of the respective officers, directors, brokers or
agents of it or any their Subsidiaries or the Permitted Management Shareholders,
and, to their knowledge after reasonable due diligence, none of their respective
Affiliates and none of the respective officers, directors, brokers or agents of
any of their Affiliates acting or benefiting in any capacity in connection with
the Loans (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Sanctioned
Person (it being understood that Hill International (Syria) LLC maintains no
office in Syria and conducts no business operations in Syria, as further
described in clause (g)), (ii) deals in, or otherwise engages in any transaction
related to, any Property or interests in Property blocked pursuant to any
Anti-Terrorism Law or Sanction (other than any of the foregoing as aforesaid in
respect of Hill International (Syria) LLC) or (iii) engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any Anti-Terrorism Law or Sanction.

 

(e)                                  None of the International Loan Parties,
none of their Subsidiaries, none of the respective officers, directors, brokers
or agents of it or any their Subsidiaries or the Permitted Management
Shareholders, and, to their knowledge after reasonable due diligence, none of
their respective Affiliates and none of the respective officers, directors,
brokers or agents of any of their Affiliates acting or benefiting in any
capacity in connection with the Loans, has taken or will take any action in
furtherance of an offer, payment, promise to pay, or authorization or approval
of the payment or giving of money, Property, gifts or anything else of value,
directly or indirectly, to any “government official” (including any officer or
employee of a government or government-owned or controlled entity or of a public
international organization, or any person acting in an official capacity for or
on behalf of any of the foregoing, or any political party or party official or
candidate for political office) to influence official action or secure an
improper advantage; and each of it, its Subsidiaries and its Affiliates have
conducted their respective businesses in compliance with Anti-Corruption Laws
and have instituted and maintain and will continue to maintain policies and
procedures designed to promote and achieve compliance with such Anti-Corruption
Law and with the representation and warranty contained herein.

 

74

--------------------------------------------------------------------------------


 

(f)                                   None of the International Loan Parties,
none of their Subsidiaries, none of the respective officers, directors, brokers
or agents of it or any their Subsidiaries or the Permitted Management
Shareholders, and, to their knowledge after reasonable due diligence, none of
their respective Affiliates and none of the respective officers, directors,
brokers or agents of any of their Affiliates acting or benefiting in any
capacity in connection with the Loans, is a Sanctioned Person (other than as set
forth in clause (g) in respect of Hill International (Syria) LLC).

 

(g)                                  (i) Hill International (Syria) LLC has
taken all such actions and executed all such documents and instruments that are
commercially reasonable to cause it to wind up or dissolve itself under all
applicable Requirements of Law; (ii) Hill International (Syria) LLC has
discontinued all of its operations; and (iii) Schedule 4.18 is a complete and
correct description of all business conducted by any of the Parent and its
Subsidiaries in Syria, all offices of any of the Parent and its Subsidiaries in
Syria, and each Subsidiary of the Parent that is organized in Syria.

 

Section 4.19                             Use of Proceeds.  The Borrower will use
the proceeds of the Loans only for the purposes set forth in Section 7.9.

 

Section 4.20                             Indebtedness; Liens.

 

(a)                                 Schedule 8.1 sets forth (i) all Indebtedness
owing by the Parent or any of its Subsidiaries to the Parent or any of its
Subsidiaries existing as of August 31, 2014 and (ii) all other Indebtedness of
the Parent and its Subsidiaries as of the date immediately preceding the
Execution Date; in each case showing the aggregate amount thereof and the name
of the respective debtors and the Parent (or Subsidiary) which directly or
indirectly has outstanding a contingent obligation in respect of such
Indebtedness.

 

(b)                                 Schedule 8.2 is a complete and correct list
of each Lien covering any Property of any of the Parent or any of its
Subsidiaries that are U.S. Loan Parties or “International Loan Parties” as
defined in the International Credit Agreement, as of the Execution Date, and the
aggregate Indebtedness secured (or that may be secured) by each such Lien and
the Property covered by each such Lien is correctly described in Schedule 8.2.

 

Section 4.21                             Immunity.  Each International Loan
Party is subject to civil and commercial law of the Specified Jurisdictions with
respect to its International Secured Obligations under this Agreement and each
other International Loan Document to which it is a party.  The execution,
delivery and performance by the International Loan Parties of the International
Loan Documents to which it is a party constitutes private and commercial acts
rather than public or governmental acts under the laws of each Specified
Jurisdiction.  No International Loan Parties or any of its respective Property
is entitled to any right of immunity in any Specified Jurisdiction from suit,
court jurisdiction, judgment, attachment (whether before or after judgment),
set-off or execution of a judgment or from any other legal process or remedy
relating to its respective International Secured Obligations under this
Agreement or any other International Loan Document to which it is a party.

 

Section 4.22                             Availability and Transfer of Foreign
Currency.  Each International Loan Party has obtained all foreign exchange
control approvals or other authorizations in each Specified Jurisdiction as are
required to assure the availability of Dollars or Euros, as applicable,

 

75

--------------------------------------------------------------------------------


 

to the extent necessary to enable each International Loan Party to perform all
of its obligations under each Loan Document to which it is a party in accordance
with the terms thereof.  There are no restrictions or requirements (exclusive of
currency devaluations) currently in effect in any Specified Jurisdiction that
limit the availability or transfer of foreign exchange in a manner that would
adversely affect the performance by the International Loan Parties of their
respective obligations under this Agreement or any other International Loan
Document, except in respect payments on Receivables eligible to be included in
the computation of the International Revolving Borrowing Base pursuant to
Section 2.3(a)(i) in an aggregate amount not exceeding €1,200,000 or pursuant to
Section 2.3(a)(ii) in an aggregate amount not exceeding €10,000,000.

 

Section 4.23                             Center of Main Interests and
Establishments.  For the purposes of The Council of the European Union
Regulation No. 1346/2000 on Insolvency Proceedings (for purposes of this
Section 4.23, the “Regulation”), the center of main interest for any
International Loan Party incorporated in the European Union (as that term is
used in Article 3(1) of the Regulation) is situated in such entity’s
jurisdiction of incorporation and such entity has no “establishment” (as that
term is used in Article 2(h) of the Regulations) in any other jurisdiction.

 

Notwithstanding anything contained herein to the contrary, for purposes of this
Article 4, all reference to Subsidiaries and International Loan Parties shall
exclude any and all Immaterial Subsidiaries other than to the extent a
particular provision refers to such Persons on a Consolidated basis or on a
“taken as a whole” basis.

 

ARTICLE 5
 FINANCIAL COVENANTS

 

Each of the Parent and the Borrower jointly and severally covenants and agrees
that, on and after the Execution Date and so long as any Commitment or the Loans
are outstanding and until the International Secured Obligations are paid in full
(other than contingent indemnification claims and other than L/C Obligations and
any related obligations hereunder or under any of the other International Loan
Documents in respect in any Letters of Credit outstanding after the Scheduled
Maturity Date, provided that the Borrower is in compliance with the provisions
of Section 2.4(k) relating thereto):

 

Section 5.1                                    Maximum Consolidated Net Leverage
Ratio.  The Parent and its Subsidiaries shall not have, commencing with the
Fiscal Quarter ended March 31, 2017, a Consolidated Net Leverage Ratio greater
than 3.00 to 1.00 for any Fiscal Quarter ending on or subsequent to March 31,
2017 for the Test Period then-ended.

 

ARTICLE 6
 REPORTING COVENANTS

 

Each of the Parent and the Borrower jointly and severally covenants and agrees
that, on and after the Execution Date and so long as any Commitment or the Loans
are outstanding and until the International Secured Obligations are paid in full
(other than contingent indemnification claims and other than L/C Obligations and
any related obligations hereunder or under any of the other International Loan
Documents in respect in any Letters of Credit outstanding after the

 

76

--------------------------------------------------------------------------------


 

Scheduled Maturity Date provided that the Borrower is in compliance with the
provisions of Section 2.4(k) relating thereto):

 

Section 6.1                                    Financial Statements.  The Parent
shall deliver to the Administrative Agent each of the following:

 

(a)                                 Monthly Reports.  As soon as available, and
in any event within 30 days after the end of each of the first two fiscal months
of each Fiscal Quarter, the Consolidated unaudited balance sheet of the Parent
and its Subsidiaries as of the close of such month and related Consolidated
statement of operations for such fiscal month and that portion of the Fiscal
Year ending as of the close of such fiscal month, setting forth in comparative
form the figures for the corresponding period in the prior Fiscal Year (the
“Monthly Report”), in each case certified by a Responsible Officer of the Parent
as fairly presenting in all material respects the Consolidated financial
position and results of operations of the Parent and its Subsidiaries as at the
dates indicated and for the periods indicated in accordance with the Accounting
Principles (subject to the absence of footnote disclosure and normal year-end
audit adjustments).

 

(b)                                 Quarterly Reports.  As soon as available,
and in any event within 45 days after the end of each Fiscal Quarter (other than
the last Fiscal Quarter) of each Fiscal Year, the Consolidated unaudited balance
sheet of the Parent and its Subsidiaries as of the close of such Fiscal Quarter
and related Consolidated statements of operations and cash flow for such Fiscal
Quarter and that portion of the Fiscal Year ending as of the close of such
Fiscal Quarter, setting forth in comparative form the figures for the
corresponding period in the prior Fiscal Year (the “Quarterly Report”), in each
case certified by a Responsible Officer of the Parent as fairly presenting in
all material respects the Consolidated financial position, results of operations
and cash flow of the Parent and its Subsidiaries as at the dates indicated and
for the periods indicated in accordance with the Accounting Principles (subject
to the absence of footnote disclosure and normal year-end audit adjustments).

 

(c)                                  Annual Reports.  As soon as available, and
in any event within 90 days after the end of each Fiscal Year, the Consolidated
balance sheet of the Parent and its Subsidiaries as of the end of such year and
related Consolidated statements of operations, stockholders’ equity and cash
flow for such Fiscal Year, each prepared in accordance with the Accounting
Principles, together with a certification by an independent registered
accounting firm reasonably acceptable to the Administrative Agent that (i) such
Consolidated financial statements fairly present in all material respects the
Consolidated financial position, results of operations and cash flow of the
Parent and its Subsidiaries as at the dates indicated and for the periods
indicated therein in accordance with the Accounting Principles without
qualification as to the scope of the audit or as to going concern and without
any other similar qualification and (ii) in the course of the regular audit of
the businesses of the Parent and its Subsidiaries, which audit was conducted in
accordance with the standards of the United States’ Public Company Accounting
Oversight Board, such accounting firm have obtained no knowledge that a Default
in respect of Section 5.1 is continuing or, if in the opinion of such accounting
firm such a Default is continuing, a statement as to the nature thereof.

 

(d)                                 Compliance Certificate.  Together with each
delivery of any financial statement pursuant to clause (b) or (c) above (with
the exception of the Quarterly Report for the

 

77

--------------------------------------------------------------------------------


 

last quarter of the Fiscal Year), a Compliance Certificate duly executed on
behalf of the Parent by a Responsible Officer of the Parent that, among other
things, (i) demonstrates the calculations used in determining Excess Cash Flow
if such Compliance Certificate is delivered with the financial statements
pursuant to clause (b) or (c) above, (ii) demonstrates compliance with
Section 5.1 as at the last day of the relevant Test Period and specifically any
adjustments made pursuant to Section 1.8 in the determination thereof,
(iii) states that no Default is continuing as of the date of delivery of such
Compliance Certificate or, if a Default is continuing, states the nature thereof
and the action that the Parent proposes to take with respect thereto,
(iv) attaches an updated Schedule 4.8B, current as of the date of delivery of
such Compliance Certificate, (v) attaches an updated Accounts Report, current as
of the last day of the Fiscal Quarter for which of such Compliance Certificate
has been delivered, and (vi) sets forth the calculation of the International
Revolving Borrowing Base as of last day of the Fiscal Quarter for which such
Compliance Certificate has been delivered, in accordance with the definition of
“International Revolving Borrowing Base” in Section 2.3 and that demonstrates
compliance with the International Revolving Borrowing Base eligibility for the
immediately preceding Fiscal Quarter.

 

(e)                                  Corporate Chart and Other International
Collateral Updates.  As part of the Compliance Certificate delivered pursuant to
clause (d) above, each in form and substance reasonably satisfactory to the
Administrative Agent, a certificate by a Responsible Officer of the Parent (on
behalf of the Parent) that (i) the Corporate Chart attached thereto (or the last
Corporate Chart delivered pursuant to this clause (e)) is correct and complete
as of the date of such Compliance Certificate, (ii) a list identifying in
reasonable detail (which shall in any event be consistent with the applicable
information provided in schedules to the International Loan Documents for
similar matters) all Equity Interests in, deposit accounts of, securities
accounts of, commodities accounts of, or Receivables of any of the Parent or its
Subsidiaries created or acquired during the period that is subject of such
Compliance Certificate (it being understood that in respect of the Receivables
of the Parent and its Subsidiaries, the Parent may provide an updated Accounts
Detail Report), and (iii) complete and correct copies of all documents modifying
any term of any Constituent Document of the Parent or any of its Subsidiaries or
joint venture on or prior to the date of delivery of such Compliance Certificate
have been delivered to the Administrative Agent or are attached to such
certificate.

 

(f)                                   Perfection Progress Report.  Once per
calendar month, and in any event no later than the 15th day of each month (or if
such day is not a Business Day, the immediately preceding Business Day), the
Parent shall deliver a reasonably detailed report describing its progress in
perfecting sufficient Receivables pledged in favor of the International
Collateral Agent for the benefit of the International Secured Parties to permit
the Commitments to be fully utilized in accordance with Section 2.3(a).

 

(g)                                  Permitted Countries Report.  As soon as
available, and in any event within 30 days after the end of each Fiscal Quarter
of each Fiscal Year,  a certificate of a Responsible Officer of the Parent (on
behalf of the Parent) setting forth in reasonable detail the Receivables of the
Parent or any of its Subsidiaries payable from Persons located in the countries
set forth in Schedule 6.1(g), together with an updated Schedule 6.1(g) or a
certification that the last Schedule 6.1(g) delivered pursuant to this
clause (g) is correct and complete as of the date of such certificate (it being
understood that Parent may update such schedule from time to time in form
reasonably acceptable to the Administrative Agent).

 

78

--------------------------------------------------------------------------------


 

(h)                                 Annual Budget.  Within 60 days after the end
of each Fiscal Year, an annual budget of the Parent and its Subsidiaries in
reasonable detail and form and substance reasonably acceptable to the
Administrative Agent for the current Fiscal Year.

 

Section 6.2                                    Other Events.  The Parent shall
give the Administrative Agent notice of each of the following promptly (and in
any event within five Business Days) after any Responsible Officer of Parent or
any of its Subsidiaries has knowledge of it:  (a)(i) any Default and (ii) any
event that, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, specifying, in each case, the nature
and anticipated effect thereof and any action proposed to be taken in connection
therewith, (b) any Excess Date, and (c) the commencement of, or any material
development (in the reasonable judgment of the Borrower) in, any action,
investigation, suit, arbitration, proceeding, audit, claim, demand, order or
dispute with, by or before any Governmental Authority affecting the Parent or
any of its Subsidiaries or any Property of the Parent or any of its Subsidiaries
that (i) seeks injunctive or similar relief, (ii) in the reasonable judgment of
the Parent, exposes it or any of its Subsidiaries to liability in an aggregate
amount in excess of $500,000 or (iii) either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

 

Section 6.3                                    ERISA Matters.  The Parent shall
give the Administrative Agent (a) on or prior to any filing by any International
Loan Party of any notice of intent to terminate any Title IV Plan, or promptly
(and in any event within 10 days) upon becoming aware of any such filing by an
ERISA Affiliate, a copy of such notice, (b) promptly, and in any event within
ten days, after any Responsible Officer of any International Loan Party knows
that a request for a minimum funding waiver under Section 412 of the Code has
been filed with respect to any Title IV Plan or Multiemployer Plan, a notice
describing such waiver request and any action that any ERISA Affiliate has taken
or proposes to take with respect thereto, together with a copy of any notice
filed with the PBGC or the IRS pertaining thereto and (c) promptly, and in any
event within 15 days after any Responsible Officer of any International Loan
Party knows or should have known that any ERISA Event has occurred, a
certificate of the chief financial officer of the Parent (on behalf of the
Parent) describing such ERISA Event and the action, if any, proposed to be taken
with respect to such ERISA Event and a copy of any notice filed with the PBGC or
the IRS pertaining to such ERISA Event and any notices received by the relevant
International Loan Party from the PBGC or any other Governmental Authority with
respect thereto.

 

Section 6.4                                    Environmental Matters.  The
Parent shall provide to the Administrative Agent notice of each of the following
promptly (and in any event within five Business Days) after any Responsible
Officer of the Parent obtains knowledge thereof (and, upon reasonable request of
the Administrative Agent, documents and information in connection therewith):
(i) that any International Loan Party is or may be liable to any Person as a
result of a Release or threatened Release that, either individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect;
(ii) the receipt by any International Loan Party of any notice of violation of
or potential liability under, or knowledge by such International Loan Party that
there exists a condition that would reasonably be expected to result in a
violation of or liability under, any Environmental Law, except for violations
and liabilities the consequence of which, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect; and (iii) the commencement of any judicial or administrative proceeding
or investigation alleging a violation of or liability under any Environmental
Law, that, either

 

79

--------------------------------------------------------------------------------


 

individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect.

 

Section 6.5                                    Other Information.  The Parent
shall provide the Administrative Agent with such other documents and information
with respect to the business, Property, condition (financial or otherwise),
legal, financial or corporate or similar affairs or operations of the Parent or
any of its Subsidiaries as the Administrative Agent or such Lender through the
Administrative Agent may from time to time reasonably request.

 

ARTICLE 7
 AFFIRMATIVE COVENANTS

 

Each of the Parent and the Borrower jointly and severally covenants and agrees
that, on and after the Execution Date and so long as any Commitment or the Loans
are outstanding and until the International Secured Obligations are paid in full
(other than contingent indemnification claims and other than L/C Obligations and
any related obligations hereunder or under any of the other International Loan
Documents in respect in any Letters of Credit outstanding after the Scheduled
Maturity Date provided that the Borrower is in compliance with the provisions of
Section 2.4(k) relating thereto):

 

Section 7.1                                    Maintenance of Corporate
Existence.  The Parent will, and will cause each other International Loan Party
to, at all times preserve and keep in full force and effect (a) its legal
existence in the jurisdiction of incorporation, organization or formation, and
(b) all material rights, qualifications, licenses, permits, Governmental
Authorizations, intellectual property rights and franchises necessary to conduct
its business, except in the consummation of a transaction expressly permitted by
Section 8.4 or 8.7; provided, however, that in the case of the preceding
clause (b), no Person shall be required to preserve and keep in full force and
effect any such rights, qualifications, licenses, permits, Governmental
Authorizations, intellectual property rights or franchises, unless the lack of
preservation and the failure to keep in full force and effect thereof,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.

 

Section 7.2                                    Compliance with Laws, Etc.  The
Parent will, and will cause each of its Subsidiaries to, comply with all
applicable Requirements of Law and permits, except (unless such failure relates
to any Anti-Terrorism Laws, Anti-Money Laundering Laws, Anti-Corruption Laws or
Sanctions, in which case it shall be in compliance in all respects) for such
failures to comply that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.

 

Section 7.3                                    Payment of Obligations.  The
Parent will, and will cause each of its Subsidiaries to, pay all material Taxes,
assessments, levies and other governmental charges imposed upon it or any of its
Properties or in respect of any of its income, businesses or franchises before
any penalty or fine accrues thereon, and all other material claims, liabilities
and obligations (including claims for labor, services, materials and supplies)
for sums that have become due and payable and that by law have or may become a
Lien upon any of its Properties, except where the failure to pay (on a timely
basis or otherwise) any of the foregoing could not reasonably be expected to
have a Material Adverse Effect, prior to the time when any penalty or

 

80

--------------------------------------------------------------------------------


 

fine shall be incurred with respect thereto; provided that no such Tax,
assessment, levy, charge, claim, liability or obligation need be paid if it is
being contested in good faith by appropriate proceedings promptly instituted and
diligently conducted, so long as (i) adequate reserves or other appropriate
provision, if any, as shall be required in conformity with the Accounting
Principles shall have been made therefor and (ii) in the case of a Tax,
assessment, charge, claim, liability or obligation that has or may become a Lien
against any of the International Collateral, such Proceedings conclusively
operate to stay the sale of any portion of the International Collateral to
satisfy such charge or claim.

 

Section 7.4                                    Maintenance of Property.   The
Parent will, and will cause each of its Subsidiaries to,  maintain and preserve
in good working order and condition, ordinary wear and tear, and casualty and
condemnation excepted, all of its material Property necessary in the conduct of
its business, in each case except as permitted by Section 8.4 or 8.7, and in all
cases except where the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.

 

Section 7.5                                    Maintenance of Insurance.  The
Parent will, and will cause each of its Subsidiaries to, maintain or cause to be
maintained, with financially sound and reputable insurers, such insurance with
respect to the Properties and businesses of the Parent or any of its
Subsidiaries as may customarily be carried or maintained under similar
circumstances by corporations of established reputation engaged in similar
businesses or owning similar properties in the same general area and in any
event all insurance required by any of the International Security Documents, in
each case in such amounts (giving effect to self-insurance), with such
deductibles, covering such risks and otherwise on such terms and conditions as
shall be customary for corporations similarly situated in the industry in the
same general area.

 

Section 7.6                                    Keeping of Books.  The Parent
will, and will cause each of its Subsidiaries to, keep proper books of record
and account, in which full, true and correct entries, in all material respects,
shall be made in accordance with the Accounting Principles and all other
applicable Requirements of Law of all financial transactions and the assets and
business of the Parent or any of its Subsidiaries, including establishing a
system reasonably satisfactory to the Lenders that identifies each Receivable by
Client and accurately associates each payment in respect of any Receivable with
the respective invoice related thereto.

 

Section 7.7                                    Access to Books and Property;
Lender Meetings.  The Parent will, and will cause each of its Subsidiaries to,
permit the Administrative Agent and the International Collateral Agent, no more
than two times per calendar year in the aggregate between such Agents (unless a
Default shall have occurred and is continuing, in which case, as often as
requested and at the expense of the Parent), at any reasonable time during
normal business hours and with reasonable advance notice (except that, during
the continuance of a Default, no such notice shall be required) to (a) visit and
inspect the Property of the Parent or any of its Subsidiaries and examine and
make copies of and abstracts from, the corporate (and similar), financial,
operating and other books and records of the Parent or any of its Subsidiaries,
(b) discuss the affairs, finances and accounts of the Parent or any of its
Subsidiaries with any officer or director of the Parent or any of its
Subsidiaries, and (c) hold a meeting (at a mutually agreeable location and time
or, at the option of Administrative Agent, by conference call) with Lenders, the
Parent or any of its Subsidiaries regarding the items in the foregoing
clause (b).

 

81

--------------------------------------------------------------------------------


 

Section 7.8                                    Environmental Compliance.  The
Parent will, and will cause each of its Subsidiaries to, comply with, and
maintain its real Property, whether owned, leased, subleased or otherwise
operated or occupied, in compliance with, all applicable Environmental Laws
(including by implementing any Remedial Action necessary to achieve such
compliance or that is required by orders and directives of any Governmental
Authority), except for failures to comply that, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

Section 7.9                                    Use of Proceeds.  The proceeds of
the Loans made on the Closing Date shall be used by the Borrower solely to
(a) to fund any original issue discount and upfront fees payable under the Fee
Letter, and (b) for the replacement, backstopping of or cash collateralization
of any existing letters of credit of the Borrower set forth in Schedule 8.1. 
The proceeds of Loans made after the application of such proceeds as set forth
in the foregoing sentence or after the Closing Date shall be used by the
Borrower and its Subsidiaries for working capital and general corporate purposes
and for any other purpose not prohibited by the International Loan Documents. 
No International Loan Party shall use any proceeds of any Loan extended
hereunder to purchase or carry margin stock (within the meaning of Regulation U
of the Federal Reserve Board) in contravention of Regulation T, U or X of the
Federal Reserve Board.

 

Section 7.10                             Additional Guaranties.

 

(a)                                 Execution of Guaranty Documents.  If at any
time the Parent elects that a Subsidiary become an International Loan Party or a
“Grantor” under the International Guaranty and Security Agreement or any Person
becomes a Subsidiary (other than an Excluded Subsidiary or Immaterial
Subsidiary) of an International Loan Party after the Execution Date, then the
Parent will promptly (but in any event no later than 10 days after the
occurrence of such event) notify Administrative Agent of that fact and cause
such Subsidiary to execute and deliver to Administrative Agent a counterpart of
each of the International Guaranty and Security Agreement and the Intercreditor
Agreement and to comply with the following subparagraph (b).

 

(b)                                 Subsidiary Constituent Documents, Legal
Opinions, Etc.  Promptly on request and at any time from time to time, to the
extent reasonably requested by Administrative Agent, the Parent shall take all
such further actions and execute all such further documents and instruments that
are necessary or, in the reasonable opinion of Administrative Agent, desirable
to cause such relevant Subsidiary to become a Guarantor under the International
Guaranty and Security Agreement or evidence the binding nature of such
obligations, including the delivery of the following together with any
International Loan Documents delivered pursuant to this Section 7.10:
(i) certified copies of the Constituent Documents of any new Subsidiary referred
to in Section 7.10(a), together with a good standing certificate (to the extent
such concept is applicable in the relevant jurisdiction) from the Secretary of
State or similar Governmental Authority of the jurisdiction of its
incorporation, organization or formation and, to the extent generally available,
a certificate or other evidence of good standing as to payment of any applicable
franchise or similar Taxes from the appropriate taxing authority of such
jurisdiction, each to be dated a recent date prior to their delivery to
Administrative Agent, (ii) a certificate executed by the secretary or similar
officer of such Subsidiary as to (A) the fact that the attached resolutions of
the governing body of such Subsidiary approving and authorizing the execution,

 

82

--------------------------------------------------------------------------------


 

delivery and performance of such International Loan Documents are in full force
and effect and have not been modified or amended and (B) the incumbency and
signatures of the officers of such Subsidiary executing such International Loan
Documents and (iii) a favorable opinion of counsel to such Subsidiary, in form
and substance reasonably satisfactory to Administrative Agent and its counsel,
as to (A) the due organization and good standing of such Subsidiary, (B) the due
authorization, execution and delivery by such Subsidiary of such International
Loan Documents, and (C) the enforceability of such International Loan Documents
against such Subsidiary.

 

Section 7.11                             L/C Cash Collateral Account.

 

(a)                                 Within 30 days after the Execution Date
(but, in the cases of Binnington Copeland and Associates (Pty) Ltd. and BCA
Training (Pty) Ltd., on or before March 31, 2015), the Parent will cause each
Subsequent International Loan Party to (i) execute and deliver to Administrative
Agent a counterpart of this Agreement, the International Guaranty and Security
Agreement and the Intercreditor Agreement and (ii) take each such action and
deliver each such document as may be requested pursuant to Section 7.10(b) by
the Administrative Agent from the Parent seeking to cause a Subsidiary to become
a Guarantor under the International Guaranty and Security Agreement.

 

(b)                                 The Parent will, and will cause each of the
International Loan Parties to, ensure that such International Loan Party owns
each of the Receivables purported to be owned by it, free and clear of all Liens
(except, in the case of any Receivables purported to constitute International
Collateral, for such Liens so specified in the International Security Documents,
and, in any other case, for Permitted Liens), in its own name and not in the
name of any nominee or other Person.

 

(c)                                  The Administrative Agent shall not have any
responsibility for, or bear any risk of loss of, any investment or income of any
funds in any L/C Cash Collateral Account.  From time to time after funds are
deposited in any L/C Cash Collateral Account, the Administrative Agent may apply
funds then held in such L/C Cash Collateral Account to the payment of
International Secured Obligations in accordance with Section 2.12.  Neither the
Parent nor any of its Subsidiaries and no Person claiming on behalf of or
through the Parent or any of its Subsidiaries shall have any right to demand
payment of any funds held in any L/C Cash Collateral Account at any time prior
to the termination of all Commitments and the payment in full of all
International Secured Obligations (other than contingent indemnification
obligations and obligations under any Secured Hedging Agreement, in each case,
for which no claim has been made) and the termination of all outstanding Letters
of Credit.

 

Section 7.12                             Further Assurances.

 

(a)                                 The Parent will, and will cause each of its
Subsidiaries (as applicable) to, duly execute and deliver, or cause to be duly
executed and delivered, at the cost and expense of the Parent, (1) within 10
Business Days of the Closing Date, the International Borrower Dutch First
Ranking Deed of Pledge, the International Borrower Dutch Second Ranking Deed of
Pledge, the Parent Dutch Deed of Pledge, the BVI Deed of Pledge, the English
Subsidiary Debenture (including an opinion of CMS Derks Star Busmann N.V., Dutch
counsel to the

 

83

--------------------------------------------------------------------------------


 

International Loan Parties as to such Dutch law security agreements), and
(2) within 45 days of the Closing Date, the Saudi Account Agreements.

 

(b)                                 In respect of the International Collateral
constituting the Property that is the subject of the agreements, documents and
instruments referenced in Section 7.12(a), the Parent will, and will cause each
of its Subsidiaries to, within 20 days (or 45 days in the case of any Saudi
Account Agreements) after the Closing Date, file, register, deliver or record
such documents and instruments, including financing statements, as required by
law or reasonably requested by the Administrative Agent to be entered into to
perfect the Lien in such International Collateral in accordance with the
provisions hereof and the International Security Documents, with the priority
required by the International Security Documents; provided that in respect of
any document referred to in Section 7.12(a), such 20-day (or 45-day) period
shall commence on the date such document is duly executed and delivered by each
party thereto during the 10 Business Day period referred to in such section;
provided, further, that if the Parent and its Subsidiaries shall have taken all
actions reasonably requested by the Administrative Agent to perfect the Lien in
such International Collateral but the completion of the relevant perfection
process has not yet occurred, then such 20-day (or 45-day) period shall be
automatically extended by an additional 60 days.

 

(c)                                  Except as otherwise provided in
clause (a) or clause (b) or in any International Loan Document, the Parent will,
and will cause each of its Subsidiaries to, (i) upon the request of the
Administrative Agent, duly execute and deliver, or cause to be duly executed and
delivered, at the cost and expense of the Parent, such further instruments as
may be necessary or desirable in the reasonable judgment of the Administrative
Agent to carry out the provisions and purposes of this Agreement and the other
International Loan Documents, and (ii) upon the request of the Administrative
Agent, promptly execute and deliver or cause to be executed and delivered, at
the cost and expense of the Parent, such further instruments as may be
appropriate in the reasonable judgment of the Administrative Agent, to provide
the International Collateral Agent a valid (A) first lien security interest for
the benefit of the First Lien International Secured Parties and (B) second lien
security interest for the benefit of the Second Lien International Secured
Parties in the International Collateral, and any and all documents (including
the execution, amendment or supplementation of any financing statement and
continuation statement or other statement) for filing under the provisions of
the UCC and the rules and regulations thereunder, or any other applicable
Requirement of Law, and perform or cause to be performed such other ministerial
acts which are reasonably necessary or advisable, from time to time as requested
by the Administrative Agent, in order (in respect of this clause (ii)) to grant
and maintain in favor of the International Collateral Agent for the benefit of
International Secured Parties, the Lien in the International Collateral
contemplated hereunder and under the other International Loan Documents with the
priority required by the International Security Documents.

 

(d)                                 The Borrower will cause to be delivered to
the Administrative Agent within 10 Business Days of the Closing Date a legal
opinion, addressed to the Lead Arranger, Administrative Agent, the L/C Issuers
and the Lenders, in form and substance reasonably satisfactory to the
Administrative Agent, of each of (i) Lupicinio International Law Firm, Spanish
counsel to the International Loan Parties, which shall include an opinion as to
the absence of any conflicts with, any contravention of, any default or breach
under, and any

 

84

--------------------------------------------------------------------------------


 

circumstance in connection with the execution, delivery and performance of the
International Loan Documents resulting in or permitting the termination or
acceleration of, material Contractual Obligations binding on Hill International
(Spain) S.A., (ii) William Dengler, as General Counsel to the Parent, covering
solely a similar absence of conflicts with respect to each other Material
Subsidiary of the Parent and the Borrower, (iii) Hatem Abbas Ghazzawi & Co,
Saudi Arabian counsel to the International Loan Parties (except that such
opinion may be delivered within 45 days of the Closing Date) and (iv) Milbank,
Tweed, Hadley & McCloy LLP, English counsel to the Lead Arranger.

 

Section 7.13                             Performance of Obligations.  The Parent
will, and will cause each of its Subsidiaries to, perform all of its obligations
under the terms of each mortgage, indenture, security agreement, loan agreement
and each other Contractual Obligation by which it or any of its Properties is
bound, except such non-performances as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  The Parent
will take all actions necessary to ensure that the International Secured
Obligations will rank pari passu (or superior) in priority of payment with all
of its existing and future unsecured and unsubordinated obligations of each
International Loan Party, except for obligations mandatorily preferred by
applicable Requirements of Law.

 

Section 7.14                             Other Matters.  As soon as reasonably
practicable, and in any event within 90 days of the Closing Date (or such longer
period as may be agreed by the Administrative Agent in its sole discretion), the
Parent will deliver evidence in form and substance reasonably satisfactory to
the Administrative Agent that either (a) the Parent has replaced the Borrower as
guarantor for the Marfin Bank Letter of Credit Overdraft Facility (the “Marfin
Facility”), between Marfin Bank of Romania and the Borrower, and no Subsidiary
of the Parent other than Hill International (Bucharest) Srl shall remain an
obligor under such facility; or (b) the guarantee provided by the Borrower to
such facility shall have been reduced to, or a replacement facility guaranteed
by the Borrower shall have been entered into that replaces the Marfin Facility
in its entirety, in each case in an amount not exceeding €3,750,000 and no
Subsidiary of the Parent other than Hill International (Bucharest) Srl shall be
an obligor under such facility.

 

Section 7.15                             Material Subsidiaries.  The Compliance
Certificate required in Section 6.1(d)  delivered by the Parent to the
Administrative Agent shall include a list of all Material Subsidiaries as of the
last day of the Fiscal Quarter most recently ended (and specifying the
percentage of Consolidated Total Assets and Consolidated gross revenues
represented by each such Material Subsidiary (calculated in accordance with the
definition of “Material Subsidiaries” and this Section 7.15)) so that as of the
last day of any Fiscal Quarter for the most recently ended Test Period, (a) the
revenues of all such designated Material Subsidiaries, in the aggregate with the
Parent and all other Material Subsidiaries, account for or contribute at least
80% of Consolidated gross revenues of the Parent and its Subsidiaries as of such
date and (b) such list includes each Subsidiary the assets of which were at
least 5% of the Consolidated gross revenues or at least 5% of the Consolidated
Total Assets of the Parent and its Subsidiaries as of such date. In absence of a
different designation by the Parent on any subsequent date, the designation of
Material Subsidiaries most recently made by the Parent shall continue in effect.
Notwithstanding anything herein to the contrary, no Subsidiary of the Parent
designated at any time as a Material Subsidiary may have its designation
removed, released, revoked or modified without the prior consent of all the
Lenders, other than (x) pursuant to a merger, consolidation or

 

85

--------------------------------------------------------------------------------


 

amalgamation subject to Section 8.7 or (y) any Subsidiary not required to be
included as a Material Subsidiary pursuant to the first sentence of this
Section 7.15.

 

Notwithstanding anything contained herein to the contrary, for purposes of this
Article 7, all reference to Subsidiaries and International Loan Parties shall
exclude any and all Immaterial Subsidiaries other than to the extent a
particular provision refers to such Persons on a Consolidated basis or on a
“taken as a whole” basis.

 

ARTICLE 8
 NEGATIVE COVENANTS

 

Each of the Parent and the Borrower jointly and severally covenants and agrees
that, on and after the Execution Date and so long as any Commitment or the Loans
are outstanding and until the International Secured Obligations are paid in full
(other than contingent indemnification claims and other than L/C Obligations and
any related obligations hereunder or under any of the other International Loan
Documents in respect in any Letters of Credit outstanding after the Scheduled
Maturity Date provided that the Borrower is in compliance with the provisions of
Section 2.4(k) relating thereto):

 

Section 8.1                                    Indebtedness.  The Parent will
not, and will not permit any of its Subsidiaries to, directly or indirectly,
incur or otherwise remain liable with respect to or responsible for, any
Indebtedness except for any of the following:

 

(a)                                 the International Secured Obligations;

 

(b)                                 Indebtedness set forth on Schedule 8.1,
together with any Permitted Refinancing of any Indebtedness permitted under this
Section 8.1 in reliance upon this clause (b);

 

(c)                                  Indebtedness consisting of Capitalized
Lease Obligations and purchase money Indebtedness, in each case incurred by the
Parent or any of its Subsidiaries to finance the acquisition, repair,
improvement or construction of fixed or capital assets of the Parent or such
Subsidiary; provided, however, that the aggregate outstanding principal amount
of all such Indebtedness and Permitted Refinancings thereof does not exceed
$1,500,000 at any time (each measured at the time such acquisition, repair,
improvement or construction is made);

 

(d)                                 Indebtedness in the form of intercompany
loans or advances (including any amounts referenced in Section 8.3(j)(i)) owing
to the Parent or any Subsidiary of the Parent, but only to the extent the same
constitutes an Investment permitted under Section 8.3 in respect of the lender
thereof;

 

(e)                                  the U.S. Secured Obligations; provided that
at no time shall the aggregate outstanding principal amount and aggregate
commitments under the U.S. Credit Agreement exceed $195,000,000;

 

(f)                                   Indebtedness consisting of the endorsement
of negotiable instruments in the ordinary course of business;

 

86

--------------------------------------------------------------------------------


 

(g)                                  Indebtedness expressly contemplated by
Section 7.14;

 

(h)                                 secured Indebtedness of the Foreign
Subsidiaries of the Parent in an aggregate (as to all such Subsidiaries) amount
not to exceed $5,000,000 at any time in addition to any amounts under
clause (b) of this Section 8.1;

 

(i)                                     Indebtedness (i) of any Person assumed
by the Parent or one or more of its Subsidiaries in connection with a Permitted
Acquisition, (ii) of any Person that becomes a Subsidiary of the Parent as a
result of a Permitted Acquisition or Investment permitted under Section 8.3 and
in existence on the date of such Permitted Acquisition or Investment, or
(iii) comprised of earnout obligations, deferred compensation and other similar
arrangements in connection with Permitted Acquisitions; provided that (A) in the
case of subclauses (i) and (ii) above, (x) such Indebtedness is not created in
contemplation of such Permitted Acquisition or Investment, and (y) such
Indebtedness is secured only by assets acquired in such Permitted Acquisition or
Investment and the only obligors in respect of such Indebtedness shall be those
Persons who were obligors in respect thereof prior to such Permitted Acquisition
or Investment, (B) in the case of subclause (iii) above, such Indebtedness is
unsecured, and (C) the aggregate principal amount of Indebtedness permitted
under this clause (i), shall not exceed $5,000,000 at any time outstanding, and
any Permitted Refinancing of any such Indebtedness;

 

(j)                                    Indebtedness incurred in the ordinary
course of business consisting of cash management obligations and other
Indebtedness in respect of netting services, overdraft protection, payment card
and similar arrangements;

 

(k)                                 Indebtedness consisting of Interest Rate
Contracts and foreign exchange Hedging Agreements entered into for
non-speculative purposes;

 

(l)                                     Indebtedness consisting of Guaranty
Obligations of Indebtedness permitted under this Section 8.1; or

 

(m)                             additional unsecured Indebtedness of the Parent
or any of its Subsidiaries not permitted by any of the other clauses of this
Section 8.1 in the aggregate principal amount not to exceed $5,000,000 at any
time.

 

provided that the Borrower will not incur or suffer to exist any Indebtedness
other than Indebtedness that is necessary to fund the maintenance of its
corporate existence and Indebtedness permitted pursuant to the foregoing
clause (g), or Indebtedness permitted under clauses (b) or (d) owing from time
to time to the Parent or any other Subsidiary of the Parent.

 

Section 8.2                                    Liens.  The Parent will not, and
will not permit any of its Subsidiaries to, incur, maintain or suffer to exist
any Lien upon or with respect to any of its Property, whether now owned or
hereafter acquired, or assign any right to receive income or profits, except for
any of the following (each, a “Permitted Lien”):

 

(a)                                 Liens created pursuant to the International
Loan Documents;

 

(b)                                 Liens on the U.S. Collateral securing the
U.S. Secured Obligations pursuant to the terms of the U.S. Loan Documents;

 

87

--------------------------------------------------------------------------------


 

(c)                                  Customary Permitted Liens;

 

(d)                                 Liens securing obligations under Interest
Rate Contracts and foreign exchange Hedging Agreements, in each case entered
into for non-speculative purposes;

 

(e)                                  Liens existing on the Execution Date and
set forth on Schedule 8.2 or securing any Permitted Refinancing thereof;
provided that the principal amount of Indebtedness secured thereby
(e.g., Indebtedness existing on the Execution Date or incurred subsequent to the
Execution Date under any credit agreement or facility as in effect on the
Execution Date and set forth on Schedule 8.1, together with any Permitted
Refinancing) is not increased; and provided, further, that such Liens do not
attach to or cover any Property with a cumulative fair market value greater than
such Property secured by such Liens on the Execution Date (including
after-acquired Property affixed or incorporated into such Property to the extent
such Liens would attach to or cover such Property immediately prior to the
Execution Date);

 

(f)                                   Liens on the Property of the Parent or any
of its Subsidiaries securing Indebtedness permitted hereunder in reliance upon
Section 8.1(c); provided, however, that (i) such Liens exist prior to the
acquisition of, or attach substantially simultaneously with, or within 90 days
after, the acquisition, repair, improvement or construction of, such Property
financed, whether directly or through a Permitted Refinancing, by such
Indebtedness and (ii) such Liens do not extend to any Property of the Parent or
any of its Subsidiaries other than the Property acquired or built, or the
improvements or repairs, financed, whether directly or through a Permitted
Refinancing, by such Indebtedness;

 

(g)                                  Liens (a) assumed by Parent and/or one or
more of its Subsidiaries in connection with a Permitted Acquisition or (b) on
assets of a Person that becomes a Subsidiary of Parent after the date of this
Agreement in a Permitted Acquisition or as a result of an Investment otherwise
permitted under Section 8.3, provided, however, (x) that such Liens exist at the
time such Person becomes a Subsidiary or such asset is acquired and are not
created in contemplation of such acquisition or Investment and, in any event, do
not secure Indebtedness other than that assumed pursuant to Section 8.1(i) at
the time of such Permitted Acquisition or Investment or attach to or encumber
the assets of any other U.S. Loan Party or its Subsidiaries and (y) the
aggregate amount of Indebtedness secured by all Liens pursuant to this
Section 8.2(g) shall not exceed the amount set forth in clause (iii) to the
proviso to Section 8.1(i);

 

(h)                                 Liens on any property of the Parent or any
of its Subsidiaries not otherwise permitted by any of the other clauses of this
Section 8.2 securing any of their Indebtedness or their other liabilities;
provided, however, that the aggregate outstanding principal amount of all such
Indebtedness and other liabilities shall not exceed $1,000,000 at any time;

 

(i)                                     Liens arising from the filing of
precautionary uniform commercial code financing statements with respect to any
lease permitted by this Agreement;

 

(j)                                    Liens relating to pooled deposit or sweep
accounts of the Parent or any of its Subsidiaries to permit satisfaction of
overdraft or similar obligations in each case in the ordinary course of business
and not prohibited under the International Loan Documents;

 

88

--------------------------------------------------------------------------------


 

(k)                                 pledges or deposits of cash and Cash
Equivalents securing deductibles, self-insurance, co-payment, co-insurance,
retentions and similar obligations to providers of insurance in the ordinary
course of business; provided, however the aggregate amount of such pledges or
deposits of cash and Cash Equivalents shall not exceed $1,000,000;

 

(l)                                     Liens securing Indebtedness permitted
under Section 8.1(h); or

 

(m)                             Liens securing performance bonds/letters of
credit, bid bonds, advance payment bonds and similar obligations, and Guaranty
Obligations in respect thereof, in each case entered into in the ordinary course
of business (including obligations under or relating to performance letters of
credit, letters of credit and advance payment guarantees issued in connection
with payments by a customer in advance of when such payments are due in an
amount not to exceed the remaining amount of payments by such customer that have
not yet been earned) but not at any time securing more than the sum, at any date
of determination, of (i) an amount, at such date, equal to the amount of
obligations of the Parent or any of its Subsidiaries currently secured by such
Liens as of the Execution Date, (ii) $5,000,000, (iii) an amount, at such date,
equal to 20% of any advance payments secured solely by the cash received in
connection with such advance payment on such date, and (iv) if (A) no Default
shall have occurred and be continuing or shall occur as a result thereof,
(B) after incurrence of such Lien on a pro forma basis, the Parent shall be in
compliance with Section 5.1 and the Consolidated Net Leverage Ratio for the most
recently completed Test Period shall not be greater than 2.50:1:00 and (C) the
Parent delivers to Administrative Agent of a certificate of an Responsible
Officer (on behalf of the Parent) demonstrating the calculation of the Available
Amount and compliance with the immediately preceding clauses (A) and (B), the
Available Amount as of the applicable date of the incurrence of such Lien.

 

Notwithstanding the foregoing, the Parent will not, and will not permit any of
its Subsidiaries to, enter into, or suffer to exist, any Lien (except such Liens
so specified in the International Security Documents) upon any Receivable or any
bank accounts of the International Loan Parties in which Receivables are
deposited, or any Equity Interests, in each case pledged pursuant to the
International Security Documents.

 

Section 8.3                                    Investments.  The Parent will
not, and will not permit any of its Subsidiaries to, make or maintain, directly
or indirectly, any Investment except for any of the following:

 

(a)                                 Investments in the Borrower or any of its
Subsidiaries to the extent existing as of August 31, 2014 and all other
Investments to the extent existing as of the date immediately preceding the
Execution Date, in each case as set forth on Schedule 8.3, and extensions and
renewals thereof (i) that do not require the Parent or any of its Subsidiaries
to make additional Investments, (ii) where the terms of any such extension or
renewal are not less favorable to the Parent or any of its Subsidiaries in any
material respect than the terms of the Investments existing as of the Execution
Date are not materially adverse to the Lenders and (iii) so long as no Default
shall have occurred and be continuing or shall be caused thereby; provided that
net cash proceeds received from any such Investment may be reinvested by such
Person in the same Person or in any other Person from time to time so long as
the aggregate outstanding amount of Investments permitted under this
clause (a) after giving effect to any such

 

89

--------------------------------------------------------------------------------


 

reinvestment (net of such net cash proceeds) does not increase in an amount
exceeding $2,500,000;

 

(b)                                 the Permitted Reinvestments;

 

(c)                                  Use of Letters of Credit or letters of
credit issued under the U.S. Credit Agreement for the benefit of any of the
Parent or its Subsidiaries (and the corresponding Indebtedness resulting
therefrom);

 

(d)                                 Investments by Hill International Brasil
Participações Ltda. and Hill International (Spain) S.A. in Engineering S.A.
Serviços Técnicos and Engineering S.A. Serviços Técnicos SP for the purpose of
increasing the Hill International Brasil Participações Ltda.’s ownership
interest in such Persons in an amount due from time to time in accordance with
the acquisition documentation entered into by Hill International Brasil
Participações Ltda,  in respect of its acquisition of Engineering S.A. Serviços
Técnicos and Engineering S.A. Serviços Técnicos SP, in each case as in effect as
of the date hereof;

 

(e)                                  Investments in cash and Cash Equivalents;

 

(f)                                   endorsements for collection or deposit in
the ordinary course of business consistent with past practice, extensions of
trade credit (other than to Affiliates of the Parent or any of its Subsidiaries)
arising or acquired in the ordinary course of business, or Investments received
in settlements in the ordinary course of business of such extensions of trade
credit or in connection with the bankruptcy or reorganization of suppliers or
customers;

 

(g)                                  the acquisition (by way of acquisition,
merger, consolidation or otherwise) of any, or all or substantially all of the
Property (including Business Lines or divisions) or a majority of the Equity
Interests (including Equity Interests of Subsidiaries formed in connection with
any such acquisition) of any Person not previously owned by the Parent or any of
its Subsidiaries; provided that (A)(I) in the case of any such acquisition
subject to customary “certain funds” provisions (x) no Default shall have
occurred and be continuing at the time the purchase agreement for such
acquisition is entered into or shall occur as a result thereof and (y) no
Default, in each case, under either Section 9.1(a) or 9.1(e) shall have occurred
and be continuing at the time such acquisition is consummated or immediately
after giving effect thereto and (II) in the case of any other such acquisition,
no Default shall have occurred and be continuing at the time of consummation of
such acquisition and immediately after giving effect thereto; (B) each of the
Parent and its Subsidiaries shall comply with the requirements of Sections 7.10
and 7.11; (C) the acquired Properties comprise or are in respect of a business
permitted by Section 8.8; (D) after giving effect to such acquisition (including
any incurrence of Indebtedness in connection therewith), the Parent and its
Subsidiaries shall be in compliance for the most recently completed Test Period
with the ratio required pursuant to Section 5.1 for the applicable period except
that the “Maximum Consolidated Net Leverage Ratio” shall be 0.25 less than the
relevant figure set forth in the table in such Section, on a pro forma basis
after giving effect to such acquisition; (E) the Parent shall have provided to
the Administrative Agent 10 Business Days before the date of such acquisition
(1) to the extent available, audited and unaudited financial statements (audited
or reviewed by an independent certified public accountant) in respect of such
acquired Person (or division or business line acquired in any such

 

90

--------------------------------------------------------------------------------


 

acquisition for the last Fiscal Year of such Person), division or business line
for the period including at least the four consecutive Fiscal Quarters ended on
or prior to the date that the relevant acquisition is consummated, and (if the
Parent so elects) such quality of earnings report prepared by an independent
registered accounting firm reasonably satisfactory to the Administrative Agent
described in clause (A) of the proviso to the definition of Consolidated EBITDA,
and (2) a pro-forma Compliance Certificate certified by the chief financial
officer of the Parent (on behalf of the Parent) and demonstrating compliance
with the foregoing clause (D); and (F) with respect to any such acquisition by
the Parent, the Borrower or any of the U.S. Loan Parties involving Properties
not located in the United States and all other Permitted Acquisitions by the
Parent, the Borrower or any of the U.S. Loan Parties involving Properties not
located in the United States consummated subsequent to the Execution Date and on
or prior to the date of such acquisition, the aggregate amount of consideration
(other than common stock) paid in respect of such acquisitions with Investments
permitted under this Section 8.3(g) shall not exceed $7,500,000;

 

(h)                                 Investments by the Parent and its
Subsidiaries in Interest Rate Contracts or foreign exchange Hedging Agreements
entered into for non-speculative purposes;

 

(i)                                     Investments in the form of Indebtedness
of any Foreign Subsidiary (1) where the amount and terms of the Indebtedness of
the Borrower to a Foreign Subsidiary are at all times promptly matched in all
material respects by Indebtedness owing from such Foreign Subsidiary to the
Borrower, provided that no such Investment may be made during the pendency of
any Default except in respect of Indebtedness the proceeds of which are used to
fund payrolls, benefits or associated taxes of such Foreign Subsidiary (but only
if such Indebtedness is repaid by such Foreign Subsidiary within 60 days of the
date incurred), or (2) owing to another Foreign Subsidiary other than the
Borrower or any U.S. Loan Party;

 

(j)                                    Investments in the form of Indebtedness
owing to or from the Parent or any of its Subsidiaries arising in the ordinary
course of business from (i) payments for goods or services made by the Parent or
the Borrower on behalf of a Foreign Subsidiary or made by a Foreign Subsidiary
on behalf of another Foreign Subsidiary or the Borrower or (ii) transfer pricing
obligations;

 

(k)                                 Investments in the form of Indebtedness
constituting intercompany loans or advances or Guaranty Obligations (i) owing to
(or in the case of Guaranty Obligations, where the principal obligor is) any
U.S. Loan Party, but only if the such loans or advances are at all times
evidenced by promissory notes that are negotiable instruments and are pledged
pursuant to the U.S. Security Documents, provided that no such Investment may be
made during the pendency of any Default and that Investments outstanding under
this clause (i) shall not at any time exceed, in addition to any other
Investments permitted under this Section 8.3, $10,000,000, or (ii) owing by any
U.S. Loan Party to any Foreign Subsidiary (or in the case of Guaranty
Obligations, where the guarantor is a Foreign Subsidiary and the principal
obligor is a U.S. Loan Party), but only if such loans or advances (or the
reimbursement obligations under such Guaranty Obligations) shall at all times be
subordinated in full to the payment of the U.S. Secured Obligations of such U.S.
Loan Party on terms and conditions reasonably satisfactory to the Administrative
Agent and shall be subject to Section 8.5;

 

91

--------------------------------------------------------------------------------


 

(l)                                     in addition to any other Investments
permitted under this Section 8.3, Investments in Foreign Subsidiaries, whether
in the form of Indebtedness, Equity Securities or otherwise, provided that the
aggregate amount of Investments made pursuant to this clause (l) outstanding at
any time shall not exceed (at cost): (1) $5,000,000 for Investments made in a
direct Wholly-Owned Subsidiary that is a Foreign Subsidiary of the Parent,
(2) $1,000,000 for Investments made in an indirect Wholly-Owned Subsidiary that
is a Foreign Subsidiary of the Parent by any U.S. Loan Party, the Borrower or
any other direct Wholly-Owned Subsidiary that is a Foreign Subsidiary of the
Parent, and (3) $1,000,000 for Investments made in any non-Wholly-Owned
Subsidiary that is a Foreign Subsidiary of the Parent;

 

(m)                             Investments outstanding (net of all returns in
respect of such Investments) at any time constituting non-cash consideration
received by the Parent or any of its Subsidiaries in connection with
Dispositions of assets permitted hereby, to the extent such non-cash
consideration is permitted to be received hereunder;

 

(n)                                 Guaranty Obligations expressly permitted
under Section 8.1 or Guaranty Obligations in respect of performance
bonds/letters of credit, bid bonds, advance payment bonds and similar
obligations entered into in the ordinary course of business (including
obligations under or relating to performance letters of credit, letters of
credit and advance payment guarantees issued in connection with payments by a
client in advance of when such payments are due in an amount not to exceed the
remaining amount of payments by such client that have not yet been earned);

 

(o)                                 in addition to any other Investments
permitted under this Section 8.3, any Investment by the Parent or any of its
Subsidiaries the aggregate amount (at cost) of which , at any time outstanding,
shall not exceed $10,000,000; or

 

(p)                                 other Investments (including Permitted
Acquisitions and other Investments that are permitted under this Section 8.3
pursuant to any of the other clauses of this Section 8.3) by the Parent or any
of its Subsidiaries in an aggregate amount not to exceed the Available Amount as
of the applicable date of such Investment; provided that (i) no Default shall
have occurred and be continuing or shall occur as a result thereof, (ii) after
giving effect to such Investment on a pro forma basis, the Parent shall be in
compliance with Section 5.1 and the Consolidated Net Leverage Ratio for the most
recently completed Test Period shall not be greater than 2.65:1:00 and
(iii) delivery by the Parent to Administrative Agent of a certificate of an
Responsible Officer (on behalf of the Parent) demonstrating the calculation of
the Available Amount and compliance with the immediately preceding
clauses (i) and (ii).

 

Section 8.4                                    Asset Sales.  The Parent will
not, and will not permit any of its Subsidiaries to, Dispose of any of its
Property or enter into any Sale and Leaseback Transaction, except for any of the
following:

 

(a)                                 in each case to the extent entered into in
the ordinary course of business and made to a Person that is not an Affiliate of
the Parent, sales, leases, assignments, conveyances, transfers or other
Dispositions (including exchanges or swaps) of Cash Equivalents, inventory, or
Property that is obsolete, damaged, worn out or surplus assets or no longer used
or useful in the ordinary course of business;

 

92

--------------------------------------------------------------------------------


 

(b)                                 (i) any Disposition of any Property (other
than their own Equity Interests or Equity Equivalents) by the Parent or any of
its Subsidiaries to the Parent or any other Subsidiary to the extent any
resulting Investment is not prohibited by Section 8.3 or any other provision of
any International Loan Document, (ii) any Restricted Payment by the Parent or
any of its Subsidiaries permitted pursuant to Section 8.5 or (iii) the
transactions permitted pursuant to Section 8.7;

 

(c)                                  so long as no Default under
Section 9.1(a) or 9.1(e) shall have occurred and be continuing or shall result
therefrom, Dispositions of Property in an aggregate amount not to exceed
$5,000,000 (it being understood that the value of such Property shall be
measured by its fair market value), not permitted under any other clause of this
Section 8.4; provided that, at least 75% of the consideration for any such
Disposition received by the seller of such Property shall be in the form of cash
or Cash Equivalents and any remainder that is not cash consideration is an
Investment permitted pursuant to Section 8.3;

 

(d)                                 the sale or discount of overdue accounts
receivable arising in the ordinary course of business (but only in connection
with the compromise, write down or collection thereof and not in connection with
any financing) and collections on account of receivables;

 

(e)                                  Liens expressly permitted by Section 8.2;
Investments expressly permitted by Section 8.3 and Restricted Payments expressly
permitted under Section 8.5 in each case to the extent constituting a
Disposition;

 

(f)                                   Dispositions of Property as a result of a
Property Loss Event upon receipt of the Net Cash Proceeds from such Property
Loss Event; or

 

(g)                                  Dispositions of property permitted under
Section 8.7.

 

provided that except as otherwise provided under the International Loan
Documents, the Parent will not, and will not permit any of its Subsidiaries to,
in any event consummate any of the foregoing transactions (other than pursuant
to Section 8.7) in respect of any certain Receivables of the International Loan
Parties, such bank accounts of the International Loan Parties in which
Receivables are deposited, or any Equity Interests, in each case which are
pledged pursuant to the International Security Documents are deposited.

 

Section 8.5                                    Restricted Payments.

 

(a)                                 Unless mandatorily required by applicable
Requirements of Law, but subject to the exceptions set forth in this
Section 8.5, the Parent will not, and will not permit any Subsidiary of it to,
declare or pay any dividends, or return any Equity Interest (including capital
contributions for future capitalization), to its stockholders or authorize or
make any other distribution, payment or delivery of Property or cash to its
stockholders as such, or redeem, retire, purchase or otherwise acquire, directly
or indirectly, for a consideration, any shares of any class of Equity Interest
now or hereafter outstanding (or any options or warrants issued by the Parent or
such Subsidiary with respect to its Equity Interest), or set aside any funds for
any of the foregoing purposes, except that any Subsidiary of the Parent shall be
all times permitted to declare or pay any of the foregoing amounts to the Parent
or any Wholly-Owned Subsidiary

 

93

--------------------------------------------------------------------------------


 

thereof or to any minority shareholder of such declaring or paying Subsidiary
ratably in accordance with its outstanding shareholdings (other than upon the
occurrence and continuation of an Event of Default, in which case such amounts
may be declared and paid only if the Borrower (if such Subsidiary is a
Subsidiary of the Borrower) or if the Parent (if such Subsidiary is not a
Subsidiary of the Borrower) receives, within two Business Days of such payment,
a cash amount corresponding to such declared amounts (other than the ratable
portion thereof allocable to any such minority shareholder in accordance with
its outstanding shareholdings, which amount may be paid to such minority
shareholder)).

 

(b)                                 Notwithstanding the foregoing, the following
Restricted Payments shall be permitted: (i) dividends and distributions declared
and paid on the common Equity Interests of any the Parent or any Subsidiary
thereof ratably to the holders of such common Equity Interests (including, in
the case of any non-Wholly-Owned Subsidiaries, to any minority shareholders) and
payable only in common Equity Interests of such Person and Restricted Payments
by the Parent solely in the form of its Equity Equivalents; (ii) the redemption,
purchase or other acquisition or retirement for value by the Parent of its
common Equity Interests (or Equity Equivalents with respect to its common Equity
Interests) from any present or former employee, director or officer (or the
assigns, estate, heirs or current or former spouses thereof) of any of the
Parent or any of its Subsidiaries upon the death, disability or termination of
employment of such employee, director or officer; provided, however, that the
amount of all such cash dividends shall not exceed $1,000,000 in any Fiscal Year
of the Parent or $3,000,000 in the aggregate; and (iii) Restricted Payments by
the Parent in cash consisting of dividends or distributions not permitted to be
made by this Section 8.5 in an aggregate amount not to exceed the sum of
$3,000,000 and the Available Amount as of the applicable date of such Restricted
Payment shall be permitted so long as (A) no Default shall have occurred and be
continuing or shall occur as a result thereof, (B) after giving effect to such
Restricted Payment on a Pro Forma Basis, the Parent shall be in compliance with
Section 5.1 and the Consolidated Net Leverage Ratio for the most recently
completed Test Period shall not be greater than 2.00 to 1:00 and (C) delivery by
the Parent to Administrative Agent of a certificate of an Responsible Officer
(on behalf of the Parent) demonstrating the calculation of the Available Amount
and compliance with the immediately preceding clauses (A) and (B).

 

Section 8.6                                    Prepayment of Indebtedness.  The
Parent will not, and will not permit any of its Subsidiaries to, prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
any Indebtedness that is subordinated to, or secured on a junior Lien basis
with, the International Secured Obligations or Indebtedness incurred under
Section 8.1(m); provided, however, that the Parent and each of its Subsidiaries
may prepay, redeem, repurchase, defease or otherwise satisfy any subordinated
intercompany Indebtedness referred to in Section 8.1(d) to the extent such
prepayment, redemption, defeasance or satisfaction is made to a U.S. Loan Party
when owing by any Subsidiary thereof or to an International Loan Party when
owing by any Foreign Subsidiary thereof.

 

Section 8.7                                    Fundamental Changes.  The Parent
will not, and will not permit any of its Subsidiaries to, (a) merge,
consolidate, amalgamate with or liquidate into any Person, (b) acquire all or
substantially all of the Equity Interests or Equity Equivalents of any Person or
(c) acquire any brand or all or substantially all of the assets of any Person or
all or substantially all of the assets constituting any line of business,
division, branch, operating division or other unit

 

94

--------------------------------------------------------------------------------


 

operation of any Person, in each case except for the following: (i) to
consummate any Permitted Acquisition or any other Investment permitted under
Section 8.3; (ii) the merger, consolidation, amalgamation or liquidation of any
Subsidiary of the Parent into any U.S. Loan Party, (iii) the merger,
consolidation, amalgamation or liquidation of any Subsidiary of the Parent that
is not a U.S. Loan Party with or into any other Subsidiary that is not a U.S.
Loan Party, (iv) the dissolution of any Immaterial Subsidiary to the extent its
assets were previously liquidated into another U.S. Loan Party or the
dissolution of any Immaterial Subsidiary that is a Foreign Subsidiary to the
extent its assets were previously liquidated into another Foreign Subsidiary;
provided, however, that (A) in the case of any merger, consolidation or
amalgamation involving the Parent, the Parent shall be the surviving Person and
(B) in the case of any merger, consolidation or amalgamation involving any other
U.S. Loan Party, a U.S. Loan Party shall be the surviving corporation and all
actions required to maintain the perfection of the Lien of the Administrative
Agent on the Equity Interests or property of such U.S. Loan Party shall have
been made.

 

Section 8.8                                    Change in Nature of Business;
Limited Activities of the Borrower.  (a) The Parent will not, and will not
permit any of its Subsidiaries to, carry on any business, operations or
activities (whether directly, through a joint venture, in connection with a
Permitted Acquisition or otherwise) substantially different from those carried
on by the Parent and its Subsidiaries at the Execution Date and business,
operations and activities, incidental, ancillary or related thereto; and (b) the
Borrower will not engage in any business operations or activities other than the
ownership of its Subsidiaries’ Equity Interests, the making of Investments and
the incurrence of Indebtedness as shall be necessary solely to maintain its
corporate existence, and the incurrence of Indebtedness in respect of the Marfin
Facility as permitted pursuant to Section 7.14.

 

Section 8.9                                    Transactions with Affiliates. 
The Parent will not, and will not permit any of its Subsidiaries to enter into
any other transaction directly or indirectly with, or for the benefit of, any
Affiliate of the Parent (including Guaranty Obligations with respect to any
obligation of any such Affiliate), except for transactions (a) on a basis no
less favorable to the Parent or such Subsidiary as would be obtained at the time
in a comparable arm’s length transaction with a Person not an Affiliate of the
Parent, (b) in respect of such transactions described in Section 8.1(b), (d),
(h) or (l), Section 8.2(e), (k) or (m), Section 8.3(a), (b), (c), (d), or
(i) through (n), Section 8.6 or Section 8.7, such transactions directly or
directly with, or for the benefit of, the Parent or any Subsidiary of the
Parent, (c) services provided to the Parent in the ordinary course of business,
or (d) such transactions effected pursuant to Section 8.1(m), Section 8.2(h), or
Section 8.3(o) that would otherwise be permitted pursuant to the sections
referred to in clause (b) but for such applicable monetary limitation set forth
therein.

 

Section 8.10                             Third-Party Restrictions on
Indebtedness, Liens, Investments or Restricted Payments.  Except as otherwise
permitted or provided in any International Loan Document:

 

(a)                                 The Parent will not, and will not permit any
of its Subsidiaries to, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind, whether, direct
or indirect, on the ability of any Subsidiary of the Parent to pay dividends or
make any other distributions on any of such Subsidiary’s Equity Interests.

 

95

--------------------------------------------------------------------------------


 

(b)                                 Neither the Parent nor any of its
Subsidiaries will enter into any agreement prohibiting the creation or
assumption of any Lien upon any of its Properties, whether now owned or
hereafter acquired (including any “equal and ratable” clause and any similar
contractual obligation requiring, when a Lien is granted on any Property,
another Lien to be granted on such Property or any other Property), other than
(i) the U.S. Loan Documents and the International Loan Documents, (ii) any
agreement evidencing Indebtedness secured by Permitted Liens permitted by
Sections 8.2(b), (e) or (f) as to the assets securing or required to secure such
Indebtedness, (iii) customary restrictions and conditions contained in
agreements relating to the Disposition of a Subsidiary of Parent or any asset
pending such Disposition; provided that such restrictions and conditions apply
only to the Subsidiary or assets that are to be Disposed of and such Disposition
is permitted hereunder, (iv) customary anti-assignment and anti-licensing
provisions in contracts or licenses restricting the assignment or licensing
thereof, (v) any agreements governing any leasehold interest (including any
rights of way, allocation agreements and other similar such interests in real
estate) or building entry agreements that limit the ability to grant a Lien in
such leasehold interest or building entry agreements, (vi) any instrument
governing Indebtedness assumed in connection with any Permitted Acquisition,
which encumbrance or restriction is not applicable to any Person, or the
Properties of any Person, other than the Person or the Properties of the Person
so acquired, and (vii) pursuant to any agreement in effect at the time any
Person becomes a Subsidiary of Parent, so long as such agreement was not entered
into solely in contemplation of such Person becoming a Subsidiary of Parent.

 

Section 8.11                             Modification of Certain Documents. 
(a) The Parent will not, and will not permit any of its Subsidiaries to, waive
or otherwise modify any term of any Constituent Document of, or otherwise change
the capital structure of, the Parent or any of its Subsidiaries (including the
terms of any of their outstanding Equity Interests or Equity Equivalents) in a
manner that could reasonably be expected to be adverse to any International
Secured Party;

 

(b)                                 waive or otherwise modify any term of any
U.S. Loan Documents except in accordance with the Intercreditor Agreement; or

 

(c)                                  waive or otherwise modify any term of any
Contractual Obligation in any manner that could reasonably be expected to be
materially adverse to any International Secured Party.

 

Section 8.12                             Accounting Changes; Fiscal Year.  The
Parent will not, and will not permit any of its Subsidiaries to, change its
(a) accounting treatment or reporting practices, except as required by the
Accounting Principles or any Requirement of Law, or (b) its Fiscal Year or its
method for determining fiscal years, fiscal quarters or fiscal months.

 

Section 8.13                             Compliance with ERISA and Foreign
Plans.  The Parent will not, and will not permit any other International Loan
Party to shall cause or suffer to exist (a) any event that could result in the
imposition of a Lien with respect to any Title IV Plan or Multiemployer Plan or
(b) any other ERISA Event or similar event under a Foreign Plan.

 

96

--------------------------------------------------------------------------------


 

Section 8.14                             OFAC.

 

(a)                                 The Parent will not, and will not permit any
of its Subsidiaries to, directly or indirectly, use the proceeds of the
International Revolving Credit Facility (or lend, contribute or otherwise make
available such proceeds to any person) in any manner that would result in a
violation of Sanctions by any Lender Party (including as a result of the
proceeds of the International Revolving Credit Facility being used to fund or
facilitate any activities or business of, with or related to (or otherwise to
make funds available to or for the benefit of) any person who is a Sanctioned
Person.

 

(b)                                 The Parent will, and will cause each of its
Subsidiaries to, ensure that (i) no person that is a Sanctioned Person will have
any legal or beneficial interest in any funds repaid or remitted by the
International Loan Parties to any Lender Party in connection with the
International Revolving Credit Facility, and (ii) it shall not use any revenue
or benefit derived from any activity or dealing with a Sanctioned Person for the
purpose of discharging amounts owing to any Lender Party in respect of the
International Revolving Credit Facility.

 

(c)                                  The Parent will, and will cause each of its
Subsidiaries to, implement and maintain appropriate safeguards designed to
prevent any action that would be contrary to clauses (a) or (b) above.

 

(d)                                 The Parent will, and will cause each of its
Subsidiaries to, promptly upon becoming aware of the same, supply to the
Administrative Agent details of any claim, action, suit, proceedings or
investigation against it with respect to Sanctions.

 

Notwithstanding anything contained herein to the contrary, for purposes of this
Article 8, all reference to Subsidiaries and International Loan Parties (other
than with respect to Section 8.14) shall exclude any and all Immaterial
Subsidiaries other than to the extent a particular provision refers to such
Persons on a Consolidated basis or on a “taken as a whole” basis.

 

ARTICLE 9
 EVENTS OF DEFAULT

 

Section 9.1                                    Definition.  Each of the
following shall be an “Event of Default”:

 

(a)                                 the Borrower shall fail to pay (i) any
principal of any Loan or any L/C Reimbursement Obligation when the same becomes
due and payable (whether at stated maturity, upon prepayment or otherwise) or
(ii) any interest on any Loan, any fee under any International Loan Document or
any other International Secured Obligation (other than those set forth in
clause (i) above) and, in the case of this clause (ii), such non-payment
continues for a period of three Business Days after the due date therefor; or

 

(b)                                 any representation, warranty or
certification made or deemed made by or on behalf of any International Loan
Party in any International Loan Document or by any International Loan Party (or
any Responsible Officer thereof) in connection with any International Loan
Document shall prove to have been incorrect in any material respect (or, if

 

97

--------------------------------------------------------------------------------


 

such representation or warranty is qualified by “material” or “Material Adverse
Effect” in any respect) when made or deemed made; or

 

(c)                                  any International Loan Party shall fail to
comply with (i) any provision of Article 5, Article 6, Sections 7.1, 7.2, 7.5,
7.9 through 7.12, the second sentence of Section 7.13, Section 7.14,
Section 7.15 or Article 8 or (ii) any other provision of any International Loan
Document if, solely in the case of this clause (ii), such failure (if capable of
remedy within such period) shall remain unremedied for a period of 30 days; or

 

(d)                                 (i) the Parent or any of its Subsidiaries
shall fail to make any payment when due (whether due because of scheduled
maturity, required prepayment provisions, acceleration, demand or otherwise) on
any amount under the U.S. Secured Obligations and such failure continues after
the applicable grace or notice period, if any, specified in the document
relating thereto on the date of such failure, (ii) the Parent or any of its
Subsidiaries shall fail to make any payment when due (whether due because of
scheduled maturity, required prepayment provisions, acceleration, demand or
otherwise) on any Indebtedness of the Parent or any of such Subsidiaries (other
than the International Secured Obligations or the U.S. Secured Obligations) and
such failure continues after the applicable grace or notice period, if any,
specified in the document relating thereto on the date of such failure; in each
case, such failure relates to Indebtedness having a principal amount of
$5,000,000 or more, (iii) any other event shall occur or condition shall exist
under any Contractual Obligation relating to any such Indebtedness, if the
effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Indebtedness unless such holder or holders
of such Indebtedness shall have (or through its or their trustee or agent on its
or their behalf) waived such default in a writing to the Parent or (iv) any such
Indebtedness shall become or be declared to be due and payable, or be required
to be prepaid, redeemed, defeased or repurchased other than by a regularly
scheduled required prepayment or as a mandatory prepayment (and, with respect to
Indebtedness consisting of any Hedging Agreements, other than due to a
termination event or equivalent event pursuant to the terms of such Hedging
Agreements), prior to the stated maturity thereof; or

 

(e)                                  (i) any of the International Loan Parties
shall generally not pay its debts as such debts become due, shall admit in
writing its inability to pay its debts generally or shall make a general
assignment for the benefit of creditors, (ii) any proceeding shall be instituted
by or against any International Loan Party seeking to adjudicate it a bankrupt
or insolvent or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, composition of it or its debts or any similar
order, in each case under any Requirement of Law relating to bankruptcy,
insolvency or reorganization or relief of debtors or seeking the entry of an
order for relief or the appointment of a custodian, receiver, trustee,
conservator, liquidating agent, liquidator, other similar official or other
official with similar powers, in each case for it or for any substantial part of
its Property and, in the case of any such proceedings instituted against (but
not by or with the consent of) any International Loan Party, either such
proceedings shall remain undismissed, unvacated, or unstayed, in each case for a
period of 30 days or more or any action sought in such proceedings shall occur
or (iii) any International Loan Party shall take any corporate or similar action
or any other action to authorize any action described in clause (i) or
(ii) above; or

 

98

--------------------------------------------------------------------------------


 

(f)                                   one or more judgments, orders or decrees
(or other similar process) shall be rendered against any International Loan
Party (i) requiring payment of an aggregate amount (excluding amounts adequately
covered by insurance payable to any International Loan Party, to the extent the
relevant insurer (which shall be solvent and unaffiliated) has not denied
coverage therefor) in excess of $5,000,000 and (ii) either (A) enforcement
proceedings shall have been commenced by any creditor upon any such judgment,
order or decree or (B) any such judgment shall remain unsatisfied, unstayed,
unvacated or undischarged for a period of at least 30 days; or

 

(g)                                  at any time after the execution and
delivery thereof, (i) any material provision of any International Loan Document,
for any reason other than the payment in full of all International Secured
Obligations, shall cease to be in full force and effect (other than in
accordance with its terms) or shall be declared to be null and void, (ii) the
International Collateral Agent shall not have or shall cease to have a valid and
perfected (subject to the qualifications with respect to perfection contained in
the International Loan Documents) Lien in any International Collateral purported
to be covered by the International Security Documents with the priority set
forth in the International Security Documents, to the extent required by the
International Security Documents, having a fair market value, individually or in
the aggregate, exceeding $250,000 or (iii) any International Loan Party (or any
agent or representative acting on behalf of an International Loan Party) shall
contest the validity or enforceability of any International Loan Document or any
provision thereof in writing or deny in writing that it has any further
liability, including with respect to future advances by Lenders, under any
International Loan Document or any provision thereof to which it is a party; or

 

(h)                                 there shall occur any Change of Control; or

 

(i)                                     an ERISA Event described in
clause (b) of the definition thereof shall have occurred or any other ERISA
Event or a similar event with respect to any Foreign Plan shall have occurred
that, when taken together with all other such ERISA Events or events under any
Foreign Plans, has resulted in liability of the Parent, of any other
International Loan Party or of any of their respective ERISA Affiliates in an
aggregate amount exceeding $1,000,000; or

 

(j)                                    Any Governmental Authority in any
Specified Jurisdiction shall impose exchange controls prohibiting the making of
payments in Euro or Dollars in respect of the Loans or the Notes in any material
respect; or

 

(k)                                 (i) any Governmental Authority in any
Specified Jurisdiction shall take any action to condemn, seize, nationalize or
appropriate any substantial (on a consolidated basis) portion of the Property of
the International Loan Parties (with or without the payment of compensation),
taken as a whole, that results in a Material Adverse Effect, or (ii) any action
is taken by a Governmental Authority in any Specified Jurisdiction, including
the declaration of a moratorium on payment of any Indebtedness, that has a
Material Adverse Effect on (A) the ability of the International Loan Parties,
taken as a whole, to perform their obligations under the International Loan
Documents or (B) the schedule of payments hereunder or under the Notes.

 

Notwithstanding anything contained herein to the contrary, for purposes of this
Article 9, all reference to Subsidiaries and International Loan Parties (other
than with respect to any Event of Default that would result from a failure of
such applicable Subsidiary or International Loan

 

99

--------------------------------------------------------------------------------


 

Party to comply in any or all respects with Section 8.14) shall exclude any and
all Immaterial Subsidiaries other than to the extent a particular provision
refers to such Persons on a Consolidated basis or on a “taken as a whole” basis.

 

Section 9.2                                    Remedies.  During the continuance
of any Event of Default, the Administrative Agent may, and, at the request of
the Required Lenders, shall, in each case by notice to the Borrower and in
addition to any other right or remedy provided under any International Loan
Document or by any applicable Requirement of Law, do each of the following: 
(a) declare all or any portion of the Commitments terminated, whereupon the
Commitments shall immediately be reduced by such portion or, in the case of a
termination in whole, shall terminate together with any obligation any Lender
may have hereunder to make any Loan and any L/C Issuer may have hereunder to
Issue any Letter of Credit or (b) declare immediately due and payable all or
part of any International Secured Obligation (including any accrued but unpaid
interest thereon), whereupon the same shall become immediately due and payable,
without presentment, demand, protest or further notice or other requirements of
any kind, all of which are hereby expressly waived by the Borrower; provided,
however, that, effective immediately upon the occurrence of any Event of Default
specified in Section 9.1(e), (x) the Commitments of each Lender to make Loans
and the commitment of each L/C Issuer to Issue Letters of Credit shall each
automatically be terminated and (y) each International Secured Obligation
(including in each case any accrued all accrued but unpaid interest thereon)
shall automatically become and be due and payable, without presentment, demand,
protest or further notice or other requirement of any kind, all of which are
hereby expressly waived by the Borrower.

 

Section 9.3                                    Actions in Respect of Letters of
Credit.  At any time, in each case, (i) upon the Scheduled Maturity Date,
(ii) after the Scheduled Maturity Date when the aggregate funds on deposit in
L/C Cash Collateral Accounts shall be less than 105% of the L/C Obligations for
all Letters of Credit at such time and (iii) as required by Section 2.12, the
Borrower shall pay to the Administrative Agent in immediately available funds at
the Administrative Agent’s office referred to in Section 11.11, for deposit in a
L/C Cash Collateral Account, the amount required so that, after such payment,
the aggregate funds on deposit in the L/C Cash Collateral Accounts equals or
exceeds 105% of the difference between (A) the L/C Obligations for all Letters
of Credit at such time and (B) the amount of L/C Obligations that are otherwise
secured to the reasonable satisfaction of the relevant L/C Issuer and for which
the Borrower shall in any event provide the Administrative Agent prompt notice
if such other arrangements expire, are replaced or are extended (not to exceed,
in the case of clause (iii) above, the payment to be applied pursuant to
Section 2.12 to provide cash collateral for Letters of Credit).

 

ARTICLE 10
 THE AGENTS

 

Section 10.1                             Appointment and Duties; Appointment of
Administrative Agent and International Collateral Agent.

 

(a)                                 Appointment.  Each Lender and each L/C
Issuer hereby irrevocably appoints Société Générale (together with any successor
Administrative Agent or International Collateral Agent pursuant to Section 10.9)
as the Administrative Agent and International

 

100

--------------------------------------------------------------------------------


 

Collateral Agent hereunder and authorizes the Administrative Agent and the
International Collateral Agent, as applicable, to (i) execute and deliver the
International Loan Documents and accept delivery thereof on its behalf from the
Borrower or any of its Subsidiaries, (ii) take such action on its behalf and to
exercise all rights, powers and remedies and perform the duties as are expressly
delegated to the Administrative Agent or the International Collateral Agent, as
applicable, under such International Loan Documents and (iii) exercise such
powers as are reasonably incidental thereto.

 

(b)                                 Duties as Collateral and Disbursing Agent. 
Without limiting the generality of clause (a) above, the Administrative Agent
and International Collateral Agent, as applicable, shall have the sole and
exclusive right and authority (to the exclusion of the Lenders and L/C Issuers),
and is hereby authorized, to (i) act as the disbursing and collecting agent for
the Lenders and the L/C Issuers with respect to all payments and collections
arising in connection with the International Loan Documents (including in any
proceeding described in Section 9.1(e)(ii) or any other bankruptcy, insolvency
or similar proceeding), and each Person making any payment in connection with
any International Loan Document to any International Secured Party is hereby
authorized to make such payment to the Administrative Agent, (ii) file and prove
claims and file other documents necessary or desirable to allow the claims of
the International Secured Parties with respect to any International Secured
Obligation in any proceeding described in Section 9.1(e)(ii) or any other
bankruptcy, insolvency or similar proceeding (but not to vote, consent or
otherwise act on behalf of such International Secured Party), (iii) act as
collateral agent for each International Secured Party for purposes of the
perfection of all Liens created by such agreements and all other purposes stated
therein, (iv) manage, supervise and otherwise deal with the International
Collateral, (v) take such other action as is necessary or desirable to maintain
the perfection and priority of the Liens created or purported to be created by
the International Loan Documents, (vi) exercise all remedies given to the
International Collateral Agent and the other International Secured Parties with
respect to the International Collateral, whether under the International Loan
Documents, applicable Requirements of Law or otherwise and (vii) execute any
amendment, consent or waiver under the International Loan Documents on behalf of
any Lender that has consented in writing to such amendment, consent or waiver;
provided, however, that the International Collateral Agent hereby appoints,
authorizes and directs each Lender and L/C Issuer to act as collateral sub-agent
for the International Collateral Agent, the Lenders and the L/C Issuers for
purposes of the perfection of all Liens with respect to the International
Collateral, including any deposit account maintained by an International Loan
Party with, and cash and Cash Equivalents held by, such Lender or L/C Issuer,
and may further authorize and direct the Lenders and the L/C Issuers to take
further actions as collateral sub-agents for purposes of enforcing such Liens or
otherwise to transfer the International Collateral subject thereto to the
International Collateral Agent, and each Lender and L/C Issuer hereby agrees to
take such further actions to the extent, and only to the extent, so authorized
and directed.

 

(c)                                  Limited Duties.  Under the International
Loan Documents, each of the Administrative Agent and the International
Collateral Agent (i) is acting solely on behalf of the Lenders and the L/C
Issuers (except to the limited extent provided in Section 2.14(b) with respect
to the Register and in Section 10.11), with duties that are entirely
administrative in nature, notwithstanding the use of the defined term
“Administrative Agent” and “International Collateral Agent”, the terms “agent”,
“administrative agent” and “global collateral agent” and

 

101

--------------------------------------------------------------------------------


 

similar terms in any International Loan Document to refer to the Administrative
Agent or the International Collateral Agent, as applicable, which terms are used
for title purposes only, (ii) is not assuming any obligation under any
International Loan Document other than as expressly set forth therein or any
role as agent, fiduciary or trustee of or for any Lender, L/C Issuer or any
other International Secured Party and (iii) shall have no implied functions,
responsibilities, duties, obligations or other liabilities under any
International Loan Document, and each Lender and L/C Issuer hereby waives and
agrees not to assert any claim against the Administrative Agent or the
International Collateral Agent based on the roles, duties and legal
relationships expressly disclaimed in clauses (i) through (iii) above.

 

Section 10.2          Binding Effect.  Each Lender and each L/C Issuer agrees
that (i) any action taken by the Administrative Agent, the International
Collateral Agent or the Required Lenders (or, if expressly required hereby, a
greater proportion of the Lenders) in accordance with the provisions of the
International Loan Documents, (ii) any action taken by the Administrative Agent
or the International Collateral Agent in reliance upon the instructions of
Required Lenders (or, where so required, such greater proportion) and (iii) the
exercise by the Administrative Agent, the International Collateral Agent or the
Required Lenders (or, where so required, such greater proportion) of the powers
set forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the
International Secured Parties.

 

Section 10.3          Use of Discretion.  (a) No Action without Instructions. 
The Administrative Agent and the International Collateral Agent shall not be
required to exercise any discretion or take, or to omit to take, any action,
including with respect to enforcement or collection, except any action it is
required to take or omit to take (i) under any International Loan Document or
(ii) pursuant to instructions from the Required Lenders (or, where expressly
required by the terms of this Agreement, a greater proportion of the Lenders).

 

(b)           Right Not to Follow Certain Instructions.  Notwithstanding
clause (a) above, the Administrative Agent and the International Collateral
Agent shall not be required to take, or to omit to take, any action (i) unless,
upon demand, the Administrative Agent or the International Collateral Agent, as
applicable, receives an indemnification satisfactory to it from the Lenders (or,
to the extent applicable and acceptable to the Administrative Agent or the
International Collateral Agent, as applicable, any other International Secured
Party) against all Liabilities that, by reason of such action or omission, may
be imposed on, incurred by or asserted against the Administrative Agent, the
International Collateral Agent or any Related Person thereof or (ii) that is, in
the opinion of the Administrative Agent, the International Collateral Agent or
its counsel, contrary to any International Loan Document or applicable
Requirement of Law.

 

Section 10.4          Delegation of Rights and Duties.  The Administrative Agent
and the International Collateral Agent may, upon any term or condition it
specifies, delegate or exercise any of its rights, powers and remedies under,
and delegate or perform any of its duties or any other action with respect to,
any International Loan Document by or through any trustee, co-agent, employee,
attorney-in-fact and any other Person (including any International Secured
Party).  Any such Person shall benefit from this Article 10 to the extent
provided by the Administrative Agent and the International Collateral Agent.

 

102

--------------------------------------------------------------------------------


 

Section 10.5          Reliance and Liability.  (a) The Administrative Agent and
the International Collateral Agent may, without incurring any liability
hereunder, (i) treat the payee of any Note as its holder until such Note has
been assigned in accordance with Section 11.2(e), (ii) rely on the Register to
the extent set forth in Section 2.14, (iii) consult with any of its Related
Persons and, whether or not selected by it, any other advisors, accountants and
other experts (including advisors to, and accountants and experts engaged by,
any International Loan Party) and (iv) rely and act upon any document and
information (including those transmitted by Electronic Transmission) and any
telephone message or conversation, in each case believed by it to be genuine and
transmitted, signed or otherwise authenticated by the appropriate parties.

 

(b)           None of the Administrative Agent, the International Collateral
Agent and its respective Related Persons shall be liable to any International
Secured Party for any action taken or omitted to be taken by any of them under
or in connection with any International Loan Document, and each Lender and L/C
Issuer hereby waive and shall not assert any right, claim or cause of action
based thereon, except to the extent of liabilities resulting primarily from the
gross negligence or willful misconduct of the Administrative Agent, the
International Collateral Agent or, as the case may be, such Related Person (each
as determined in a final, non-appealable judgment by a court of competent
jurisdiction) in connection with the duties expressly set forth herein.  Without
limiting the foregoing, the Administrative Agent and the International
Collateral Agent, as applicable:

 

(i)            shall not be responsible or otherwise incur liability for any
action or omission taken in reliance upon the instructions of the Required
Lenders or for the actions or omissions of any of its Related Persons selected
with reasonable care (other than employees, officers and directors of the
Administrative Agent or the International Collateral Agent, when acting on
behalf of it);

 

(ii)           shall not be responsible to any International Secured Party for
the due execution, legality, validity, enforceability, effectiveness,
genuineness, sufficiency or value of, or the attachment, perfection or priority
of any Lien created or purported to be created under or in connection with, any
International Loan Document;

 

(iii)          makes no warranty or representation, and shall not be
responsible, to any International Secured Party for any statement, document,
information, representation or warranty made or furnished by or on behalf of any
Related Person or any International Loan Party in connection with any
International Loan Document or any transaction contemplated therein or any other
document or information with respect to any International Loan Party, whether or
not transmitted or (except for documents expressly required under any
International Loan Document to be transmitted to the Lenders) omitted to be
transmitted by it, including as to completeness, accuracy, scope or adequacy
thereof, or for the scope, nature or results of any due diligence performed by
it in connection with the International Loan Documents; and

 

(iv)          shall not have any duty to ascertain or to inquire as to the
performance or observance of any provision of any International Loan Document,
whether any condition set forth in any International Loan Document is satisfied
or waived, as to the financial condition of any International Loan Party or as
to the existence or continuation or possible occurrence or continuation of any
Default and shall not be deemed to have notice or knowledge

 

103

--------------------------------------------------------------------------------


 

of such occurrence or continuation unless it has received a notice from the
Borrower, any Lender or L/C Issuer describing such Default clearly labeled
“notice of default” (in which case it shall promptly give notice of such receipt
to all Lenders);

 

and, for each of the items set forth in clauses (i) through (iv) above, each
Lender and L/C Issuer any right, claim or cause of action it might have against
any of the Administrative Agent or the International Collateral Agent based
thereon.

 

Section 10.6          The Agents Individually.  The Administrative Agent, the
International Collateral Agent and its respective Affiliates may make loans and
other extensions of credit to, acquire Equity Interests and Equity Equivalents
of, engage in any kind of business with, any International Loan Party or
Affiliate thereof as though it were not acting as Administrative Agent or
International Collateral Agent and may receive separate fees and other payments
therefor.  To the extent that any of the Administrative Agent, the International
Collateral Agent or any of its respective Affiliates makes any Loan or otherwise
becomes a Lender hereunder, it shall have and may exercise the same rights and
powers hereunder and shall be subject to the same obligations and liabilities as
any other Lender and the terms “Lender” and “Required Lender” and any similar
terms shall, except where otherwise expressly provided in any International Loan
Document, include the Administrative Agent, the International Collateral Agent
or such Affiliate, as the case may be, in its individual capacity as Lender or
as one of the Required Lenders, respectively.

 

Section 10.7          Lender Credit Decision.  Each Lender and each L/C Issuer
acknowledges that it shall, independently and without reliance upon any of the
Administrative Agent or the International Collateral Agent, any Lender or L/C
Issuer or any of their Related Persons or upon any document (including the
Disclosure Documents) solely or in part because such document was transmitted by
any of the Administrative Agent, the International Collateral Agent or any of
its respective Related Persons, conduct its own independent investigation of the
financial condition and affairs of each International Loan Party and make and
continue to make its own credit decisions in connection with entering into, and
taking or not taking any action under, any International Loan Document or with
respect to any transaction contemplated in any International Loan Document, in
each case based on such documents and information as it shall deem appropriate. 
Except for documents expressly required by any International Loan Document to be
transmitted by any of the Administrative Agent or the International Collateral
Agent to the Lenders or L/C Issuers, the Administrative Agent and the
International Collateral Agent shall not have any duty or responsibility to
provide any Lender or L/C Issuer with any credit or other information concerning
the business, prospects, operations, property, financial and other condition or
creditworthiness of any International Loan Party or any Affiliate of any
International Loan Party that may come in to the possession of any of the
Administrative Agent, the International Collateral Agent or any of its
respective Related Persons.

 

Section 10.8          Expenses; Indemnities.

 

(a)           Each Lender agrees to reimburse the Administrative Agent, the
International Collateral Agent, the L/C Issuer and each of its respective
Related Persons (to the extent not reimbursed by any International Loan Party)
promptly upon demand for such Lender’s Pro Rata Share with respect to the
International Revolving Credit Facility of any costs and

 

104

--------------------------------------------------------------------------------


 

expenses (including fees, charges and disbursements of financial, legal and
other advisors and Other Taxes paid in the name of, or on behalf of, any
International Loan Party) that may be incurred by the Administrative Agent, the
International Collateral Agent, the L/C Issuer or any of its respective Related
Persons in connection with the preparation, syndication, execution, delivery,
administration, modification, consent, waiver or enforcement (whether through
negotiations, through any work-out, bankruptcy, restructuring or other legal or
other proceeding or otherwise) of, or legal advice in respect of its rights or
responsibilities under, any International Loan Document.

 

(b)           Each Lender further agrees to indemnify the Administrative Agent,
the International Collateral Agent, the L/C Issuer and each of its respective
Related Persons (to the extent not reimbursed by any International Loan Party),
from and against such Lender’s aggregate Pro Rata Share with respect to the
International Revolving Credit Facility of the Liabilities that may be imposed
on, incurred by or asserted against any of the Administrative Agent, the
International Collateral Agent, the L/C Issuer or any of its respective Related
Persons in any matter relating to or arising out of, in connection with or as a
result of any International Loan Document or any other act, event or transaction
related, contemplated in or attendant to any such document, or, in each case,
any action taken or omitted to be taken by any of the Administrative Agent, the
International Collateral Agent, the L/C Issuer or any of its respective Related
Persons under or with respect to any of the foregoing; provided, however, that
no Lender shall be liable to any of the Administrative Agent, the International
Collateral Agent, the L/C Issuer or any of its respective Related Persons to the
extent such liability has resulted primarily from the gross negligence or
willful misconduct of any of the Administrative Agent, the International
Collateral Agent, the L/C Issuer or, as the case may be, such Related Person, as
determined by a court of competent jurisdiction in a final non-appealable
judgment or order.  This Section 10.8(b) shall not apply with respect to Taxes.

 

(c)           To the extent required by any Requirement of Law, the
Administrative Agent and the International Collateral Agent may withhold from
any payment to any Lender under an International Loan Document an amount equal
to any applicable withholding Tax (including withholding Taxes imposed under
Chapters 3 and 4 of Subtitle A of the Code).  If the IRS or any other
Governmental Authority asserts a claim that the Administrative Agent or the
International Collateral Agent did not properly withhold Tax from amounts paid
to or for the account of any Lender (because the appropriate certification was
not delivered, was not properly executed, or fails to establish an exemption
from, or reduction of, withholding Tax with respect to a particular type of
payment, or because such Lender failed to notify the Administrative Agent, the
International Collateral Agent or any other Person of a change in circumstances
which rendered the exemption from, or reduction of, withholding Tax ineffective,
failed to maintain a Participant Register or for any other reason), or the
Administrative Agent or the International Collateral Agent reasonably determines
that it was required to withhold Taxes from a prior payment but failed to do so,
such Lender shall promptly indemnify the Administrative Agent or the
International Collateral Agent, as applicable, fully for all amounts paid,
directly or indirectly, by the Administrative Agent or the International
Collateral Agent as Tax or otherwise, including any penalties and interest, and
together with all reasonable expenses incurred by the Administrative Agent or
the International Collateral Agent, as applicable, including legal expenses and
out-of-pocket expenses (but only to the extent that the U.S. Loan Parties have
not already indemnified the Administrative Agent for such Taxes and without
limiting the obligation

 

105

--------------------------------------------------------------------------------


 

of the U.S. Loan Parties to do so).  The Administrative Agent and the
International Collateral Agent may offset against any payment to any Lender
under an International Loan Document, any applicable withholding Tax that was
required to be withheld from any prior payment to such Lender but which was not
so withheld, as well as any other amounts for which it is entitled to
indemnification from such Lender under this.

 

Section 10.9          Resignation of Agent or L/C Issuer.

 

(a)           The Administrative Agent and the International Collateral Agent
may resign at any time by delivering notice of such resignation to the Lenders
and the Borrower, effective on the date set forth in such notice or, if no such
date is set forth therein, upon the date such notice shall be effective.  If the
Administrative Agent or the International Collateral Agent delivers any such
notice, the Required Lenders shall have the right to appoint a successor agent. 
If, within 30 days after the retiring agent having given notice of resignation,
no successor agent has been appointed by the Required Lenders that has accepted
such appointment, then the retiring agent may, on behalf of the Lenders, appoint
a successor agent.  Each appointment under this clause (a) shall be subject to
the prior consent of the Borrower, which may not be unreasonably withheld but
shall not be required during the continuance of a Default.

 

(b)           Effective immediately upon its resignation, (i) the retiring agent
shall be discharged from its duties and obligations under the International Loan
Documents, (ii) the Lenders shall assume and perform all of the duties of such
agent until a successor agent shall have accepted a valid appointment hereunder,
(iii) the retiring agent and its Related Persons shall no longer have the
benefit of any provision of any International Loan Document other than with
respect to any actions taken or omitted to be taken while such retiring Agent
was, or because such agent had been, validly acting as agent under the
International Loan Documents and (iv) subject to its rights under Section 10.3,
the retiring agent shall take such action as may be reasonably necessary to
assign to the successor agent its rights as the relevant Agent under the
International Loan Documents.  Effective immediately upon its acceptance of a
valid appointment as the relevant Agent, a successor agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring agent under the International Loan Documents.

 

(c)           Any L/C Issuer may resign at any time by delivering notice of such
resignation to the Administrative Agent and the Borrower, effective on the date
set forth in such notice or, if no such date is set forth therein, on the date
such notice shall be effective.  Upon such resignation, the L/C Issuer shall
remain an L/C Issuer and shall retain its rights and obligations in its capacity
as such (other than any obligation to Issue Letters of Credit but including the
right to receive fees or to have Lenders participate in any L/C Reimbursement
Obligation thereof) with respect to Letters of Credit issued by such L/C Issuer
prior to the date of such resignation and shall otherwise be discharged from all
other duties and obligations under the International Loan Documents.

 

Section 10.10       Release of International Collateral.  Each Lender and L/C
Issuer hereby consents to the automatic release and hereby directs the
Administrative Agent and the International Collateral Agent, as applicable, to
release or subordinate any Lien held by the

 

106

--------------------------------------------------------------------------------


 

International Collateral Agent for the benefit of the International Secured
Parties in accordance with the International Security Documents.

 

Each Lender and L/C Issuer hereby directs the Administrative Agent and the
International Collateral Agent, as applicable, and the Administrative Agent and
International Collateral Agent (as applicable) hereby agree, upon receipt of
reasonable advance notice from the Borrower, to execute and deliver or file such
documents and to perform other actions reasonably necessary to release such
Liens when and as directed in this Section 10.10.

 

Section 10.11       Lead Arranger.  Notwithstanding any provision to the
contrary contained elsewhere in this Agreement or in any other International
Loan Document, the Lead Arranger shall not have any duties or responsibilities,
nor shall the Lead Arranger have or be deemed to have any fiduciary relationship
with any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other
International Loan Document or otherwise exist against the Lead Arranger.

 

Section 10.12       Parallel Debt.

 

(a)           To ensure the validity and enforceability of any International
Security Documents governed by the laws of the Netherlands, each International
Loan Party hereby irrevocably and unconditionally undertakes to pay to the
International Collateral Agent amounts equal to the amounts payable by it in
respect of its Corresponding Obligations as they may exist from time to time,
which undertaking the International Collateral Agent hereby accepts. Each
payment undertaking of an International Loan Party to the International
Collateral Agent under this Section 10.12 is hereinafter to be referred to as a
“Parallel Debt”.  The Parallel Debt will become due and payable immediately as
and when and to the extent one or more of the Corresponding Obligations become
due and payable. An Event of Default in respect of the Corresponding Obligations
shall constitute a default (verzuim) within the meaning of section 3:248 Dutch
Civil Code with respect to the Parallel Debt without any notice being required
The Parallel Debt will be payable in the currency or currencies of the relevant
Corresponding Obligation and will become due and payable as and when the
Corresponding Obligation to which it corresponds becomes due and payable.

 

(b)           Each of the parties to this Agreement hereby acknowledges that:
(i) the Parallel Debt constitutes an undertaking, obligation and liability of
the applicable International Loan Party to the International Collateral Agent
that is separate and independent from, and without prejudice to, the
Corresponding Obligation to which it corresponds; (ii) the International
Collateral Agent acts in its own name and not as agent, representative or
trustee of the International Secured Parties and its claims in respect of each
Parallel Debt shall not be held on trust; and (iii) the Parallel Debt represents
the International Collateral Agent’s own separate and independent claim to
receive payment of the Parallel Debt from the applicable International Loan
Party.

 

(c)           To the extent the International Collateral Agent receives any
amount in payment of a Parallel Debt of an International Loan Party, the
International Collateral Agent shall distribute such amount among the
International Secured Parties who are creditors of the Corresponding Obligations
of that International Loan Party in accordance with the terms of this

 

107

--------------------------------------------------------------------------------


 

Agreement, as if such amount were received by the International Collateral Agent
in payment of the Corresponding Obligation to which it corresponds..

 

(d)           The Parallel Debt of an International Loan Party shall be
(i) decreased to the extent that its Corresponding Debt has been irrevocably and
unconditionally paid or discharged, and (ii) increased to the extent to that its
Corresponding Obligations has increased, and the Corresponding Obligations of an
International Loan Party shall be (A) decreased to the extent that its Parallel
Debt has been irrevocably and unconditionally paid or discharged, and
(B) increased to the extent that its Parallel Debt has increased, in each case
provided that the Parallel Debt of an International Loan Party shall never
exceed its Corresponding Obligations.

 

(e)           All amounts received or recovered by the International Collateral
Agent in connection with this Section 10.12 shall be applied in accordance with
Section 2.12.

 

(f)            The parties hereto acknowledge and agree that any resignation by
the International Collateral Agent is not effective with respect to its rights
and obligations under the Parallel Debt until such rights and obligations have
been assumed by the successor International Collateral Agent.

 

ARTICLE 11
 MISCELLANEOUS

 

Section 11.1          Amendments, Waivers, Etc.

 

(a)           No amendment or waiver of any provision of any International Loan
Document and no consent to any departure by any International Loan Party
therefrom shall be effective unless the same shall be in writing and signed
(1) as provided in Section 2.18, (2) in the case of an amendment, consent or
waiver (A) to cure any technical error, ambiguity, omission, defect or
inconsistency or (B) granting a new Lien for the benefit of the International
Secured Parties or extending an existing Lien over additional Property, in each
case by the International Collateral Agent, the Borrower and any other
International Loan Party which is a party to the International Loan Document in
question, (3) in the case of any other waiver or consent (other than to effect
the intent of clauses (ii), (iii) and (iv) below which, for the avoidance of
doubt, shall require consent of each Lender directly affected thereby (or by the
Administrative Agent with consent of such Lender) and which shall not require
consent of the Required Lenders), by the Required Lenders (or by the
Administrative Agent with the consent of the Required Lenders) and (4) in the
case of any other amendment (other than to effect the intent of clauses (ii),
(iii) and (iv) below which, for the avoidance of doubt, shall also require
consent of each Lender directly affected thereby (or by the Administrative Agent
with consent of such Lender) and which shall not require consent of the Required
Lenders), by the Required Lenders (or by the Administrative Agent with the
consent of the Required Lenders) and the Borrower;

 

provided, however, that no amendment, consent or waiver described in
clause (3) or (4) above shall, unless in writing and signed by each Lender
directly affected thereby (or by the Administrative Agent with the consent of
such Lender), in addition to any other Person the signature of which is
otherwise required pursuant to any International Loan Document, do any of the
following:

 

108

--------------------------------------------------------------------------------


 

(i)            waive any condition specified in Article 3, except any condition
referring to any other provision of any International Loan Document;

 

(ii)           increase the Commitment of such Lender or subject such Lender to
any additional obligation;

 

(iii)          reduce (including through release, forgiveness, assignment or
otherwise) (A) the principal amount of, the interest rate on, or any obligation
of the Borrower to repay (whether or not on a fixed date), any outstanding Loan
owing to such Lender, (B) any fee or accrued interest payable to such Lender or
(C) any L/C Reimbursement Obligation or any obligation of the Borrower to repay
(whether or not on a fixed date) any L/C Reimbursement Obligation; provided,
however, that this clause (iii) does not apply to (x) any change to any
provision increasing any interest rate or fee during the continuance of an Event
of Default or to any payment of any such increase or (y) any modification to any
financial covenant set forth in Article 5 or in any definition set forth therein
or principally used therein;

 

(iv)          waive or postpone any scheduled maturity date or other scheduled
date fixed for the payment, in whole or in part, of principal of or interest on
any Loan or fee owing to such Lender or for the reduction of such Lender’s
Commitment; provided, however, that this clause (iv) does not apply to any
change to mandatory prepayments, including those required under Section 2.8, or
to the application of any payment, including as set forth in Section 2.12;

 

(v)           except as provided in Section 10.10, release all or substantially
all of the International Collateral or any Guarantor from its guaranty of any
International Secured Obligation of the Borrower;

 

(vi)          reduce or increase the proportion of Lenders required for the
Lenders (or any subset thereof) to take any action hereunder or change the
definition of the terms “Pro Rata Share” or “Pro Rata Outstandings”; or

 

(vii)         alter Section 2.3 or the International Revolving Borrowing Base in
a manner that is less favorable to the Lenders or affects the amount of Loans to
be made thereunder;

 

and provided, further, that no amendment, consent or waiver described in
clause (3) or (4) above shall, unless in writing and signed by each Lender (or
by the Administrative Agent with the consent of each Lender), in addition to any
other Person the signature of which is otherwise required pursuant to any
International Loan Document, (i) change the definition of the terms “Required
Lenders” or (ii) amend Section 2.12(c) or (d), Section 10.10, Section 10.11,
Section 11.9 or this Section 11.1;

 

and provided, further, that no amendment, waiver or consent shall affect the
rights or duties under any International Loan Document of, or any payment to,
the Administrative Agent or the International Collateral Agent (or otherwise
modify any provision of Article 10 or the application thereof) or any L/C Issuer
or any SPV that has been granted an option pursuant to Section 11.2(f) unless in
writing and signed by the relevant Agent, or such L/C Issuer, or as the case may
be, such SPV, in addition to any signature otherwise required and (z) the
consent of the

 

109

--------------------------------------------------------------------------------


 

Borrower shall not be required to change any order of priority set forth in
Section 2.12.  No amendment, modification or waiver of this Agreement or any
International Loan Document altering the ratable treatment of International
Secured Obligations arising under Secured Hedging Agreement resulting in such
International Secured Obligations being junior in right of payment to principal
of the Loans or resulting in International Secured Obligations owing to any
Secured Hedging Counterparty being unsecured (other than releases of Liens
applicable to all Lenders in accordance with the terms hereof), in each case in
a manner adverse to any Secured Hedging Counterparty, shall be effective without
the consent of such Secured Hedging Counterparty.

 

(b)           Each waiver or consent under any International Loan Document shall
be effective only in the specific instance and for the specific purpose for
which it was given.  No notice to or demand on any International Loan Party
shall entitle any International Loan Party to any notice or demand in the same,
similar or other circumstances.  No failure on the part of any International
Secured Party to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right.

 

Section 11.2          Assignments and Participations; Binding Effect.

 

(a)           Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Borrower, the International Loan Parties, the
Lenders, the Administrative Agent and the International Collateral Agent. 
Thereafter, it shall be binding upon and inure to the benefit of, but only to
the benefit of the Borrower (in each case except for Article 10), the
Administrative Agent, the International Collateral Agent, each Lender and L/C
Issuer and, to the extent provided in Section 10.11 , each other Indemnitee. 
Except as expressly provided in any International Loan Document (including in
Section 10.9), none of the L/C Issuer, the International Collateral Agent or the
Administrative Agent shall have the right to assign any rights or obligations
hereunder or any interest herein.  None of the International Loan Parties shall
have the right to assign any rights or obligations hereunder or any interest
herein.

 

(b)           Right to Assign.  Each Lender may only sell, transfer, negotiate
or assign all or a portion of its rights and obligations hereunder (including
all or a portion of its Commitments and its rights and obligations with respect
to Loans and Letters of Credit) to:

 

(i)            any existing Lender (other than a Non-Funding Lender or Impacted
Lender);

 

(ii)           any Affiliate (other than an individual) or Approved Fund of any
existing Lender (other than a Non-Funding Lender or Impacted Lender); or

 

(iii)          any other Person (other than a Non-Funding Lender, an Impacted
Lender, or an individual);

 

with the consent of, (A) in the case of the any assignment under clause (i) or
(iii), (1) the Administrative Agent (which consent shall not be unreasonably
withheld or delayed), (2) with respect to assignments the Commitments, each L/C
Issuer that is a Lender, and (3) as long as no Default has occurred and is
continuing, the Borrower (which consent shall not be unreasonably

 

110

--------------------------------------------------------------------------------


 

withheld or delayed; provided that the Borrower shall be deemed to have
consented to a proposed assignment unless the Borrower objects thereto by notice
to Administrative Agent within five Business Days after having received notice
thereof); and (B) in the case of any assignment under clause (ii) of the
Commitments, each L/C Issuer that is a Lender.

 

Assignments must be ratable among the obligations owing to and owed by such
Lender.

 

The aggregate outstanding principal amount (determined as of the effective date
of the applicable Assignment) of the Loans, Commitments and L/C Obligations
subject to any such assignments shall be in a minimum amount of €375,000 with
respect to the Commitments, and in each case, in multiples of €375,000 in excess
thereof, unless such assignment is made to an existing Lender or an Affiliate or
Approved Fund of any existing Lender, is of the assignor’s (together with its
Affiliates and Approved Funds) entire interest or is made with the prior consent
of the Borrower (to the extent the Borrower’s consent is otherwise required) and
the Administrative Agent.

 

Assignments by Lenders who are Non-Funding Lenders due to clause (a) of the
definition of Non-Funding Lender shall be subject to the Administrative Agent’s
prior consent in all instances, unless in connection with such sale, such
Non-Funding Lender cures, or causes the cure of, its Non-Funding Lender status
as contemplated in Section 2.2(c)(v).  The Administrative Agent’s refusal to
accept an assignment to an International Loan Party, an Affiliate of an
International Loan Party or to a Person that would be (or could reasonably be
expected to become) a Non-Funding Lender or an Impacted Lender, or the
imposition of conditions or limitations (including limitations on voting) upon
assignments to such Persons, shall not be deemed to be unreasonable.

 

(c)           Procedure.  The parties to each assignment made in reliance on
clause (b) above (other than those described in clause (e) or (f) below) shall
execute and deliver to the Administrative Agent an Assignment via an electronic
settlement system designated by the Administrative Agent (or if previously
agreed with the Administrative Agent, via a manual execution and delivery of the
assignment) evidencing such assignment, together with any existing Note subject
to such assignment (or any affidavit of loss therefor reasonably acceptable to
the Administrative Agent), any Tax forms required to be delivered pursuant to
Section 2.17(f) and payment of an assignment fee in the amount of $3,500 (unless
waived or reduced by the Administrative Agent), provided that (1) if an
assignment by a Lender is made to an Affiliate or an Approved Fund of such
assigning Lender, then no assignment fee shall be due in connection with such
assignment, and (2) if an assignment by a Lender is made to an assignee that is
not an Affiliate or Approved Fund of such assignor Lender, and concurrently to
one or more Affiliates or Approved Funds of such assignee, then only one
assignment fee of $3,500 shall be due in connection with such assignment (unless
waived or reduced by the Administrative Agent).  Upon receipt of all the
foregoing, and conditioned upon such receipt and, if such assignment is made in
accordance with Section 11.2(b)(iii), upon the Administrative Agent (and the
Borrower, if applicable) consenting to such Assignment, from and after the
effective date specified in such Assignment, the Administrative Agent shall
record or cause to be recorded in the Register the information contained in such
Assignment.

 

111

--------------------------------------------------------------------------------


 

(d)           Effectiveness.  Subject to the acknowledgment and recording of an
Assignment by the Administrative Agent in the Register pursuant to
Section 2.14(b), (i) the assignee thereunder shall become a party hereto and, to
the extent that rights and obligations under the International Loan Documents
have been assigned to such assignee pursuant to such Assignment, shall have the
rights and obligations of a Lender (provided that no assignee (including an
assignee that is already a Lender hereunder at the time of the assignment) shall
be entitled to receive any greater amount pursuant to Section 2.17 than that to
which the assignor would have been entitled to receive had no such assignment
occurred), (ii) any applicable Note shall be transferred to such assignee
through such entry and (iii) the assignor thereunder shall, to the extent that
rights and obligations under this Agreement have been assigned by it pursuant to
such Assignment, relinquish its rights (except for those surviving the
termination of the Commitments and the payment in full of the International
Secured Obligations) and be released from its obligations under the
International Loan Documents, other than those relating to events or
circumstances occurring prior to such assignment (and, in the case of an
Assignment covering all or the remaining portion of an assigning Lender’s rights
and obligations under the International Loan Documents, such Lender shall cease
to be a party hereto, except that each Lender agrees to remain bound by
Article 10, Section 11.8 and Section 11.9 to the extent provided in
Section 11.21 and Section 10.11).

 

(e)           Grant of Security Interests.  In addition to the other rights
provided in this Section 11.2, each Lender may grant a security interest in, or
otherwise assign as collateral, any of its rights under this Agreement, whether
now owned or hereafter acquired (including rights to payments of principal or
interest on the Loans), to (i) secure any obligations of the Lenders, including
any federal reserve bank (pursuant to Regulation A of the Federal Reserve Board)
or other central bank, without notice to the Administrative Agent or (ii) any
holder of, or trustee for the benefit of the holders of, such Lender’s
Securities by notice to the Administrative Agent; provided, however, that no
such grantee, assignee, holder or trustee, whether because of such grant or
assignment or any foreclosure thereon (unless such foreclosure is made through
an assignment in accordance with clause (b) above), shall be entitled to any
rights of such Lender hereunder and no such Lender shall be relieved of any of
its obligations hereunder.

 

(f)            Participants and SPVs.  In addition to the other rights provided
in this Section 11.2, each Lender may (x) with notice to the Administrative
Agent, grant to an SPV the option to make all or any part of any Loan that such
Lender would otherwise be required to make hereunder (and the exercise of such
option by such SPV and the making of Loans pursuant thereto shall satisfy the
obligation of such Lender to make such Loans hereunder) and such SPV may assign
to such Lender the right to receive payment with respect to any International
Secured Obligation and (y) without notice to or consent from the Administrative
Agent or the Borrower, sell participations to one or more Persons (other than
(x) a Person that is an International Loan Party or an Affiliate of an
International Loan Party) in or to all or a portion of its rights and
obligations under the International Loan Documents (including all its rights and
obligations with respect to the Loans and Letters of Credit); provided, however,
that, whether as a result of any term of any International Loan Document or of
such grant or participation, (i) no such SPV or participant shall have a
commitment, or be deemed to have made an offer to commit, to make Loans
hereunder, and, except as provided in the applicable option agreement, none
shall be liable for any obligation of such Lender hereunder, (ii) such Lender’s
rights and obligations, and the rights and obligations of the International Loan
Parties and the International Secured Parties

 

112

--------------------------------------------------------------------------------


 

towards such Lender, under any International Loan Document shall remain
unchanged and each other party hereto shall continue to deal solely with such
Lender, which shall remain the holder of the International Secured Obligations
in the Register, except that (A) each such participant and SPV shall be entitled
to the benefit of Sections 2.16 and 2.17, but only to the extent such
participant or SPV delivers the Tax forms such Lender is required to collect
pursuant to Section 2.17(f) and then only to the extent of any amount to which
such Lender would be entitled in the absence of any such grant or participation
and (B) each such SPV may receive other payments that would otherwise be made to
such Lender with respect to Loans funded by such SPV to the extent provided in
the applicable option agreement and set forth in a notice provided to the
Administrative Agent by such SPV and such Lender, except to the extent such
entitlement to receive a greater payment results from a change in a Requirement
of Law that occurs after such grant or participation, provided, however, that in
no case (including pursuant to clause (A) or (B) above) shall an SPV or a
participant have the right to enforce any of the terms of any International Loan
Document, and (iii) the consent of such SPV or participant shall not be required
(either directly, as a restraint on such Lender’s ability to consent hereunder
or otherwise) for any amendments, waivers or consents with respect to any
International Loan Document or to exercise or refrain from exercising any powers
or rights such Lender may have under or in respect of the International Loan
Documents (including the right to enforce or direct enforcement of the
International Secured Obligations), except for those described in
clauses (iii) and (iv) of Section 11.1(a) with respect to amounts, or dates
fixed for payment of amounts, to which such participant or SPV would otherwise
be entitled and, in the case of participants, except for those described in
Section 11.1(a)(v) (or amendments, consents and waivers with respect to
Section 10.10 to release all or substantially all of the International
Collateral).  No party hereto shall institute against any SPV grantee of an
option pursuant to this clause (f) any bankruptcy, reorganization, insolvency,
liquidation or similar proceeding, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper of such SPV;
provided, however, that each Lender having designated an SPV as such agrees to
indemnify each Indemnitee against any Liability that may be incurred by, or
asserted against, such Indemnitee as a result of failing to institute such
proceeding (including a failure to get reimbursed by such SPV for any such
Liability).

 

Section 11.3          Costs and Expenses.  The Borrower agrees to pay or
reimburse, on demand, (a) the Agents, the L/C Issuer and the Lead Arranger for
all reasonable and documented out-of-pocket costs and expenses incurred by it in
connection with the preparation, negotiation, execution, delivery or
administration of, any modification of any term of or termination of, any
International Loan Document (including reasonable and documented foreign
exchange conversion costs and the reasonable and documented fees, charges and
disbursements of legal counsel), reasonable and documented fees, costs and
expenses incurred in connection with Intralinks® or any other E-System and
allocated to the International Revolving Credit Facility by the Administrative
Agent in its sole discretion and reasonable fees, charges and disbursements of
the auditors, appraisers and printers and (b) each of the Agents, each Lender
and each L/C Issuer for all out-of-pocket costs and expenses (including the
fees, charges and disbursements of legal counsel) incurred in connection with
(i) the enforcement or preservation of any right or remedy under any
International Loan Document, any International Secured Obligation, with respect
to the International Collateral or any other related right or remedy or (ii) the
commencement, defense, conduct of, intervention in, or the taking of any other
action with respect to, any bankruptcy or insolvency proceeding related to any
International Loan Party, any of its

 

113

--------------------------------------------------------------------------------


 

Subsidiaries, any International Loan Document or International Secured
Obligation (or the response to and preparation for any subpoena or request for
document production relating thereto).

 

Section 11.4          Indemnities.  The Borrower agrees (a) to indemnify and
hold harmless the Agents, the Lead Arranger, the Lenders, the L/C Issuers, and
each of their respective Related Persons (each such Person being an
“Indemnitee”) from and against any and all out-of-pocket losses, claims, damages
and liabilities (including the reasonable and documented fees, charges and
disbursements of legal counsel) incurred by or imposed against any Indemnitee
arising out of or in connection with this Agreement, the other International
Loan Documents, the financing contemplated hereby or the use or the proposed use
of proceeds hereof or any claim, litigation, arbitration, investigation or
proceeding relating to any of the foregoing, and (b) to reimburse each
Indemnitee for the reasonable and documented out-of-pocket expenses (including
the reasonable and documented fees, charges and disbursements of legal counsel)
incurred by it in connection with investigating, preparing to defend or
defending or providing evidence in or preparing to serve or serving as a witness
with respect to any lawsuit, investigation, arbitration, claim or other
proceeding relating to any of the foregoing (including in connection with the
enforcement of those indemnification obligations), except, in the case of each
of clauses (a) and (b) above, to the extent that such loss, claim, damage,
liability or expense resulted from the willful misconduct, bad faith or gross
negligence of the Indemnitee or any of its Related Persons (as found by a final
non-appealable judgment of a court of competent jurisdiction).

 

Section 11.5          Survival.  Any indemnification or other protection
provided to any Indemnitee pursuant to any International Loan Document
(including pursuant to Section 2.16, Section 2.17, Article 10, Section 11.3,
Section 11.4 or this Section 11.5) shall (A) survive the termination of the
Commitments and the payment in full of other International Secured Obligations
and (B) inure to the benefit of any Person that at any time held a right
thereunder (as an Indemnitee or otherwise) and, thereafter, its successors and
permitted assigns.

 

Section 11.6          Limitation of Liability for Certain Damages.  In no event
shall any Agent, L/C Issuer or Lender hereto be liable on any theory of
liability for any special, indirect, consequential or punitive damages
(including any loss of profits, business or anticipated savings).  Each
International Loan Party hereby waives, releases and agrees not to sue upon any
such claim for any special, indirect, consequential or punitive damages, whether
or not accrued and whether or not known or suspected to exist in its favor.

 

Section 11.7          Lender-Creditor Relationship.  The relationship between
the Lenders, the L/C Issuers and the Agents, on the one hand, and the
International Loan Parties, on the other hand, is solely that of lender and
creditor.  No International Secured Party has any fiduciary relationship or duty
to any International Loan Party arising out of or in connection with, and there
is no agency, tenancy or joint venture relationship between the International
Secured Parties and the International Loan Parties by virtue of, any
International Loan Document or any transaction contemplated therein.

 

Section 11.8          Right of Setoff.  Each of the Administrative Agent and the
International Collateral Agent, each Lender, each L/C Issuer and each Affiliate
(including each branch office thereof) of any of them is hereby authorized,
without notice or demand (each of which is hereby

 

114

--------------------------------------------------------------------------------


 

waived by each International Loan Party), at any time and from time to time
during the continuance of any Event of Default and to the fullest extent
permitted by applicable Requirements of Law, to set off and apply any and all
deposits (whether general or special, time or demand, provisional or final), but
excluding payroll accounts, at any time held and other Indebtedness, claims or
other obligations at any time owing by such Agent, such Lender, such L/C Issuer
or any of their respective Affiliates to or for the credit or the account of
such International Loan Party against any International Secured Obligation of
any International Loan Party now or hereafter existing, whether or not any
demand was made under any International Loan Document with respect to such
International Secured Obligation and even though such International Secured
Obligation may be unmatured.  Each of the Administrative Agent, the
International Collateral Agent, each Lender and each L/C Issuer agrees promptly
to notify the Borrower and the Administrative Agent after any such setoff and
application made; provided, however, that the failure to give such notice shall
not affect the validity of such setoff and application.  The rights under this
Section 11.8 are in addition to any other rights and remedies (including other
rights of setoff) that the Administrative Agent, the International Collateral
Agent, the Lenders and the L/C Issuers and their Affiliates and other
International Secured Parties may have.

 

Section 11.9          Sharing of Payments, Etc.  If any Lender, directly or
through an Affiliate or branch office thereof, obtains any payment of any
International Secured Obligation of any International Loan Party (whether
voluntary, involuntary or through the exercise of any right of setoff or the
receipt of any International Collateral or “proceeds” (as defined under the
applicable UCC) of International Collateral) other than pursuant to
Sections 2.16, 2.17, 2.18 and 11.2  and such payment exceeds the amount such
Lender would have been entitled to receive if all payments had gone to, and been
distributed by, the Administrative Agent in accordance with the provisions of
the International Loan Documents, such Lender shall purchase for cash from other
International Secured Parties such participations in their International Secured
Obligations as necessary for such Lender to share such excess payment with such
International Secured Parties to ensure such payment is applied as though it had
been received by the Administrative Agent and applied in accordance with this
Agreement; provided, however, that (a) if such payment is rescinded or otherwise
recovered from such Lender or L/C Issuer in whole or in part, such purchase
shall be rescinded and the purchase price therefor shall be returned to such
Lender or L/C Issuer without interest and (b) such Lender shall, to the fullest
extent permitted by applicable Requirements of Law, be able to exercise all its
rights of payment (including the right of setoff) with respect to such
participation as fully as if such Lender were the direct creditor of such
International Loan party in the amount of such participation.  If a Non-Funding
Lender receives any such payment as described in the previous sentence, such
Lender shall turn over such payments to the Administrative Agent in an amount
that would satisfy the cash collateral requirements set forth in Section 2.2(c).

 

Section 11.10       Marshaling; Payments Set Aside.  No International Secured
Party shall be under any obligation to marshal any Property in favor of any
International Loan Party or any other party or against or in payment of any
International Secured Obligation.  To the extent that any International Secured
Party receives a payment from an International Loan Party, from the proceeds of
the International Collateral, from the exercise of its rights of setoff, any
enforcement action or otherwise, and such payment is subsequently, in whole or
in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any

 

115

--------------------------------------------------------------------------------


 

other party, then to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies
therefor, shall be revived and continued in full force and effect as if such
payment had not occurred.

 

Section 11.11       Notices.

 

(a)           Addresses.  All notices, demands, requests, directions and other
communications required or expressly authorized to be made by this Agreement
shall, whether or not specified to be in writing but unless otherwise expressly
specified to be given by any other means, be given in writing and (i) addressed
to, with respect to any party, the Persons and addresses specified under such
party’s name on Annex IV or on the signature page of any applicable Assignment,
(ii) posted to Intralinks® (to the extent such system is available and set up by
or at the direction of the Administrative Agent prior to posting) in an
appropriate location by uploading such notice, demand, request, direction or
other communication to www.intralinks.com, (iii) posted to any other E-System
set up by or at the direction of the Administrative Agent in an appropriate
location or (iv) addressed to such other address as shall be notified, in the
case of all parties, to the Borrower and the Administrative Agent.  Transmission
by electronic mail shall not be sufficient or effective to transmit any such
notice under this clause (a) unless such transmission is an available means to
post to any E-System.

 

(b)           Effectiveness.  All communications described in clause (a) above
and all other notices, demands, requests and other communications made in
connection with this Agreement shall be effective upon receipt.

 

Section 11.12       Electronic Transmissions.

 

(a)           Authorization.  Subject to the provisions of Section 11.11(a),
each of the Administrative Agent, the International Collateral Agent, the
International Loan Parties, the Lenders, the L/C Issuers and each of their
Related Persons is authorized (but not required) to transmit, post or otherwise
make or communicate, in its sole discretion, Electronic Transmissions in
connection with any International Loan Document and the transactions
contemplated therein.  Each International Loan Party and each International
Secured Party hereby acknowledges and agrees that the use of Electronic
Transmissions is not necessarily secure and that there are risks associated with
such use, including risks of interception, disclosure and abuse and each
indicates it assumes and accepts such risks by hereby authorizing the
transmission of Electronic Transmissions.

 

(b)           Signatures.  Subject to the provisions of Section 11.11(a),
(i)(A) no posting to any E-System shall be denied legal effect merely because it
is made electronically, (B) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any International Loan Document, any
applicable provision of any UCC, the federal Uniform Electronic Transactions
Act, the Electronic Signatures in Global and National Commerce Act and any
substantive or procedural Requirement of Law governing such subject matter,
(ii) each such posting that is not readily capable of bearing either a signature
or a reproduction of a signature may be signed, and shall be deemed signed, by
attaching to, or logically associating with such posting, an E-Signature, upon

 

116

--------------------------------------------------------------------------------


 

which each International Secured Party and International Loan Party may rely and
assume the authenticity thereof, (iii) each such posting containing a signature,
a reproduction of a signature or an E-Signature shall, for all intents and
purposes, have the same effect and weight as a signed paper original and
(iv) each party hereto or beneficiary hereto agrees not to contest the validity
or enforceability of any posting on any E-System or E-Signature on any such
posting under the provisions of any applicable Requirement of Law requiring
certain documents to be in writing or signed; provided, however, that nothing
herein shall limit such party’s or beneficiary’s right to contest whether any
posting to any E-System or E-Signature has been altered after transmission.

 

(c)           Separate Agreements.  All uses of an E-System shall be governed by
and subject to, in addition to Section 11.11 and this Section 11.12, separate
terms and conditions posted or referenced in such E-System and related
Contractual Obligations executed by International Secured Parties and the
International Loan Parties in connection with the use of such E-System.

 

(d)           Limitation of Liability.  All E-Systems and Electronic
Transmissions shall be provided “as is” and “as available”.  None of
Administrative Agent or any of its Related Persons warrants the accuracy,
adequacy or completeness of any E-Systems or Electronic Transmission, and each
disclaims all liability for errors or omissions therein.  No warranty of any
kind is made by the Administrative Agent or any of its Related Persons in
connection with any E-Systems or Electronic Transmission, including any warranty
of merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects.  Each
International Loan Party and each International Secured Party agrees that the
Administrative Agent has no responsibility for maintaining or providing any
equipment, software, services or any testing required in connection with any
Electronic Transmission or otherwise required for any E-System.

 

Section 11.13       Governing Law.  This Agreement and the rights and
obligations of the parties hereto and thereto shall be governed by, and
construed and interpreted in accordance with, the law of the State of New York,
without reference to principles of conflicts of laws other than Sections 5-1401
and 5-1402 of the New York General Obligations Law if such provisions would lead
to the application of law other than the State of New York.

 

Section 11.14       Jurisdiction.

 

(a)           Submission to Jurisdiction.  Any legal action or proceeding with
respect to this Agreement shall be brought exclusively in the courts of the
State of New York located in the City of New York, Borough of Manhattan, or of
the United States of America for the Southern District of New York and, by
execution and delivery of this Agreement, each of the parties hereto hereby
accepts for itself and in respect of its Property, generally and
unconditionally, the jurisdiction of the aforesaid courts; provided that nothing
in this Agreement shall limit the right of the Administrative Agent or the
International Collateral Agent to commence any proceeding in the federal or
state courts of any other jurisdiction to the extent the Administrative Agent or
the International Collateral Agent determines that such action is necessary or
appropriate to exercise its rights or remedies under the International Loan
Documents.  Each of the parties hereto hereby irrevocably waives, to the extent
permitted by law, any objection, including any objection to the laying of venue
or based on the grounds of forum non conveniens, that any of

 

117

--------------------------------------------------------------------------------


 

them may now or hereafter have to the bringing of any such action or proceeding
in such jurisdictions.

 

(b)           Service of Process.  Each of the International Loan Parties hereby
irrevocably waives, to the extent permitted by law, personal service of any and
all legal process, summons, notices and other documents and other service of
process of any kind and irrevocably appoints C T Corporation System or any other
process agent agreed to by Administrative Agent (the “Process Agent’) as its
agent in New York City at its address at 111 Eighth Avenue, New York, New York
10011 on which any and all legal process may be served in any such action, suit
or proceeding brought in any courts of the State of New York or Federal court of
the United States sitting in New York City.  Each International Loan Party
agrees that service of process in respect of it upon such agent, together with
written notice of such service given to it in the manner provided in
Section 11.11, shall be deemed to be effective service of process upon it in any
such action, suit or proceeding.  Each International Loan Party agrees that the
failure of such agent to give notice to it of any such service shall not impair
or affect the validity of such service or any judgment rendered in any such
action, suit or proceeding based thereon.  If for any reason such agent shall
cease to be available to act as such, each International Loan Party agrees to
irrevocably appoint another such agent in New York City, as its authorized agent
for service of process, on the terms and for the purposes of this
Section 11.14(b).  Nothing in this Agreement will affect the right of any party
to this Agreement to serve process in any other manner permitted by law.  Each
party hereto agrees that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law.

 

(c)           Non-Exclusive Jurisdiction.  Nothing contained in this
Section 11.14 shall affect the right of the Administrative Agent, the
International Collateral Agent or any Lender to serve process in any other
manner permitted by applicable Requirements of Law or commence legal proceedings
or proceed against any International Loan Party in any other jurisdiction.

 

Section 11.15       WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO, OR
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH, THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN OR RELATED HERETO (WHETHER
FOUNDED IN CONTRACT, TORT OR ANY OTHER THEORY).  Each party hereto (A) certifies
that no other party and no Related Person of any other party has represented,
expressly or otherwise, that such other party would not, in the event of
litigation, seek to enforce the foregoing waiver and (B) acknowledges that it
and the other parties hereto have been induced to enter into this Agreement by
the mutual waivers and certifications in this Section 11.15.

 

Section 11.16       Waiver of Immunities.  If any International Loan Party has
or hereafter may acquire any immunity (sovereign or otherwise) from any legal
action, suit or proceeding, from jurisdiction of any court or from set-off or
any legal process (whether service or notice, attachment prior to judgment
attachment in aid of execution of judgment, execution of judgment or otherwise)
with respect to itself or any of its property, such International Loan Party
hereby (to the fullest extent permitted by any Requirement of Law) irrevocably
waives and agrees not to plead or claim such immunity in respect of its
obligations under this Agreement and each of the

 

118

--------------------------------------------------------------------------------


 

other International Loan Documents.  Each International Loan Party agrees that
the foregoing waivers shall be effective to the fullest extent permitted under
the U.S. Foreign Sovereign Immunities Act of 1976, and are intended to be
irrevocable and not subject to withdrawal for purposes of such Foreign Sovereign
Immunities Act.

 

Section 11.17       Severability.  Any provision of any International Loan
Document being held illegal, invalid or unenforceable in any jurisdiction shall
not affect any part of such provision not held illegal, invalid or
unenforceable, any other provision of any International Loan Document or any
part of such provision in any other jurisdiction.

 

Section 11.18       Execution in Counterparts.  This Agreement may be executed
in any number of counterparts and by different parties in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Signature
pages may be detached from multiple separate counterparts and attached to a
single counterpart.  Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

 

Section 11.19       Entire Agreement.  This Agreement embodies the entire
agreement of the parties and supersede all prior agreements and understandings
relating to the subject matter hereof and any prior letter of interest,
commitment letter, fee letter, confidentiality and similar agreements involving
any International Loan Party and any of the Administrative Agent, the
International Collateral Agent, any Lender or any L/C Issuer or any of their
respective Affiliates relating to a financing of substantially similar form,
purpose or effect (other than the Fee Letter).

 

Section 11.20       Use of Name.  No International Loan Party nor any of the
Administrative Agent, the International Collateral Agent, any L/C Issuer or any
Lender or any other International Secured Party shall, and no International Loan
Party or any of the Administrative Agent or the International Collateral Agent
or any Lender shall permit any of its Affiliates to, issue any press release or
other public disclosure (other than any document filed with any Governmental
Authority or stock exchange relating to a public offering of securities of any
International Loan Party or relating to the compliance by any such International
Loan Party with any applicable Requirements of Laws (including United States
federal and state securities laws and regulations)) using the name, logo or
otherwise referring to any other party or of any of its Affiliates, the
International Loan Documents or any transaction contemplated herein or therein
without the prior consent of the other parties hereto or such Affiliates except
to the extent required to do so under applicable Requirements of Law and then,
only after consulting with the other parties hereto.

 

Section 11.21       Non-Public Information; Confidentiality.

 

(a)           Each Lender and L/C Issuer acknowledges and agrees that it may
receive material non-public information hereunder concerning the International
Loan Parties and their Affiliates and Securities and agrees to use such
information in compliance with all relevant policies, procedures and Contractual
Obligations and applicable Requirements of Laws (including United States federal
and state securities laws and regulations).

 

119

--------------------------------------------------------------------------------


 

(b)           Each Lender, L/C Issuer and the Administrative Agent and the
International Collateral Agent agrees to use all reasonable efforts to maintain,
in accordance with its customary practices, the confidentiality of information
obtained by it pursuant to this Agreement and designated by the Borrower as
confidential, except that such information may be disclosed (i) with the
Borrower’s consent, (ii) to Related Persons of such Lender or Agent or L/C
Issuer, as the case may be, or to any Person that any L/C Issuer causes to Issue
Letters of Credit hereunder, that are advised of the confidential nature of such
information and are instructed to keep such information confidential in
accordance with the terms hereof, (iii) to the extent such information presently
is or hereafter becomes (A) publicly available other than as a result of a
breach of this Section 11.21 or any other confidentiality obligations owing to
any International Loan Party or any of its Affiliates or (B) available to such
Lender, L/C Issuer or such Agent or any of their Related Persons, as the case
may be, from a source (other than any International Loan Party) not known to
them to be subject to disclosure restrictions, (iv) to the extent disclosure is
required by applicable Requirements of Law or other legal process or requested
or demanded by any Governmental Authority (in which case (except with respect to
any routine or ordinary course audit or examination conducted by bank
accountants or any governmental or bank regulatory authority having jurisdiction
over such Person or its Affiliates exercising examination or regulatory
authority or any regulatory reporting requirements of any Lender) such person
shall promptly notify the Borrower if and to the extent permitted by law),
(v) to the National Association of Insurance Commissioners or any similar
organization, any examiner or any nationally recognized rating agency or
otherwise to the extent consisting of general portfolio information that does
not identify the International Loan Parties, (vi) to current or prospective
assignees, SPVs, grantees of any option described in Section 11.2(f) or
participants, direct or contractual counterparties to any Hedging Agreement
permitted hereunder and to their respective Related Persons, in each case to the
extent such assignees, participants, counterparties or Related Persons agree to
be bound by provisions substantially similar to the provisions of this
Section 11.21 (and such Person may disclose information to their respective
Related Persons in accordance with clause (ii) above), (vii) to any other party
hereto and (viii) in connection with the exercise or enforcement of any right or
remedy under any International Loan Document, in connection with any litigation
or other proceeding to which such Lender, L/C Issuer or such Agent or any of
their Related Persons is a party or bound, to the extent necessary to respond to
public statements or disclosures by the International Loan Parties or their
Related Persons referring to a Lender, L/C Issuer or such Agent or any of their
Related Persons.  In the event of any conflict between the terms of this
Section 11.21 and those of any other Contractual Obligation entered into with
any International Loan Party (whether or not an International Loan Document),
the terms of this Section 11.21 shall govern. Any Person required to maintain
the confidentiality of information as provided in this Section 11.21 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
information as such Person would accord its own confidential information.  In
addition, each International Loan Party consents to the publication by the
Administrative Agent or any Lender of any tombstones, advertising or other
promotional materials relating to the financing transactions contemplated by
this Agreement using such International Loan Party’s name, product photographs,
logo or trademark, in each case to the extent necessary or customary for
inclusion in league table measurements or in any tombstone or other advertising
materials; provided that the Administrative Agent or such Lender shall provide

 

120

--------------------------------------------------------------------------------


 

a draft of any such advertising or other material to the Borrower for review and
comment prior to the publication thereof.

 

Section 11.22       Judgment Currency.  The obligations of each International
Loan Party hereunder and under the other International Loan Documents to make
payments in Dollars or Euros, as the case may be (the “Obligation Currency”),
shall not be discharged or satisfied by any tender or recovery pursuant to any
judgment expressed in or converted into any currency other than the Obligation
Currency, except to the extent that such tender or recovery results in the
effective receipt by an Agent or a Lender of the full amount of the Obligation
Currency expressed to be payable to such Agent or such Lender under this
Agreement or the other International Loan Documents.  If, for the purpose of
obtaining or enforcing judgment against the Borrower or any other International
Loan Party in any court or in any jurisdiction, it becomes necessary to convert
into or from any currency other than the Obligation Currency an amount due in
the Obligation Currency, the conversion shall be made, at the equivalent in such
Obligation Currency of such amount (determined by the Administrative Agent
pursuant to the applicable exchange rate with respect to such Obligation
Currency), in each case, as of the date immediately preceding the day on which
the judgment is given.

 

Section 11.23       PATRIOT Act Notice.  The Administrative Agent, the
International Collateral Agent, the Lead Arranger, each L/C Issuer and each
Lender subject to the PATRIOT Act hereby notifies each International Loan Party
that, pursuant to Section 326 thereof, it is required to obtain, verify and
record information that identifies such International Loan Party, including the
name and address of such International Loan Party and other information allowing
such Lender to identify such International Loan Party in accordance with such
act.  Promptly upon the request of any Lender, the Lead Arranger, any L/C Issuer
or the Administrative Agent, each International Loan Party shall supply, or
procure the supply of, such documentation and other evidence as is requested by
such Lender, the Lead Arranger, any L/C Issuer or the Administrative Agent (for
itself or on behalf of the L/C Issuer, the Lead Arranger, any Lender or any
prospective Lender) in order for such Lender, the Lead Arranger, such L/C
Issuer, the Administrative Agent or any prospective Lender to carry out and be
reasonably satisfied with the results of all necessary “know your customer” or
other checks in relation to such International Loan Party under all applicable
laws and regulations pursuant to the transactions contemplated under the
International Loan Documents.

 

Section 11.24       Effectiveness.  This Agreement shall become effective and
binding on the Execution Date between the Lenders, the Agents, the Borrower and
the Initial International Loan Parties.  Upon the completion by any Subsequent
International Loan Party of such requirements set forth in Section 7.12(a) to
the satisfaction of the Administrative Agent, this Agreement shall become
effective and binding as to such Subsequent International Loan Party.

 

Section 11.25       Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any International
Loan Document or in any other agreement, arrangement or understanding among any
such parties, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under any International Loan Document may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

121

--------------------------------------------------------------------------------


 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution (i.e. a
Bail-In Action); and

 

(b)           the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other International Loan Document; or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

Section 11.26       2017 Sale and Restructuring.  Notwithstanding anything
herein to the contrary, (i) no provision of this Agreement shall be deemed to
prohibit the consummation of the 2017 Sale and Restructuring and (ii) any
Default or Event of Default that arises solely as a result of the consummation
of the 2017 Sale and Restructuring is hereby waived in full by the Lenders.

 

[SIGNATURE PAGES FOLLOW]

 

122

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

INTERNATIONAL LOAN PARTIES

 

 

 

HILL INTERNATIONAL N.V.,

 

 

 

as Borrower and International Loan Party

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

HILL INTERNATIONAL, INC.,

 

 

 

as Parent and International Loan Party

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

MYLCM SOLUTIONS, INC.,

 

 

 

as International Loan Party

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

HILL INTERNATIONAL (NEW ENGLAND), INC.,

 

 

 

as International Loan Party

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

SIGNATURE PAGE TO HILL INTERNATIONAL N.V. CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

HILL INTERNATIONAL (UK) LIMITED,

 

 

 

as International Loan Party

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

KNOWLES LIMITED,

 

 

 

as International Loan Party

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

HILL INTERNATIONAL ENGINEERING CONSULTANCY, LLC,

 

 

 

as International Loan Party

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

BINNINGTON COPELAND AND ASSOCIATES (PTY) LTD.,

 

 

 

as International Loan Party

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

SIGNATURE PAGE TO HILL INTERNATIONAL N.V. CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BCA TRAINING (PTY) LTD.,

 

 

 

as International Loan Party

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

HILL INTERNATIONAL (NORTH AFRICA) LTD.,

 

 

 

as International Loan Party

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

HILL INTERNATIONAL (LIBYA) LTD.,

 

 

 

as International Loan Party

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

HILL INTERNATIONAL SP. Z.O.O.,

 

 

 

as International Loan Party

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

HILL INTERNATIONAL (SPAIN) S.A.,

 

 

 

as International Loan Party

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

SIGNATURE PAGE TO HILL INTERNATIONAL N.V. CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

HILL INTERNATIONAL BRASIL PARTICIPACOES LTDA,

 

 

 

as International Loan Party

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

HILL INTERNATIONAL DE MEXICO, S.A.,

 

 

 

as International Loan Party

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

HILL INTERNATIONAL (MIDDLE EAST) LTD.,

 

 

 

as International Loan Party

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title

 

SIGNATURE PAGE TO HILL INTERNATIONAL N.V. CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

AGENTS

 

 

 

SOCIÉTÉ GÉNÉRALE,

 

 

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

SOCIÉTÉ GÉNÉRALE,

 

 

 

as International Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

SIGNATURE PAGE TO HILL INTERNATIONAL N.V. CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

LENDERS

 

 

 

SOCIÉTÉ GÉNÉRALE

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

SIGNATURE PAGE TO HILL INTERNATIONAL N.V. CREDIT AGREEMENT

 

--------------------------------------------------------------------------------